 

EXECUTION VERSION

 



FIFTEENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT
(Senior Loan Fund II LLC)

 

THIS FIFTEENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of January 1,
2020 (this “Amendment”), is entered into by and among SENIOR LOAN FUND II LLC,
as the Borrower (the “Borrower”), SENIOR LOAN FUND LLC, as the Transferor,
SENIOR LOAN FUND LLC, as the Servicer in effect prior to the date hereof, GC
ADVISORS LLC, as the Servicer in effect on and after the date hereof
(individually or collectively, as the context requires, the “Servicer”), the
Institutional Lender identified on the signature pages hereto, WELLS FARGO BANK,
N.A., as the Collateral Agent, the Account Bank and the Collateral Custodian,
and WELLS FARGO BANK, N.A., as the Administrative Agent (in such capacity, the
“Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, the above-named parties (together with certain other parties) have
entered into that certain Loan and Servicing Agreement, dated as of January 17,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”), by and among the Borrower, the Transferor, the Servicer, each of
the Conduit Lenders and Institutional Lenders from time to time party thereto,
each of the Lender Agents from time to time party thereto, the Collateral Agent,
the Account Bank, the Administrative Agent and the Collateral Custodian; and

 

WHEREAS, pursuant to and in accordance with Section 11.01 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein.

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.    Definitions.

 

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.

 

SECTION 2.    Amendments.

 

As of the date hereof, the Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the bold and double-underlined text (indicated textually in the
same manner as the following example: bold and double-underlined text) as set
forth on the pages attached as Appendix A hereto.

 

SECTION 3.    Agreement in Full Force and Effect as Amended.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.

 





 

 

SECTION 4.    Representations and Warranties.

 

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

 

(a)            this Amendment has been duly executed and delivered by it;

 

(b)            this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; and

 

(c)            there is no Event of Default, Unmatured Event of Default (to the
knowledge of the Borrower), or Servicer Termination Event that is continuing or
would result from entering into this Amendment.

 

SECTION 5.    Conditions to Effectiveness.

 

The effectiveness of this Amendment is subject to receipt by the Administrative
Agent of (1) executed counterparts (or other evidence of execution, including
facsimile or other electronic signatures, satisfactory to the Administrative
Agent) of this Amendment and (2) the executed purchase agreement dated
January 1, 2020 relating to the acquisition by GCBDC of the membership interests
of Senior Loan Fund LLC.

 

SECTION 6.    Miscellaneous.

 

(a)            This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. Delivery by facsimile or electronic mail of an executed signature
page of this Amendment shall be effective as delivery of an executed counterpart
hereof.

 

(b)            The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.

 

(c)            This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

 

(d)            The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.

 

(e)            Whenever the context and construction so require, all words used
in the singular number herein shall be deemed to have been used in the plural,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.

 

(f)            This Amendment represents the final agreement between the parties
only with respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of

 



2

 

 

prior, contemporaneous or subsequent oral agreements between the parties. There
are no unwritten oral agreements between the parties.

 

(g)            THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 



3

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

BORROWER: SENIOR LOAN FUND II LLC       By: Senior Loan Fund LLC, its designated
manager           By: /s/ David B. Golub     Name: David B. Golub     Title:
GCBDC Representative           By: /s/ Brian Butchko     Name: Brian Butchko    
Title: RGA Reinsurance Company Representative  

 

SERVICER IN EFFECT PRIOR TO FIFTEENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT
AND TRANSFEROR: SENIOR LOAN FUND LLC     By: /s/ David B. Golub     Name: David
B. Golub     Title: GCBDC Representative                         By: /s/ Brian
Butchko     Name: Brian Butchko     Title: RGA Reinsurance Company
Representative  

 

SERVICER IN EFFECT ON AND AFTER FIFTEENTH AMENDMENT TO LOAN AND SERVICING
AGREEMENT: GC ADVISORS LLC       By: /s/ Joshua M. Levinson     Name: Joshua M.
Levinson     Title: Co-General Counsel & Chief Compliance Officer

 

[Signatures Continue on the Following Page]

 

[Signature Page to Fifteenth Amendment – SLF II]

 





 

 

ADMINISTRATIVE AGENT: WELLS FARGO BANK, N.A.       By: /s/ Beale Pope     Name:
Beale Pope     Title: Director                 INSTITUTIONAL LENDER: WELLS FARGO
BANK, N.A.       By: /s/ Beale Pope     Name: Beale Pope     Title: Director    
            COLLATERAL AGENT, ACCOUNT BANK AND COLLATERAL CUSTODIAN: WELLS FARGO
BANK, N.A.       By: /s/ Rupinder Suri     Name: Rupinder Suri     Title: Vice
President  

 

[Signature Page to Fifteenth Amendment – SLF II] 

 





 

 

Appendix A

 

Conformed Loan and Servicing Agreement

 

[attached]

 





 

 

EXECUTION VERSION

 

Conformed through FourteenthFifteenth Amendment dated 4/23/19January 1, 2020

 

 

Up to $104,700,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of January 17, 2014

 

Among

 

SENIOR LOAN FUND II LLC,
as the Borrower

 

SENIOR LOAN FUND LLC,
as the Transferor,

 

SENIOR LOAN FUNDGC ADVISORS LLC,
as the Servicer,

 

WELLS FARGO BANK, N.A.,
as the Administrative Agent

 

EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY
HERETO,
as the Lenders

 

EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO,
as the Lender Agents

 

and

 

WELLS FARGO BANK, N. A.,
as the Collateral Agent, Account Bank and Collateral Custodian

 

 





 

 

TABLE OF CONTENTS   

 



      Page         ARTICLE I. DEFINITIONS 1 Section 1.01   Certain Defined Terms
1 Section 1.02   Other Terms 41 Section 1.03   Computation of Time Periods 41
Section 1.04   Interpretation 41 Section 1.05   Nature of Obligations 4342
ARTICLE II. THE FACILITY 42 Section 2.01   Variable Funding Note and Advances 42
Section 2.02   Procedure for Advances 43 Section 2.03   Determination of Yield
44 Section 2.04   Remittance Procedures 45 Section 2.05   Instructions to the
Collateral Agent and the Account Bank 49 Section 2.06   Borrowing Base
Deficiency Payments 5049 Section 2.07   Substitution and Sale of Loan Assets;
Affiliate Transactions 5150 Section 2.08   Payments and Computations, Etc 54
Section 2.09   Non-Usage Fee 55 Section 2.10   Increased Costs; Capital Adequacy
55 Section 2.11   Taxes 57 Section 2.12   Collateral Assignment of Agreements 58
Section 2.13   Grant of a Security Interest 59 Section 2.14   Evidence of Debt
6159 Section 2.15   Survival of Representations and Warranties 62 Section 2.16  
Release of Loan Assets 62 Section 2.17   Treatment of Amounts Received by the
Borrower 62 Section 2.18   Prepayment; Termination 6260 Section 2.19   Extension
of Stated Maturity Date and Reinvestment Period 61 Section 2.20   Collections
and Allocations 6361 Section 2.21   Reinvestment of Principal Collections 62
ARTICLE III. CONDITIONS PRECEDENT 63 Section 3.01   Conditions Precedent to
Effectiveness 63



 



-i-

 

 

TABLE OF CONTENTS



(continued)

     



      Page Section 3.02   Conditions Precedent to All Advances 64 Section 3.03  
Advances Do Not Constitute a Waive 66 Section 3.04   Conditions to Pledges of
Loan Asset 66 ARTICLE IV. REPRESENTATIONS AND WARRANTIES 67 Section 4.01  
Representations and Warranties of the Borrower 67 Section 4.02   Representations
and Warranties of the Borrower Relating to the Agreement and the Collateral
Portfolio 74 Section 4.03   Representations and Warranties of the Servicer 75
Section 4.04   Representations and Warranties of the Collateral Agent 78
Section 4.05   Representations and Warranties of each Lender 79 Section 4.06  
Representations and Warranties of the Collateral Custodian 79 ARTICLE V. GENERAL
COVENANTS 80 Section 5.01   Affirmative Covenants of the Borrower 80
Section 5.02   Negative Covenants of the Borrower 86 Section 5.03   Affirmative
Covenants of the Servicer 88 Section 5.04   Negative Covenants of the Servicer
92 Section 5.05   Affirmative Covenants of the Collateral Agent 94 Section 5.06
  Negative Covenants of the Collateral Agent 94 Section 5.07   Affirmative
Covenants of the Collateral Custodian 94 Section 5.08   Negative Covenants of
the Collateral Custodian 94 Section 5.09   Covenants of the Borrower Relating to
Hedging of Loan Assets 102 ARTICLE VI. ADMINISTRATION AND SERVICING OF CONTRACTS
10295 Section 6.01   Appointment and Designation of the Servicer 10295
Section 6.02   Duties of the Servicer 97 Section 6.03   Authorization of the
Servicer 10699 Section 6.04   Collection of Payments; Accounts 100 Section 6.05
  Realization Upon Loan Assets 101 Section 6.06   Servicer Compensation 101
Section 6.07   Payment of Certain Expenses by Servicer 101



  



-ii-

 

 

TABLE OF CONTENTS

(continued)

  



      Page Section 6.08   Reports to the Administrative Agent; Account
Statements; Servicer Information 102 Section 6.09   Annual Statement as to
Compliance 103 Section 6.10   Annual Independent Public Accountant’s Servicing
Reports 103 Section 6.11   The Servicer Not to Resign 104 ARTICLE VII. EVENTS OF
DEFAULT 104 Section 7.01   Events of Default 104 Section 7.02   Additional
Remedies of the Administrative Agent 108 ARTICLE VIII.   INDEMNIFICATION 109
Section 8.01   Indemnities by the Borrower 109 Section 8.02   Indemnities by
Servicer 121112 Section 8.03   Legal Proceedings 114 Section 8.04   After-Tax
Basis 114 ARTICLE IX. THE ADMINISTRATIVE AGENT AND LENDER AGENTS 115
Section 9.01   The Administrative Agent 115 Section 9.02   The Lender Agents
127118 ARTICLE X. COLLATERAL AGENT 129120 Section 10.01   Designation of
Collateral Agent 129120 Section 10.02   Duties of Collateral Agent 120
Section 10.03   Merger or Consolidation 123 Section 10.04   Collateral Agent
Compensation 123 Section 10.05   Collateral Agent Removal 123 Section 10.06  
Limitation on Liability 133123 Section 10.07   Collateral Agent Resignation 125
ARTICLE XI. MISCELLANEOUS 135125 Section 11.01   Amendments and Waivers 135125
Section 11.02   Notices, Etc 125 Section 11.03   No Waiver; Remedies 128
Section 11.04   Binding Effect; Assignability; Multiple Lenders 128
Section 11.05   Term of This Agreement 129



  



-iii-

 

 

TABLE OF CONTENTS



(continued)

 



      Page         Section 11.06   GOVERNING LAW; JURY WAIVER 129 Section 11.07
  Costs, Expenses and Taxes 29 Section 11.08   No Proceedings 140130
Section 11.09   Recourse Against Certain Parties 130 Section 11.10   Execution
in Counterparts; Severability; Integration 131 Section 11.11   Consent to
Jurisdiction; Service of Process 132 Section 11.12   Characterization of
Conveyances Pursuant to the Purchase and Sale Agreement 132 Section 11.13  
Confidentiality 133 Section 11.14   Non-Confidentiality of Tax Treatment 135
Section 11.15   Waiver of Set Off 135 Section 11.16   Headings and Exhibits 135
Section 11.17   Ratable Payments 135 Section 11.18   Failure of Borrower or
Servicer to Perform Certain Obligations 146135 Section 11.19   Power of Attorney
136 Section 11.20   Delivery of Termination Statements, Releases, etc 136
Section 11.21   Customer Identification Notice 136 ARTICLE XII. COLLATERAL
CUSTODIAN 136 Section 12.01   Designation of Collateral Custodian 136
Section 12.02   Duties of Collateral Custodian 136 Section 12.03   Merger or
Consolidation 150139 Section 12.04   Collateral Custodian Compensation 139
Section 12.05   Collateral Custodian Removal 139 Section 12.06   Limitation on
Liability 140 Section 12.07   Collateral Custodian Resignation 141 Section 12.08
  Release of Documents 141 Section 12.09   Return of Required Loan Documents 142
Section 12.10   Access to Certain Documentation and Information Regarding the
Collateral Portfolio; Audits of Servicer 142 Section 12.11   Bailment 142



 



-iv-

 



 

TABLE OF CONTENTS



(continued)

 



      Page

 



-v-

 

 

LIST OF SCHEDULES AND EXHIBITS

 



SCHEDULES       SCHEDULE I Conditions Precedent Documents SCHEDULE II Approved
Replacement Servicer[Reserved] SCHEDULE III Eligibility Criteria SCHEDULE IV
Agreed-Upon Procedures For Independent Public Accountants SCHEDULE V Loan Tape

 

EXHIBITS       EXHIBIT A Form of Approval Notice EXHIBIT B Form of Borrowing
Base Certificate EXHIBIT C Form of Disbursement Request EXHIBIT D Form of
Joinder Supplement EXHIBIT E- Form of Notice of Borrowing EXHIBIT F - Form of
Notice of Reduction (Reduction of Advances Outstanding) EXHIBIT G - Form of
Variable Funding Note EXHIBIT H - Form of Notice and Request for Consent
EXHIBIT I - Form of Certificate of Closing Attorneys EXHIBIT J - Form of
Servicing Report EXHIBIT K - Form of Servicer’s Certificate (Servicing Report)
EXHIBIT L - Form of Release of Required Loan Documents EXHIBIT M - Form of
Transferee Letter EXHIBIT N - Form of Power of Attorney for Servicer EXHIBIT O -
Form of Power of Attorney for Borrower EXHIBIT P - Form of Loan Asset Checklist
    ANNEXES       ANNEX A Commitments



 



-vi-

 

 

 

This LOAN AND SERVICING AGREEMENT is made as of January 17, 2014, among:

 

(1)            SENIOR LOAN FUND II LLC, a Delaware limited liability company
(together with its successors and assigns in such capacity, the “Borrower”);

 

(2)            SENIOR LOAN FUND LLC, a Delaware limited liability company, as
the Transferor (as defined herein);

 

(3)            SENIOR LOAN FUNDGC ADVISORS LLC, a Delaware limited liability
company, as the Servicer (as defined herein);

 

(4)            EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO, as a
Conduit Lender;

 

(5)            EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO,
as an Institutional Lender;

 

(6)            EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO, as a
Lender Agent;

 

(7)            WELLS FARGO BANK, N.A., as Administrative Agent (together with
its successors and assigns in such capacity, the “Administrative Agent”); and

 

(8)            WELLS FARGO BANK, N.A., as the Collateral Agent (together with
its successors and assigns in such capacity, the “Collateral Agent”), the
Account Bank (as defined herein) and the Collateral Custodian (together with its
successors and assigns in such capacity, the “Collateral Custodian”).

 

PRELIMINARY STATEMENT

 

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
under the Variable Funding Note(s) from time to time in an aggregate principal
amount not to exceed the Maximum Facility Amount. The proceeds of the Advances
will be used to finance the Borrower’s origination of Eligible Loan Assets or
purchase, on a “true sale” basis, of Eligible Loan Assets from (i) the
Transferor pursuant to the Purchase and Sale Agreement between the Borrower and
the Transferor or (ii) other third parties, in each case, with the prior written
approval of the Administrative Agent. Accordingly, the parties agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.01      Certain Defined Terms.

 

(a)       Certain capitalized terms used throughout this Agreement are defined
above or in this Section 1.01.

 

(b)       As used in this Agreement and the exhibits and schedules thereto (each
of which is hereby incorporated herein and made a part hereof), the following
terms shall have the

 





 

 

following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

 

“1940 Act” means the Investment Company Act of 1940.

 

“Account Bank” means Wells Fargo, in its capacity as the “Account Bank” pursuant
to each of the Collection Account Agreement and the Unfunded Exposure Account
Agreement.

 

“Action” has the meaning assigned to that term in Section 8.03.

 

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

 

“Adjusted Borrowing Value” means, for any Eligible Loan Asset, for any date of
determination, an amount equal to the lowest of: (i) the Outstanding Balance of
such Eligible Loan Asset at such time, (ii) the Purchase Price of such Eligible
Loan Asset multiplied by the Outstanding Balance of such Eligible Loan Asset at
such time and (iii) the Assigned Value of such Eligible Loan Asset at such time
multiplied by the Outstanding Balance of such Eligible Loan Asset at such time;
provided that the parties hereby agree that the Adjusted Borrowing Value of any
Loan Asset that is no longer an Eligible Loan Asset shall be zero. Amounts in
excess of the following shall not be included in the Adjusted Borrowing Value of
the applicable Eligible Loan Assets described below: (a) with respect to any
three (3) Obligors (including any Affiliate thereof), if each loan of such
Obligor is not a Broadly Syndicated Loan, $18,000,000 for each such three
(3) Obligors and (b) $12,000,000 in all other instances; provided that, at any
time, the Servicer shall have the option of selecting which Obligors will have
the benefit of clause (a).

 

“Administrative and Loan Services Agreement” means that certain Administrative
and Loan Services Agreement, dated as of May 30, 2013, between Senior Loan Fund
LLC and Golub Capital LLC, as amended, modified, waived, supplemented, restated
or replaced from time to time.

 

“Administrative Agent” means Wells Fargo Bank, N.A., in its capacity as
administrative agent for the Lender Agents, together with its successors and
assigns, including any successor appointed pursuant to Article IX.

 

“Advance” means each loan advanced by the Lenders to the Borrower on an Advance
Date pursuant to Article II.

 

“Advance Date” means the date on which an Advance is made.

 

“Advances Outstanding” means, at any time, the sum of the principal amounts of
Advances loaned to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Lenders to repay the principal amounts of
Advances outstanding pursuant to Section 2.18 or otherwise at or prior to such
time; provided that the principal amounts of Advances Outstanding shall not be
reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

 

 2 

 



 

“Advisers Act” means the U.S. Investment Advisers Act of 1940.

 

“Affected Party” has the meaning assigned to that term in Section 2.10.

 

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided that for purposes of the definition of
“Adjusted Borrowing Value” and for determining whether any Loan Asset is an
Eligible Loan Asset or for purposes of Section 5.01(b)(xix), the term Affiliate
shall not include any Affiliate relationship which may exist solely as a result
of direct or indirect ownership of, or control by, a common Financial Sponsor.

 

“Agented Loan ” means any Loan Asset originated as a part of a syndicated loan
transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio.

 

“Aggregate Unfunded Exposure Amount” means, as of any date of determination, the
sum of the Unfunded Exposure Amounts of all Delayed Draw Loan Assets and
Revolving Loan Assets included in the Collateral Portfolio on such date.

 

“Agreement” means this Loan and Servicing Agreement, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time hereafter.

 

“Alternative Rate” means, on any date, a fluctuating per annum interest rate for
any applicable currency, including any applicable spread adjustments thereto,
(a) identified by the Administrative Agent and that the Administrative Agent
reasonably believes is consistent with the alternative interest rate being
applied by Wells Fargo to other similar lending facilities, (b) consented to by
the Servicer in its reasonable discretion and (c) the Administrative Agent shall
not have received, within five (5) Business Days of the date of such applicable
alternative rate is provided to the Lenders, written notice from all of the
Lenders (excluding for purposes of this definition only, the Administrative
Agent in its capacity as Lender) stating that each such Lender objects to such
alternative interest rate; provided that the Alternative Rate shall equal the
Base Rate until the Alternative Rate has been implemented as set forth in this
definition, and the Alternative Rate, if less than zero, shall be deemed to be
zero. The Administrative Agent agrees to use reasonable efforts to propose an
Alternative Rate to the Servicer as soon as reasonably practical after the
occurrence of a Eurodollar Disruption Event.

 

“Alternative Rate Condition” means a condition that is satisfied when the
Administrative Agent certifies to the Borrower and the Servicer that, to its
knowledge, LIBOR has ceased to exist or is no longer being reported.

 

“Anti-Corruption Laws” means (a) the U.S. Foreign Corrupt Practices Act of 1977,
as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which the Borrower, the Servicer, the Transferor or any of their
respective Subsidiaries is located or doing business.

 



 3 

 

 

“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which the Borrower, the Servicer, the Transferor or any of their
respective Subsidiaries are located or doing business that relates to money
laundering or terrorism financing, any predicate crime to money laundering, or
any financial record keeping and reporting requirements related thereto.

 

“Applicable Law” means, for any Person, all existing and future laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders, licenses
of and interpretations by any Governmental Authority applicable to such Person
(including, without limitation, predatory lending laws, usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

“Applicable Percentage” means with respect to Middle Market Loans and Broadly
Syndicated Loans, 70%.

 

“Applicable Spread” means (a) prior to (and excluding) the Thirteenth Amendment
Date, a percentage determined in accordance with the following formula (and
solely with respect to such calculation, for the Remittance Period in effect on
the Thirteenth Amendment Date, the last day of such Remittance Period shall be
deemed to be the Thirteenth Amendment Date):

 

  Applicable Spread = (PFRMML x PercentageMML) + (PFRBSL x PercentageBSL) Where:
      PFRMML = 2.15%   PFRBSL = 1.75%   PercentageMML = Average ABMML / Average
ABAgg   Average ABMML = (Beginning ABMML+ Ending ABMML)/2   Beginning ABMML

=

aggregate Adjusted Borrowing Value related to Middle Market Loans on the first
day of the related Remittance Period

  Ending ABMML

=

aggregate Adjusted Borrowing Value related to Middle Market Loans on the last
day of the related Remittance Period

  PercentageBSL = Average ABBSL / Average ABAgg   Average ABBSL = (Beginning
ABBSL+ Ending ABBSL)/2   Beginning ABBSL

=

aggregate Adjusted Borrowing Value related to Broadly

 



 4 

 

 

      Syndicated Loans on the first day of the related Remittance Period  
Ending ABBSL

=

aggregate Adjusted Borrowing Value related to Broadly Syndicated Loans on the
last day of the related Remittance Period

  Average ABAgg =   (Beginning ABAgg + Ending ABAgg)/2   Beginning ABAgg =
aggregate Adjusted Borrowing Value on the first day of the related Remittance
Period   Ending ABAgg = aggregate Adjusted Borrowing Value on the last day of
the related Remittance Period

 

and (b) on and after the Thirteenth Amendment Date, 2.05% per annum; provided
that, at any time after the occurrence of an Event of Default, the Applicable
Spread shall be increased by 2.00% per annum. For the avoidance of doubt, any
references to Adjusted Borrowing Value above shall exclude any portion included
in the Excess Concentration Amount.

 

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing the
approval by the Administrative Agent, in its sole and absolute discretion, of
the acquisition or origination, as applicable, of such Eligible Loan Asset by
the Borrower.

 

“Approved Replacement Servicer” means any of the entities set forth on Schedule
II. Broker-Dealer” means (a) any of Antares Capital, Bank of America, N.A., The
Bank of Montreal, BMO Capital Markets Corp., Barclays Bank plc, BNP Paribas,
Citibank, N.A., Citizens Bank, Credit Suisse, Deutsche Bank AG, Fifth Third
Bank, Goldman Sachs & Co., JPMorgan Chase Bank, N.A., Jefferies Finance LLC,
KeyBank Capital Markets, Macquarie Group Limited, Morgan Stanley & Co., Nomura
Securities Co., Ltd., Royal Bank of Canada, RBC Capital Markets LLC, Scotia
Bank, SG Americas Securities LLC, Sun Trust Bank, SunTrust Robinson Humphrey, TD
Bank, UBS Securities or Wells Fargo, (b) any other financial institution
approved by the Administrative Agent in its sole discretion and (c) any banking
or securities Affiliate of any Person specified in clause (a) or (b).

 

“Approved Valuation Firm” means (a) any of Duff & Phelps Corp., FTI
Consulting, Inc., Houlihan Lokey Howard & Zukin, Lincoln International LLC,
Valuation Research Corp. and Murray, Devine & Company and (b) any other
nationally recognized accounting firm or valuation firm approved by the
Administrative Agent in its sole discretion.

 

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

 

“Assigned Value” means, with respect to each Eligible Loan Asset, as of any date
of determination and expressed as a percentage of the Outstanding Balance of
such Eligible Loan Asset, the value assigned by the Administrative Agent in its
sole discretion as of the Closing Date or the applicable Cut-Off Date (in the
case of a Loan Asset added to the Collateral Portfolio after the Closing Date),
in each case, subject to the following terms:

 



 5 

 

 

(a)            If a Value Adjustment Event with respect to such Eligible Loan
Asset occurs and is continuing, the “Assigned Value” may be amended by the
Administrative Agent, in its sole discretion; provided that the Assigned Value
of any Priced Loan Asset (other than a Defaulted Loan Asset) shall not be less
than the observable quote therefor pursuant to clause (c)(x) or clause (c)(y) of
the definition of Priced Loan Asset, as applicable. Following any reduction to
the Assigned Value of a Loan Asset (other than a Defaulted Loan Asset), if the
Borrower disagrees with the Administrative Agent’s determination of the Assigned
Value of such Loan Asset, the Borrower may (at its expense) retain an Approved
Valuation Firm during the Assigned Value Challenge Cap Notice Period to value
such Loan Asset, and if the value determined by such Approved Valuation Firm is
greater than the Administrative Agent’s determination of the Assigned Value,
such Approved Valuation Firm’s valuation shall become the Assigned Value of such
Loan Asset; provided that the Assigned Value of such Loan Asset shall be the
value assigned by the Administrative Agent until such Approved Valuation Firm
has determined its value; provided further that the Borrower shall promptly
notify the Administrative Agent that it has retained an Approved Valuation Firm
to value such Loan Asset, and the Approved Valuation Firm shall provide its
value determination within 15 Business Days after the end of the Assigned Value
Challenge Cap Notice Period; provided further that in no event shall the
increased Assigned Value of such Loan Asset exceed the Assigned Value Challenge
Cap. The value determined by such firm shall be based on the amortized cost
adjusted for any credit deterioration or underperformance of such Loan Asset.
The Administrative Agent shall promptly notify the Servicer of any change
effected by the Administrative Agent of the Assigned Value of any Loan Asset;

 

(b)            [Reserved];

 

(c)            The Assigned Value of a Defaulted Loan Asset shall not exceed the
Recovery Value of such Defaulted Loan Asset for up to one calendar year, and
thereafter the Assigned Value of such Defaulted Loan Asset shall be zero;

 

(d)            The Borrower may request that the Assigned Value of any Loan
Asset be re-evaluated for any Loan Asset with respect to which (i)(a) the
Assigned Value was assigned a value below 100% by the Administrative Agent on
the Closing Date or the applicable Cut-Off Date or (b) the Assigned Value was
decreased by the Administrative Agent following the occurrence of a Value
Adjustment Event pursuant to clause (i) or clause (vi) of such definition, and
in the case of clause (a) or clause (b), the Servicer has determined in its
commercially reasonable judgment that such Loan Asset has materially improved in
credit quality since the applicable Cut-Off Date or since the occurrence of such
Value Adjustment Event, as applicable; or (ii) the Assigned Value was decreased
by the Administrative Agent following the occurrence of a Value Adjustment Event
pursuant to clause (v) of such definition and subsequently such reporting
failure has been cured; provided that any re-evaluation shall be done at the
sole discretion of the Administrative Agent and the Assigned Value may not
increase above the lower of (i) the par amount for such Loan Asset and (ii) the
Purchase Price for such Loan Asset; and

 

(e)            Notwithstanding the foregoing, the Assigned Value of a Loan Asset
previously subject to a “Value Adjustment Event” of the type described in clause
(ii) or clause (iii) in the definition thereof, after giving effect to any grace
periods in such clauses, where the applicable payment default is subsequently
cured, may be increased by the Administrative Agent in its sole discretion.

 



 6 

 

 

“Assigned Value Challenge Cap” means, with respect to any Loan Asset subject to
a Value Adjustment Event, the Assigned Value of such Loan Asset immediately
prior to the start of the Assigned Value Challenge Cap Notice Period.

 

“Assigned Value Challenge Cap Notice Period” means, with respect to a Loan
Asset, the period commencing on the date the Administrative Agent has given
notice to the Borrower and the Servicer of a reduction in the Assigned Value of
such Loan Asset pursuant to clause (a) of the definition of “Assigned Value” and
ending on the date that is 30 days following such reduction.

 

“Available Collections” means (a) all cash collections and other cash proceeds
with respect to any Loan Asset, including, without limitation, all Principal
Collections, all Interest Collections, all proceeds of any sale or disposition
with respect to such Loan Asset, cash proceeds or other funds received by the
Borrower or the Servicer with respect to any Underlying Collateral (including
from any guarantors), all other amounts on deposit in the Collection Account
from time to time, and all proceeds of Permitted Investments with respect to the
Controlled Accounts and (b) all payments received pursuant to any Hedging
Agreement or Hedge Transaction; provided that, for the avoidance of doubt,
“Available Collections” shall not include amounts on deposit in the Unfunded
Exposure Account which do not represent proceeds of Permitted Investments.

 

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.

 

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

 

(i)            a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, administrator, sequestrator or the like for
such Person or all or substantially all of its assets, or any similar action
with respect to such Person under any law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, and such case
or proceeding shall continue undismissed, or unstayed and in effect, for a
period of 60 consecutive days; or an order for relief in respect of such Person
shall be entered in an involuntary case under the federal bankruptcy laws or
other similar laws now or hereafter in effect; or

 

(ii)            such Person shall commence a voluntary case or other proceeding
under any Bankruptcy Laws now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
all or substantially all of its assets, or shall make any general assignment for
the benefit of creditors, or shall fail to, or admit in writing its inability
to, pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors or members shall vote to implement any of the
foregoing.

 

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency,

 



 7 

 

 

winding up, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.5%.

 

“Beneficial Ownership Certification” means the certifications as required by the
Beneficial Ownership Regulation, which certifications shall be substantially
similar in form and substance to the form of Certification Regarding Beneficial
Owners of Legal Entity Customers published jointly, in May 2018, by the Loan
Syndications and Trading Association and Securities Industry and Financial
Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrower Change of Control” shall be deemed to have occurred if any of the
following occur:

 

(a)            the creation or imposition of any Lien on any limited liability
company membership interest in the Borrower;

 

(b)            the failure by Senior Loan Fund LLC to own 100% of the limited
liability company membership interests in the Borrower; or

 

(c)            the dissolution, termination or liquidation in whole or in part,
transfer or other disposition, in each case, of all or substantially all of the
assets of, Senior Loan Fund LLC.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
least of:

 

(a)            (i) the aggregate sum of the products of (A) the Applicable
Percentage for each Eligible Loan Asset as of such date and (B) the Adjusted
Borrowing Value of such Eligible Loan Asset minus the Excess Concentration
Amount as of such date, plus (ii) the amount on deposit in the Principal
Collection Account as of such date, plus (iii) the amount on deposit in the
Unfunded Exposure Account (such amount not to exceed the Aggregate Unfunded
Exposure Amount) minus (iv) the Unfunded Exposure Equity Amount; or

 

(b)            (i) the aggregate Adjusted Borrowing Value of all Eligible Loan
Assets minus the Excess Concentration Amount as of such date, minus (ii) the
Minimum Equity Amount, plus (iii) the amount on deposit in the Principal
Collection Account as of such date, plus (iv) the amount on deposit in the
Unfunded Exposure Account (such amount not to exceed the Aggregate Unfunded
Exposure Amount) minus (v) the Unfunded Exposure Equity Amount; or

 



 8 

 

 

(c)            the Maximum Facility Amount minus the Aggregate Unfunded Exposure
Amount plus the amount on deposit in the Unfunded Exposure Account (such amount
not to exceed the Aggregate Unfunded Exposure Amount);

 

provided that, for the avoidance of doubt, any Loan Asset which at any time is
no longer an Eligible Loan Asset shall not be included in the calculation of
“Borrowing Base”.

 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit B hereto, prepared by the Servicer.

 

“Borrowing Base Deficiency” means, as of any date of determination, an amount
equal to the positive difference, if any, of (a) the aggregate Advances
Outstanding on such date over (b) the lesser of (i) the Maximum Facility Amount
and (ii) the Borrowing Base.

 

“Breakage Fee” means, for Advances Outstanding which are repaid (in whole or in
part) on any date other than a Payment Date, the breakage costs (other than lost
profits), if any, related to such repayment, based upon the assumption that the
applicable Lender funded its loan commitment in the London Interbank Eurodollar
market and using any reasonable attribution or averaging methods which the
Lender deems appropriate and practical, it hereby being understood that the
amount of any loss, costs or expense payable by the Borrower to any Lender as
Breakage Fee shall be determined in the respective Lender Agent’s reasonable
discretion and shall be conclusive absent manifest error.

 

“Broadly Syndicated Loan” is a commercial loan that (a) is broadly syndicated,
(b) has first priority right of payments and is not (and cannot by its terms
become) subordinate in right of payment to any obligation of the Obligor in any
bankruptcy, reorganization, insolvency, moratorium or liquidation proceedings,
(c) is secured by a pledge of collateral, which security interest is validly
perfected and first priority under Applicable Law (subject to liens permitted
under the applicable credit agreement), (d) the Servicer determines in good
faith that the value of the collateral securing the loan (or the enterprise
value of the underlying business) and ability to generate cash flow on or about
the time of origination equals or exceeds the outstanding principal balance of
the loan plus the aggregate outstanding balances of all other loans of equal or
higher seniority secured by the same collateral, (e) has an original senior
facility size of $250,000,000 or greater, (f) has an EBITDA for the prior twelve
calendar months of $50,000,000 or greater at the time of acquisition, (g) is
rated by both S&P and Moody’s (or the Obligor is rated by S&P and Moody’s) at
the time of acquisition by the Borrower and such ratings are not lower than “B3”
by Moody’s and “B-” by S&P, and (h) is denominated in United States dollars.
Notwithstanding anything herein to the contrary, any Eligible Loan Asset that
qualifies as a Broadly Syndicated Loan may be classified as a Middle Market Loan
on the Cut-Off Date upon the request of the Servicer and the acceptance by the
Administrative Agent (in its sole discretion); provided that, such designation
may be reverted back to the designation of a Broadly Syndicated Loan in the sole
discretion of the Servicer, any time the BSL Limit has not been exceeded,
subject to (a) notice to the Administrative Agent of such reclassification,
(b) after giving effect to the reclassification, the BSL Limit shall not be
exceeded and (c) the delivery to the Administrative Agent of a Borrowing Base
Certificate.

 



 9 

 

 

“BSL Limit” has the meaning assigned to that term in Schedule III.

 

“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York or the city
in which the offices of the Collateral Agent are authorized or required by
applicable law, regulation or executive order to close; provided, that, if any
determination of a Business Day shall relate to an Advance bearing interest at
LIBOR, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market. For
avoidance of doubt, if the offices of the Collateral Agent are authorized by
applicable law, regulation or executive order to close but remain open, such day
shall not be a “Business Day”.

 

“Capital Commitment” means, for any member of Senior Loan Fund LLC, its “Capital
Commitment” as defined in the constituent documents of Senior Loan Fund LLC.

 

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Change of Control” shall be deemed to have occurred if any of the following
occur:

 

(a)            the creation or imposition of any Lien on any limited liability
company membership interests in the Borrower;

 

(b)            the failure by GCBDC to own (directly or indirectly) 100% of the
limited liability company membership interests in the Borrower; or

 

(c)            the transfer (including via merger) of 25% or more of the shares
of GCBDC to another entity (or to any direct or indirect wholly owned Subsidiary
of such entity) to whom the Administrative Agent has in place a lending
facility, without the consent of the Administrative Agent; or

 

(d)            the dissolution, termination or liquidation in whole or in part,
transfer or other disposition, in each case, of all or substantially all of the
assets of, GCBDC.

 

“Change of Tax Law” means any change in application or public announcement of an
official position under or any change in or amendment to the laws (or any
regulations or rulings promulgated thereunder) of any jurisdiction in which an
Obligor is organized, or any political subdivision or taxing authority of any of
the foregoing, affecting taxation, or any proposed change in such laws or change
in the official application, enforcement or interpretation of such laws,
regulations or rulings (including a holding by a court of competent
jurisdiction), or any other action taken by a taxing authority or court of
competent jurisdiction in the relevant jurisdiction, or the official proposal of
any such action.

 

“Closing Date” means January 17, 2014.

 



 10 

 

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral Agent” has the meaning assigned to that term in the preamble hereto.

 

“Collateral Agent Expenses” means the expenses set forth in the Wells Fargo Fee
Letter and any other accrued and unpaid expenses (including attorneys' fees,
costs and expenses) and indemnity amounts payable by the Borrower to the
Collateral Agent under the Transaction Documents.

 

“Collateral Agent Fees” means the fees set forth in the Wells Fargo Fee Letter,
as such fee letter may be amended, restated, supplemented and/or otherwise
modified from time to time.

 

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

 

“Collateral Custodian” means Wells Fargo, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of this Agreement.

 

“Collateral Custodian Expenses” means the expenses set forth in the Wells Fargo
Fee Letter and any other accrued and unpaid expenses (including attorneys’ fees,
costs and expenses) and indemnity amounts payable by the Borrower to the
Collateral Custodian under the Transaction Documents.

 

“Collateral Custodian Fees” means the fees set forth in the Wells Fargo Fee
Letter, as such fee letter may be amended, restated, supplemented and/or
otherwise modified from time to time.

 

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 12.05.

 

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in, to
and under all accounts, cash and currency, chattel paper, tangible chattel
paper, electronic chattel paper, copyrights, copyright licenses, equipment,
fixtures, contract rights, general intangibles, instruments, certificates of
deposit, certificated securities, uncertificated securities, financial assets,
securities entitlements, commercial tort claims, deposit accounts, inventory,
investment property, letter-of-credit rights, software, supporting obligations,
accessions, or other property of the Borrower of any type or nature, including,
without limitation, all right, title and interest of the Borrower in the
following (in each case excluding the Retained Interest and the Excluded
Amounts):

 

(i)            the Loan Assets, and all monies due or to become due in payment
under such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections;

 

(ii)            the Portfolio Assets with respect to the Loan Assets referred to
in clause (i);

 



 11 

 

 

(iii)            the Controlled Accounts and all Permitted Investments purchased
with funds on deposit in the Controlled Accounts; and

 

(iv)            all income and Proceeds of the foregoing.

 

For the avoidance of doubt, the term “Collateral Portfolio” shall, for all
purposes of this Agreement, be deemed to include any Loan Asset acquired
directly by the Borrower from a third party in a transaction underwritten by the
ServicerTransferor or any transaction in which the Borrower is the designee of
the ServicerTransferor under the instruments of conveyance relating to the
applicable Loan Asset.

 

“Collection Account” means a trust account (account number 46486701 at the
Account Bank) in the name of the Collateral Agent for the benefit of and under
the sole dominion and control of the Collateral Agent for the benefit of the
Secured Parties; provided that the funds deposited therein (including any
interest and earnings thereon) from time to time shall constitute the property
and assets of the Borrower, and the Borrower shall be solely liable for any
Taxes payable with respect to the Collection Account.

 

“Collection Account Agreement” means that certain Collection Account Agreement,
dated the date of this Agreement, among the Borrower, the Servicer, the Account
Bank, the Administrative Agent and the Collateral Agent, which agreement relates
to the Collection Account, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with the terms thereof.

 

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances Outstanding have been repaid in full and all Yield and
Fees and all other Obligations (other than unmatured contingent obligations for
which no claim has been made) have been paid in full, and the Borrower shall
have no further right to request any additional Advances.

 

“Commercial Paper Notes” means any short-term promissory notes of any Conduit
Lender issued by such Conduit Lender in the commercial paper market.

 

“Commitment” means, with respect to each Lender, (i) prior to the end of the
Reinvestment Period or for purposes of Advances made pursuant to
Section 2.02(f), the dollar amount set forth opposite such Lender’s name on
Annex A hereto (as such amount may be revised from time to time) or the amount
set forth as such Lender’s “Commitment” on Schedule I to the Joinder Supplement
relating to such Lender, as applicable and (ii) on or after the Reinvestment
Period (other than for purposes of Advances made pursuant to Section 2.02(f)),
such Lender’s Pro Rata Share of the aggregate Advances Outstanding.

 

“Concentration Limits” means with respect to determining the Excess
Concentration Amount as of any date of determination after giving effect to all
additions and removals of Loan Assets on such date and for purposes of this
definition calculated as if all Loan Assets are fully funded:

 

(a)            the aggregate Adjusted Borrowing Value of all Eligible Loan
Assets included in the Collateral Portfolio, the Obligors of which are domiciled
in Canada shall not exceed the greater of (i) 15% of the sum of (x) the
aggregate Adjusted Borrowing Value of all Eligible

 



 12 

 

 

Loan Assets (prior to giving effect to any deduction pursuant to this clause
(a) or clause (b) below) plus (y) any amounts on deposit in the Principal
Collection Account or (ii) $16,875,000; and

 

(b)            the aggregate Adjusted Borrowing Value of all Eligible Loan
Assets included in the Collateral Portfolio that are fixed rate Loan Assets
shall not exceed the greater of (i) 10% of the sum of (x) the aggregate Adjusted
Borrowing Value (after giving effect to any deduction pursuant to clause
(a) above but prior to giving effect to any deduction pursuant to this clause
(b)) plus (y) any amounts on deposit in the Principal Collection Account or
(ii) $11,250,000.

 

“Conduit Lender” means each commercial paper conduit as may from time to time
become a Lender hereunder by executing and delivering a Joinder Supplement to
the Administrative Agent and the Borrower.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Controlled Accounts” means the Collection Account and the Unfunded Exposure
Account.

 

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is Pledged hereunder.

 

“Defaulted Loan Asset” means a Loan Asset which has become subject to a Value
Adjustment Event of the type described in clauses (ii), (iii), (iv) or (vi) in
the definition thereof (but, with respect to clause (vi), solely pursuant to a
Material Modification pursuant to clause (a) of such definition). If the Value
Adjustment Event (or, if applicable, the circumstances that gave rise to the
need for the Material Modification pursuant to clause (a) of such definition)
which gave rise to a Defaulted Loan Asset is cured, the Borrower may submit such
Loan Asset for review by the Administrative Agent (in its sole discretion) for
the purpose of re-classifying such Loan Asset as a Loan Asset which is no longer
a Defaulted Loan Asset.

 

“Delayed Draw Loan Asset” means a Loan Asset that is fully committed on the
initial funding date of such Loan Asset and is required to be fully funded in
one or more installments on draw dates to occur within one year of the initial
funding of such Loan Asset but which, once all such installments have been made,
has the characteristics of a Term Loan Asset.

 

“Determination Date” means the fifth Business Day after the end of each calendar
month.

 

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form attached hereto as
Exhibit C in connection with a disbursement request from the Unfunded Exposure
Account in accordance with Section 2.04(d) or a disbursement request from the
Principal Collection Account in accordance with Section 2.21, as applicable.

 

“EBITDA” means, with respect to any period and any Loan Asset, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Loan Agreement
for each

 



 13 

 

 

such Loan Asset (together with all add-backs and exclusions as designated in
such Loan Agreement), and in any case that “EBITDA”, “Adjusted EBITDA” or such
comparable definition is not defined in such Loan Agreement, an amount, for the
principal obligor on such Loan Asset and any of its parents or Subsidiaries that
are obligated pursuant to the Loan Agreement for such Loan Asset (determined on
a consolidated basis without duplication in accordance with GAAP) equal to
earnings from continuing operations for such period plus interest expense,
income taxes and unallocated depreciation and amortization for such period (to
the extent deducted in determining earnings from continuing operations for such
period), and any other item the Borrower and the Administrative Agent mutually
deem to be appropriate.

 

“Eligible Investment Required Ratings” means: (a) if such obligation or security
(i) has both a long-term and a short-term credit rating from Moody’s, such
ratings are “Aa3” or better (not on credit watch for possible downgrade) and
“P-1” (not on credit watch for possible downgrade), respectively, (ii) has only
a long-term credit rating from Moody’s, such rating is “Aaa” (not on credit
watch for possible downgrade) and (iii) has only a short-term credit rating from
Moody’s, such rating is “P-1” (not on credit watch for possible downgrade) and
(b) “A-1” or better (or, in the absence of a short-term credit rating, “A+” or
better) from S&P.

 

“Eligible Loan Asset” means, at any time, a Loan Asset in respect of which each
of the representations and warranties contained in Section 4.02 and Schedule III
hereto is true and correct.

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder.

 

“Equity Security” means (i) any equity security or any other security that is
not eligible for purchase by the Borrower as a Loan Asset, (ii) any security
purchased as part of a “unit” with a Loan Asset and that itself is not eligible
for purchase by the Borrower as a Loan Asset, and (iii) any obligation that, at
the time of commitment to acquire such obligation, was eligible for purchase by
the Borrower as a Loan Asset but that, as of any subsequent date of
determination, no longer is eligible for purchase by the Borrower as a Loan
Asset, for so long as such obligation fails to satisfy such requirements.

 

“Equityholder Change of Control” shall be deemed to have occurred if (i) Golub
Capital BDC, Inc. and RGA Reinsurance Company fail to own 100% of the membership
interests

 







 14 

 

 

of Senior Loan Fund LLC, (ii)  Golub Capital BDC, Inc. fails to own a majority
of the membership interests of Senior Loan Fund LLC or (iii) the transfer
(including via merger) of 25% or more of the shares of Senior Loan Fund LLC to
another entity (or to any direct or indirect wholly owned Subsidiary of such
entity) to whom the Administrative Agent has in place a lending facility,
without the consent of the Administrative Agent.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower, or (c) for purposes of Section 302 of ERISA and Section 412 of the
Code, a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Borrower, any corporation described in clause
(a) above or any trade or business described in clause (b) above.

 

“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) any Institutional Lender or Liquidity Bank shall have notified the
Administrative Agent of a determination by such Institutional Lender or
Liquidity Bank or any of its assignees or participants that it would be contrary
to law or to the directive of any central bank or other Governmental Authority
(whether or not having the force of law) to obtain United States dollars in the
London interbank market to fund any Advance, (b) any Institutional Lender or
Liquidity Bank shall have notified the Administrative Agent of the inability,
for any reason, of such Institutional Lender or Liquidity Bank or any of its
respective assignees or participants to determine LIBOR, (c) any Institutional
Lender or Liquidity Bank shall have notified the Administrative Agent of a
determination by such Institutional Lender or Liquidity Bank or any of its
respective assignees or participants that the rate at which deposits of United
States dollars are being offered to such Institutional Lender or Liquidity Bank
or any of its respective assignees or participants in the London interbank
market does not accurately reflect the cost to such Institutional Lender or
Liquidity Bank or its assignee or participant of making, funding or maintaining
any Advance or (d) any Institutional Lender or Liquidity Bank shall have
notified the Administrative Agent of the inability of such Institutional Lender
or Liquidity Bank or any of its respective assignees or participants to obtain
United States dollars in the London interbank market to make, fund or maintain
any Advance.

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

 

“Excess Availability” means, as of the last day of the Reinvestment Period, an
amount equal to the positive difference, if any, of the Borrowing Base as of
such day less the aggregate Advances Outstanding as of such day (after giving
effect to any Advances made on such date).

 

“Excess Concentration Amount” means, with respect to all Eligible Loan Assets
included in the Collateral Portfolio, the amount by which the sum of the
Adjusted Borrowing Value

 



 15 

 

 

of such Eligible Loan Assets exceeds any applicable Concentration Limit,
calculated without duplication and after giving effect to any addition or
removal of any Loan Asset as of the date of determination.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Underlying Collateral
and (b) any amount received in the Collection Account or other Controlled
Account representing (i) any amount representing a reimbursement of insurance
premiums, (ii) any escrows relating to Taxes, insurance and other amounts in
connection with Loan Assets which are held in an escrow account for the benefit
of the Obligor and the secured party pursuant to escrow arrangements under a
Loan Agreement and (iii) any amount received in the Collection Account with
respect to any Loan Asset retransferred or substituted for upon the occurrence
of a Warranty Event or that is otherwise replaced by a Substitute Eligible Loan
Asset, or that is otherwise sold or transferred by the Borrower pursuant to
Section 2.07, to the extent such amount is attributable to a time after the
effective date of such replacement or sale.

 

“Excluded Taxes” has the meaning assigned to that term in Section 2.11(a).

 

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration, or automatic occurrence, of the Facility
Maturity Date pursuant to Section 7.01, (iii) the Collection Date and (iv) the
occurrence of the termination of this Agreement pursuant to
Section 2.18(b) hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

 

“Fees” means (i) the Non-Usage Fee and (ii) the fees payable to each Lender or
Lender Agent pursuant to the terms of any Lender Fee Letter.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with

 



 16 

 

 

separate management, books and records and bank accounts, whose operations are
not integrated with one another and whose financial condition and
creditworthiness are independent of the other companies so owned by such Person.

 

“Fitch” means Fitch, Inc. or any successor thereto.

 

“First Lien Loan” means a commercial loan (a) that is not (and cannot by its
terms become) subordinate in right of payment to any obligation of the Obligor
in any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings, (b) that is secured by a pledge of collateral, which
security interest is validly perfected and first priority under Applicable Law
(subject to liens permitted under the applicable credit agreement that are
reasonable and customary for similar loans, and liens accorded priority by law
in favor of the United States or any State or agency), and (c) the Servicer
determines in good faith that the value of the collateral securing the loan or
the enterprise value and ability to generate cash flow on or about the time of
origination equals or exceeds the outstanding principal balance of the loan plus
the aggregate outstanding balances of all other loans of equal or higher
seniority secured by the same collateral.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“GCBDC” means Golub Capital BDC, Inc., a Delaware corporation.

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, flammable,
explosive or radioactive materials, hazardous or toxic wastes or substances,
lead-based materials, petroleum or petroleum distillates or asbestos or material
containing asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and
any substances classified as being “in inventory”, “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.

 

“Hedge Breakage Costs” means, for any Hedge Transaction, any amount payable by
the Borrower for the early termination of that Hedge Transaction or any portion
thereof.

 

“Hedge Collateral” has the meaning assigned to that term in Section 5.09(b).

 

“Hedge Counterparty” means any entity, approved in writing by the Administrative
Agent (in its sole discretion), which has entered into a Hedging Agreement in
connection with this Agreement.

 



 17 

 

 

“Hedge Transaction” means each interest rate swap transaction, interest rate cap
transaction, interest rate floor transaction or other derivative transaction
approved in writing by the Administrative Agent, between the Borrower and a
Hedge Counterparty that is entered into pursuant to Section 5.09(a) and is
governed by a Hedging Agreement.

 

“Hedging Agreement” means each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 5.09(a), which
agreement shall consist of a “Master Agreement” in a form published by the
International Swaps and Derivatives Association, Inc., together with a
“Schedule” and each “Confirmation” thereunder confirming the specific terms of
each such Hedge Transaction; provided that the “Schedule” and the form of each
“Confirmation” to any Hedging Agreement shall be subject to the written approval
of the Administrative Agent, in its sole discretion.

 

“Indebtedness” means:

 

(i)            with respect to any Obligor under any Loan Asset, the meaning of
“Indebtedness” or any comparable definition in the Loan Agreement for such Loan
Asset, and in any case that “Indebtedness” or such comparable definition is not
defined in such Loan Agreement, without duplication, (a) all obligations of such
entity for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such entity evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such entity under conditional sale
or other title retention agreements relating to property acquired by such
entity, (d) all obligations of such entity in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all indebtedness of others secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
entity, whether or not the indebtedness secured thereby has been assumed,
(f) all guarantees by such entity of indebtedness of others, (g) all Capital
Lease Obligations of such entity, (h) all obligations, contingent or otherwise,
of such entity as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such entity in
respect of bankers’ acceptances; and

 

(ii)            for all other purposes, with respect to any Person at any date,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
trade practices) or that is evidenced by a note, bond, debenture or similar
instrument or other evidence of indebtedness customary for indebtedness of that
type, (b) all obligations of such Person under leases that have been or should
be, in accordance with GAAP, recorded as capital leases, (c) all obligations of
such Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) of this clause (ii); provided that, for the avoidance of
doubt, any Loan Assets sold by the

 



 18 

 

 

Borrower in a manner which is characterized on the books of the Borrower as a
secured borrowing by the Borrower in accordance with GAAP but does not create
any recourse to the Borrower (for example, where the Borrower sells a portion of
a loan which has been restructured as a first lien loan and a first lien last
out loan) shall not constitute “Indebtedness” of the Borrower.

 

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

 

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

 

“Indemnifying Party” has the meaning assigned to that term in Section 8.03.

 

“Independent Director” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
the Borrower or any of its Affiliates (other than his or her service as an
Independent Director of the Borrower or other Affiliates that are structured to
be “bankruptcy remote”); (ii) a customer or supplier of the Borrower or any of
its Affiliates (other than his or her service as an Independent Director of the
Borrower); or (iii) any member of the immediate family of a person described in
(i) or (ii), and (B) has, (i) prior experience as an Independent Director for a
corporation or limited liability company whose charter documents required the
unanimous consent of all Independent Directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (ii) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Advance” means the first Advance made pursuant to Article II.

 

“Initial Loan Assets” means the Loan Assets included in the Collateral Portfolio
as of the Closing Date.

 

“Institutional Lender” means (i) Wells Fargo and (ii) each financial institution
other than a Conduit Lender which may from time to time become a Lender
hereunder by executing and delivering a Joinder Supplement to the Administrative
Agent and the Borrower.

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral.

 

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation, other than (i) any such amount received which
is required to be used to restore, improve or repair the related property or
required to be paid to the Obligor under the related Loan

 



 19 

 

 

Agreement or (ii) prior to an Event of Default hereunder and with prior written
notice to the Administrative Agent, any such amount for which the Servicer has
consented, in its reasonable business discretion, to be used to restore, improve
or repair the related property or otherwise to be paid to the Obligor under the
related Loan Agreement.

 

“Interest” means, with respect to any period and any Loan Asset, for the Obligor
on such Loan Asset and any of its parents or Subsidiaries that are obligated
under the Loan Agreement for such Loan Asset (determined on a consolidated basis
without duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Loan Agreement for such Loan Asset and in any case
that “Interest” or such comparable definition is not defined in such Loan
Agreement, all interest in respect of Indebtedness (including the interest
component of any payments in respect of Capital Lease Obligations) accrued or
capitalized during such period (whether or not actually paid during such
period).

 

“Interest Collection Account” means a sub-account (account number 46486705 at
the Account Bank) of the Collection Account into which Interest Collections
shall be segregated.

 

“Interest Collections” means, (i) with respect to any Loan Asset, all payments
and collections attributable to interest on such Loan Asset, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to interest on such Loan Asset, (ii) amendment fees, late fees,
waiver fees, prepayment fees or other amounts received in respect of Loan Assets
and (iii) all payments (other than any hedge breakage payments) received
pursuant to any Hedging Agreement or Hedge Transaction.

 

“Interest Coverage Ratio” means, with respect to any Loan Asset for any Relevant
Test Period, the meaning of “Interest Coverage Ratio” or any comparable
definition in the Loan Agreement for such Loan Asset, and in any case that
“Interest Coverage Ratio” or such comparable definition is not defined in such
Loan Agreement, the ratio of (a) EBITDA to (b) Interest, as calculated by the
Servicer in good faith using information from and calculations consistent with
the relevant compliance statements and financial reporting packages provided by
the relevant Obligor as per the requirements of the related Loan Agreement.

 

“Joinder Supplement” means an agreement among the Borrower, a Lender, its Lender
Agent and the Administrative Agent in the form of Exhibit D to this Agreement
(appropriately completed) delivered in connection with a Person becoming a
Lender hereunder after the Closing Date.

 

“Lender” means any Institutional Lender or Conduit Lender, and/or any other
Person to whom an Institutional Lender or Conduit Lender assigns any part of its
rights and obligations under this Agreement and the other Transaction Documents
in accordance with the terms of Section 11.04.

 

“Lender Agent” means, with respect to (i) Wells Fargo, Wells Fargo; (ii) each
Conduit Lender which may from time to time become party hereto, the Person
designated as the “Lender Agent” with respect to such Conduit Lender in the
applicable Joinder Supplement and

 



 20 

 

 

(iii) each Institutional Lender which may from time to time become a party
hereto, each shall be deemed to be its own Lender Agent.

 

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the Servicer, the applicable Lender and its related
Lender Agent in connection with the transactions contemplated by this Agreement,
as amended, modified, waived, supplemented, restated or replaced from time to
time.

 

“LIBOR” means, for any day during a Remittance Period, with respect to any
Advance (or portion thereof) (a) the rate per annum appearing on Reuters Screen
LIBOR01 Page (or any successor or substitute page) as the London interbank
offered rate administered by ICE Benchmark Administration Limited (or any other
person which takes over the administration of that rate) for deposits in dollars
at approximately 11:00 a.m., London time, for such day, provided, if such day is
not a Business Day, the immediately preceding Business Day, for a one-month
maturity; and (b) if no rate specified in clause (a) of this definition so
appears on Reuters Screen LIBOR01 Page (or any successor or substitute page),
the interest rate per annum at which dollar deposits of $5,000,000 and for a
one-month maturity are offered by the principal London office of Wells Fargo in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, for such day; provided further, that if LIBOR is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
Notwithstanding the foregoing or anything to the contrary contained herein, upon
the satisfaction of the Alternative Rate Condition at any time, LIBOR shall be
replaced with the Alternative Rate.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the filing of
or agreement to give any financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction.

 

“Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(g).

 

“Lien Release Dividend Date” means the date of a Lien Release Dividend specified
by the Borrower, which date may be any Business Day, provided written notice is
given in accordance with Section 2.07(g).

 

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases from or
advances to, or purchase assets from, any Conduit Lender in order to provide
liquidity support for such Conduit Lender’s Advances hereunder.

 

“Liquidity Bank” means the Person or Persons who provide liquidity support to
any Conduit Lender pursuant to a Liquidity Agreement in connection with the
issuance by such Conduit Lender of Commercial Paper Notes.

 



 21 

 

 

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

 

“Loan Asset” means any loan originated or acquired by the Transferor and sold to
the Borrower or originated or acquired by the Borrower in the ordinary course of
its business, which loan includes, without limitation, (i) the Required Loan
Documents and Loan Asset File, and (ii) all right, title and interest of the
Transferor and/or the Borrower, as applicable, in and to the loan and any
Underlying Collateral, but excluding, as applicable, the Retained Interest and
Excluded Amounts.

 

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist in the form of Exhibit P delivered by or on behalf of the Borrower to
the Collateral Custodian, that identifies each of the items which constitute
Required Loan Documents to be included within the respective Loan Asset File,
which shall specify whether such document is an original or a copy and includes
the identification number and the name of the Obligor with respect to the
related Loan Asset.

 

“Loan Asset File” means, with respect to each Loan Asset, a file containing
(a) each of the documents and items as set forth on the Loan Asset Checklist
with respect to such Loan Asset and (b) duly executed originals (to the extent
required by the Servicing Standard) and copies of any other Records relating to
such Loan Assets and Portfolio Assets pertaining thereto.

 

“Loan Assignment” has the meaning set forth in the Purchase and Sale Agreement.

 

“Loan Tape” means the Loan Tape identifying the Loan Assets delivered by the
Borrower or Servicer to the Collateral Custodian and the Administrative Agent.
Each such Loan Tape shall set forth the applicable information specified on
Schedule V.

 

“Make-Whole Premium” means, in the event that this Agreement is terminated
pursuant to Section 2.18(b) prior to the one year anniversary of the Tenth
Amendment Date, an amount, payable pro rata to each Lender Agent (for the
account of the applicable Lenders), equal to 2.00% of the Maximum Facility
Amount; provided that the Make-Whole Premium shall be calculated without giving
effect to the proviso in the definition of “Maximum Facility Amount”.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Transferor, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of the Collateral Agent, the Collateral
Custodian, the Account Bank, the Administrative Agent, any Lender, any Lender
Agent and the Secured Parties with respect to matters arising under this
Agreement or any other Transaction Document, (d) the ability of each of the
Borrower and the Servicer to perform their respective obligations under this

 



 22 

 

 

Agreement or any other Transaction Document, or (e) the status, existence,
perfection, priority or enforceability of the Collateral Agent’s lien on the
Collateral Portfolio.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing an Eligible Loan Asset executed or
effected on or after the Cut-Off Date for such Eligible Loan Asset which:

 

(a)            reduces or forgives any or all of the principal amount due under
such Eligible Loan Asset;

 

(b)            delays or extends the stated maturity date for such Eligible Loan
Asset;

 

(c)            waives one or more interest payments, permits any interest due in
cash to be deferred or capitalized and added to the principal amount of such
Eligible Loan Asset (other than any deferral or capitalization already allowed
by the terms of the Loan Agreement with respect to any PIK Loan Asset), or
reduces the spread or coupon with respect to such Eligible Loan Asset when the
Interest Coverage Ratio is less than 150% (prior to giving effect to such
reduction in interest expense);

 

(d)            contractually or structurally subordinates such Eligible Loan
Asset by operation of a priority of payments, turnover provisions, the transfer
of assets in order to limit recourse to the related Obligor or the granting of
Liens (other than Permitted Liens) on any of the Underlying Collateral securing
such Loan Asset;

 

(e)            substitutes, alters or releases the Underlying Collateral
securing such Eligible Loan Asset and any such substitution, alteration or
release, as determined in the sole discretion of the Administrative Agent,
materially and adversely affects the value of such Eligible Loan Asset; provided
that the foregoing shall not apply to any release in conjunction with a
relatively contemporaneous disposition by the related Obligor accompanied by a
mandatory reinvestment of net proceeds or mandatory repayment of the related
loan facility with the net proceeds; or

 

(f)            amends, waives, forbears, supplements or otherwise modifies
(i) the meaning of “Senior Leverage Ratio”, “Interest Coverage Ratio” or
“Permitted Liens” or any respective comparable definitions in the Loan Agreement
for such Eligible Loan Asset or (ii) any term or provision of such Loan
Agreement referenced in or utilized in the calculation of the “Senior Leverage
Ratio”, “Interest Coverage Ratio” or “Permitted Liens” or any respective
comparable definitions for such Eligible Loan Asset, in either case in a manner
that, in the reasonable discretion of the Administrative Agent, is materially
adverse to the Secured Parties; provided that in connection any Revenue
Recognition Implementation or any Operating Lease Implementation, the
Administrative Agent may waive any Material Modification resulting from such
implementation pursuant to this clause (f).

 

“Maximum Facility Amount” means the aggregate Commitments as then in effect,
which amount shall not exceed $104,700,000; provided that at all times after the
Reinvestment Period, the Maximum Facility Amount shall mean the aggregate
Advances Outstanding at such time.

 



 23 

 

 

“Middle Market Loan” means a commercial loan (a) that is not (and cannot by its
terms become) subordinate in right of payment to any obligation of the Obligor
in any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings, (b) that is secured by a pledge of collateral, which
security interest is validly perfected and first priority under Applicable Law
(subject to liens permitted under the applicable credit agreement that are
reasonable and customary for similar loans, and liens accorded priority by law
in favor of the United States or any State or agency), (c) with respect to which
the Servicer determines in good faith that the value of the collateral securing
the loan or the enterprise value and ability to generate cash flow on or about
the time of origination equals or exceeds the outstanding principal balance of
the loan plus the aggregate outstanding balances of all other loans of equal or
higher seniority secured by the same collateral and (d) does not meet the
criteria set forth under the definition of Broadly Syndicated Loan.

 

“Minimum Equity Amount” means $36,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate
contributed or had any obligation to contribute on behalf of its employees at
any time during the current year or the preceding five years.

 

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the aggregate Outstanding Balance of all Loan Assets acquired by
the Borrower prior to such date minus (b) the aggregate Outstanding Balance of
all Loan Assets (other than Warranty Loan Assets) repurchased or substituted by
the Transferor prior to such date.

 

“Non-Usage Fee” has the meaning assigned to that term in Section 2.09(a).

 

“Non-Usage Fee Rate” has the meaning assigned to that term in Section 2.09(a).

 

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreement (i) does not require the Obligor to execute and deliver a promissory
note to evidence the indebtedness created under such Loan Asset or (ii) requires
any holder of the indebtedness created under such Loan Asset to affirmatively
request a promissory note from the related Obligor (and none has been requested
with respect to such Loan Asset held by the Borrower).

 

“Notice and Request for Consent” has the meaning assigned to that term in
Section 2.07(g)(i).

 

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent and each Lender Agent in the form attached
hereto as Exhibit E.

 

“Notice of Exclusive Control” has the meaning given to such term in the
Collection Account Agreement and the Unfunded Exposure Account Agreement, as
applicable.

 



 24 

 

 

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
pursuant to Section 2.18, in the form attached hereto as Exhibit F.

 

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Lender Agents, the Administrative Agent, the Account Bank, any
Hedge Counterparty, the Secured Parties, the Collateral Agent or the Collateral
Custodian arising under this Agreement and/or any other Transaction Document and
shall include, without limitation, all liability for principal of and interest
on the Advances Outstanding, Hedge Breakage Costs, Breakage Fees,
indemnifications and other amounts due or to become due by the Borrower to the
Lenders, the Lender Agents, the Administrative Agent, the Collateral Agent, the
Hedge Counterparty, the Secured Parties, the Collateral Custodian and the
Account Bank under this Agreement and/or any other Transaction Document,
including, without limitation, any amounts payable under any Hedging Agreement
(including, without limitation, payments in respect of the termination of any
such Hedging Agreement), any Lender Fee Letter, any Make-Whole Premium and costs
and expenses payable by the Borrower to the Lenders, the Lender Agents, the
Administrative Agent, the Account Bank, the Collateral Agent or the Collateral
Custodian, including attorneys’ fees, costs and expenses, including without
limitation, interest, fees and other obligations that accrue after the
commencement of an insolvency proceeding (in each case whether or not allowed as
a claim in such insolvency proceeding).

 

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

 

“Officer’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.

 

“Operating Lease Implementation” means the implementation by an Obligor of IFRS
16/ASC 842.

 

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its sole discretion.

 

“Outstanding Balance” means the principal balance of a Loan Asset, expressed
exclusive of PIK Interest and accrued interest.

 

“Payment Date” means the 22nd day of each March, June, September and
December or, if such day is not a Business Day, the next succeeding Business
Day; provided, that the final Payment Date shall occur on the Collection Date;
provided further that the Administrative Agent may, in its sole discretion with
three (3) Business Days’ prior written notice to the Borrower, the Collateral
Agent and the Servicer, declare any Business Day a Payment Date if (i) (x) an
Event of Default shall have been declared or (y) after the automatic occurrence
of a Facility Maturity Date and (ii) the Administrative Agent or the Lenders
have declared the Advances Outstanding and other Obligations to be immediately
due and payable in full in accordance with Section 7.01.

 

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(iii).

 



 25 

 

 

“Pension Plan” has the meaning assigned to that term in Section 4.01(w).

 

“Permitted Assignee” means any lender which has a long-term unsecured debt
rating of not less than “A3” from Moody’s and not less than “A” from S&P.

 

“Permitted Investments” means any of:

 

(i)            direct Registered obligations of, and Registered obligations the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America whose obligations are expressly backed by the full
faith and credit of the United States of America;

 

(ii)            demand and time deposits in, certificates of deposit of, trust
accounts with, bankers’ acceptances issued by, or federal funds sold by any
depository institution or trust company incorporated under the laws of the
United States of America (including the Account Bank) or any state thereof and
subject to supervision and examination by federal and/or state banking
authorities, in each case payable within 183 days after issuance, so long as the
commercial paper and/or the debt obligations of such depository institution or
trust company (or, in the case of the principal depository institution in a
holding company system, the commercial paper or debt obligations of such holding
company) at the time of such investment or contractual commitment providing for
such investment have the Eligible Investment Required Ratings;

 

(iii)            unleveraged repurchase obligations (if treated as debt by the
Borrower and the counterparty) with respect to (a) any security described in
clause (i) above or (b) any other Registered security issued or guaranteed by an
agency or instrumentality of the United States of America, in either case
entered into with a depository institution or trust company (acting as
principal) described in clause (ii) above or entered into with an entity (acting
as principal) with, or whose parent company has (in addition to a guarantee
agreement with such entity, which guarantee agreement complies with S&P’s
then-current criteria with respect to guarantees) the Eligible Investment
Required Ratings;

 

(iv)            Registered debt securities bearing interest or sold at a
discount issued by a corporation formed under the laws of the United States of
America or any State thereof that satisfies the Eligible Investment Required
Ratings at the time of such investment or contractual commitment providing for
such investment;

 

(v)            commercial paper or other short-term obligations (other than
asset-backed commercial paper) with the Eligible Investment Required Ratings and
that either bear interest or are sold at a discount from the face amount thereof
and have a maturity of not more than 183 days from their date of issuance;

 

(vi)            a Reinvestment Agreement issued by any bank (if treated as a
deposit by such bank), or a Reinvestment Agreement issued by any insurance
company or other corporation or entity, in each case with the Eligible
Investment Required Ratings; provided that (a) the Borrower has received the
consent of the Administrative Agent with respect thereto or (b) such
Reinvestment Agreement may be unwound at the option of the Borrower without
penalty; and

 



 26 

 

 

(vii)            money market funds that have, at all times, credit ratings of
“Aaa” and “MR1+” by Moody’s and “AAAm” or “AAAm-G” by S&P, respectively;

 

provided that (1) Permitted Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (vii) above, as mature (or are putable at par to the
issuer thereof) no later than the Business Day prior to the next Payment Date
unless such Permitted Investments are issued by the Account Bank in its capacity
as a banking institution, in which event such Permitted Investments may mature
on such Payment Date; and (2) none of the foregoing obligations or securities
shall constitute Permitted Investments if (a) such obligation or security has an
“f”, “r”, “p”, “pi”, “q”, “sf” or “t” subscript assigned by S&P, (b) all, or
substantially all, of the remaining amounts payable thereunder consist of
interest and not principal payments, (c) payments with respect to such
obligations or securities or proceeds of disposition are subject to withholding
taxes by any jurisdiction unless the payor is required to make “gross-up”
payments that cover the full amount of any such withholding tax on an after-tax
basis, (d) such obligation or security is secured by real property, (e) such
obligation or security is purchased at a price greater than 100% of the
principal or face amount thereof, (f) such obligation or security is subject of
a tender offer, voluntary redemption, exchange offer, conversion or other
similar action, (g) in the Servicer’s judgment, such obligation or security is
subject to material non-credit related risks, (h) such obligation is a
structured finance obligation or (i) such obligation or security is represented
by a certificate of interest in a grantor trust. Permitted Investments may
include, without limitation, those investments issued by or made with the
Account Bank or for which the Account Bank or an Affiliate thereof provides
services and receives compensation.

 

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith, (c) Liens granted pursuant to
or by the Transaction Documents and (d) any custodial liens arising in favor of
Wells Fargo Bank, National Association.

 

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

“PIK Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as interest as it
accrues.

 

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of the time prior to such Loan Asset requiring the current cash
payment of such previously capitalized interest, which cash payment shall be
treated as an Interest Collection at the time it is received.

 



 27 

 

 

“Pledge” means the pledge of any Eligible Loan Asset or other Portfolio Asset
pursuant to Article II.



 

“Portfolio Assets” means all Loan Assets in which the Borrower has an interest,
together with all proceeds thereof and other assets or property related thereto,
including all right, title and interest of the Borrower in and to:

 

(a)            any amounts on deposit in any cash reserve, collection, custody
or lockbox accounts securing the Loan Assets;

 

(b)            all rights with respect to the Loan Assets to which the
Transferor and/or the Borrower, as applicable, is entitled as lender under the
applicable Loan Agreement;

 

(c)            the Controlled Accounts, together with all cash and investments
in each of the foregoing other than amounts earned on investments therein;

 

(d)            any Underlying Collateral securing a Loan Asset and all
Recoveries related thereto, all payments paid in respect thereof and all monies
due or to become due and paid in respect thereof after the applicable Cut-Off
Date and all liquidation proceeds;

 

(e)            all Required Loan Documents, the Loan Asset Files related to any
Loan Asset, any Records, and the documents, agreements, and instruments included
in the Loan Asset Files or Records;

 

(f)            all Insurance Policies with respect to any Loan Asset;

 

(g)            all Liens, guaranties, indemnities, warranties, letters of
credit, accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(h)            the Purchase and Sale Agreement (including, without limitation,
rights of recovery of the Borrower against the Transferor) and the assignment to
the Collateral Agent, for the benefit of the Secured Parties, of all UCC
financing statements filed by the Borrower against the Transferor under or in
connection with the Purchase and Sale Agreement;

 

(i)            any Hedging Agreement and all payments from time to time due
thereunder;

 

(j)            all records (including computer records) with respect to the
foregoing; and

 

(k)            all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

“Priced Loan Asset” means any First Lien Loan that (a) has an original tranche
size of $250,000,000 or greater, (b) has an EBITDA for the prior twelve calendar
months of $50,000,000 or greater, and (c) has (x) an observable quote with a bid
depth of at least 5 from LoanX Mark-It Partners or Loan Pricing Corporation or
(y) observable quotes from at least 5

 



 28 

 

 

Approved Broker-Dealers (with the price for such Priced Loan Asset being the
average of such observable quotes).

 

“Prime Rate” means the rate publicly announced by the Administrative Agent from
time to time as its prime rate in the United States, such rate to change as and
when such designated rate changes. The Prime Rate is not intended to be the
lowest rate of interest charged by the Administrative Agent or any other
specified financial institution in connection with extensions of credit to
debtors; provided that if the Prime Rate is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Principal Collection Account” means a sub-account (account number 46486706 at
the Account Bank) of the Collection Account into which Principal Collections
shall be segregated.

 

“Principal Collections” means (i) any amounts deposited by the Borrower in
accordance with Section 2.06(a)(i) or Section 2.07(c)(i), (ii) with respect to
any Loan Asset, all amounts received which are not Interest Collections,
including, without limitation, all Recoveries, all Insurance Proceeds, all
scheduled payments of principal and principal prepayments and all guaranty
payments and proceeds of any liquidations, sales, dispositions or
securitizations, in each case, attributable to the principal of such Loan Asset
and (iii) all hedge breakage payments received pursuant to any Hedging Agreement
or Hedge Transaction. For the avoidance of doubt, “Principal Collections” shall
not include amounts on deposit in the Unfunded Exposure Account.

 

“Principal Sharing Condition” means, on any date of determination, a condition
that is satisfied if each of the following criteria are met:

 

(a)            such date of determination occurs prior to the nine month
anniversary of the Thirteenth Amendment Date;

 

(b)            the number of Obligors included in the Collateral Portfolio is
greater than or equal to 20; provided that Paradigm DKD Group, LLC, Payless
ShoeSource, Inc., and W3 Co. shall be excluded from such calculation;

 

(c)            (i) the Outstanding Balance of Loan Assets included in the
Collateral Portfolio that are currently subject to Value Adjustment Events
divided by (ii) the Outstanding Balance of all Loan Assets included in the
Collateral Portfolio is less than or equal to 50.0%; provided that any Loan
Assets with respect to which Paradigm DKD Group, LLC, Payless ShoeSource, Inc.,
or W3 Co. is an Obligor shall be excluded from both the numerator and the
denominator of such calculation; and

 

(d)            (i) the aggregate Adjusted Borrowing Value of Eligible Loan
Assets plus (ii) any Principal Collections (excluding Principal Collections to
be distributed pursuant to Sections 2.04(b)(i) and (b)(ii) on the next Payment
Date (and, in the case of clauses (b)(iii)(w), (b)(iii)(x) and (b)(iii)(y),
after giving pro forma effect to any withdrawal of amounts pursuant thereto on
such date of determination)) is greater than or equal to $120,000,000.

 

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (or, following the termination thereof,
the outstanding

 



 29 

 

 

principal amount of all Advances of such Lender), by the aggregate Commitments
of all the Lenders (or, following the termination thereof, the aggregate
Advances Outstanding).

 

“Proceeds” means, with respect to any property included in the Collateral
Portfolio, all property that is receivable or received when such property is
collected, sold, liquidated, foreclosed, exchanged, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes all rights to
payment with respect to any insurance relating thereto.

 

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the Closing Date, between the Transferor, as the seller, and the
Borrower, as the purchaser, as amended, modified, waived, supplemented, restated
or replaced from time to time.

 

“Purchase Price” means, with respect to any Eligible Loan Asset, the value
(expressed as a percentage of the Outstanding Balance of such Loan Asset) equal
to the purchase price thereof; provided that the purchase price of an Eligible
Loan Asset purchased in the primary syndication thereof at a price (a) on or
prior to the Tenth Amendment Date, equal to or greater than 95% of par
(including any purchase at a premium) or (b) after the Tenth Amendment Date,
equal to or greater than 97% of par (including any purchase at a premium), in
each case, shall be deemed to be par for all purposes of this definition.

 

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower has acquired an interest
pursuant to the Purchase and Sale Agreement or in which the Borrower or the
Transferor have otherwise obtained an interest.

 

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Defaulted Loan Asset is sold in connection with the enforcement of remedies,
discarded or abandoned (after a determination by the Servicer that such
Underlying Collateral has little or no remaining value) or otherwise determined
to be fully liquidated by the Servicer in accordance with the Servicing
Standard, the proceeds from the sale of the Underlying Collateral, the proceeds
of any related Insurance Policy, any other recoveries with respect to such Loan
Asset, as applicable, the Underlying Collateral, net of any amounts received
that are required under such Loan Asset, as applicable, to be refunded to the
related Obligor.

 

“Recovery Value” means with respect to Middle Market Loans and Broadly
Syndicated Loans, 50%.

 

“Register” has the meaning assigned to that term in Section 2.14.

 

“Registered” means in registered form for U.S. federal income tax purposes and
issued after July 18, 1984; provided that a certificate of interest in a grantor
trust shall not be treated as Registered unless each of the obligations or
securities held by the trust was issued after that date.

 

“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having an Eligible Investment
Required

 



 30 

 

 

Rating; provided that such agreement provides that it is terminable by the
purchaser, without penalty, if the rating assigned to such agreement by S&P or
Moody’s is at any time lower than such agreement’s Eligible Investment Required
Rating.

 

“Reinvestment Period” shall mean the period commencing on the Closing Date and
ending on the day preceding the earliest of (i) the one year anniversary of the
Tenth Amendment Date (or such later date as is agreed to in writing by the
Borrower, the Servicer, the Administrative Agent and the Lenders pursuant to
Section 2.19), (ii) the occurrence of an Event of Default, and (iii) the date of
any voluntary termination by the Borrower pursuant to Section 2.18(b).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release Date” has the meaning set forth in Section 2.07(c).

 

“Relevant Test Period” means, with respect to any Loan Asset, the relevant test
period for the calculation of Total Leverage Ratio, Senior Leverage Ratio or
Interest Coverage Ratio, as applicable, for such Loan Asset in the related Loan
Agreement or, if no such period is provided for therein, for Obligors delivering
monthly financing statements, each period of the last 12 consecutive reported
calendar months, and for Obligors delivering quarterly financing statements,
each period of the last four consecutive reported fiscal quarters of the
principal Obligor on such Loan Asset; provided that with respect to any Loan
Asset for which the relevant test period is not provided for in the related Loan
Agreement, if an Obligor is a newly-formed entity as to which 12 consecutive
calendar months have not yet elapsed, “Relevant Test Period” shall initially
include the period from the date of formation of such Obligor to the end of the
twelfth calendar month or fourth fiscal quarter (as the case may be) from the
date of formation, and shall subsequently include each period of the last 12
consecutive reported calendar months or four consecutive reported fiscal
quarters (as the case may be) of such Obligor.

 

“Remittance Period” means, (i) as to the Initial Payment Date, the period
beginning on the Closing Date and ending on, and including, the Determination
Date immediately preceding such Payment Date and (ii) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Remittance Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

 

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

 

“Reporting Date” means the date that is two Business Days prior to the 20th of
each calendar month, commencing February 20, 2014.

 

“Repurchase Price” has the meaning set forth in Section 2.07(c)(i).

 

“Required Lenders” means (i) Wells Fargo (as a Lender hereunder) and its
successors and assigns and (ii) the Lenders representing an aggregate of at
least 51% of the aggregate Commitments of the Lenders then in effect.

 



 31 

 

 

“Required Loan Documents” means, for each Loan Asset, the following documents or
instruments, all as specified on the related Loan Asset Checklist:

 

(a)            (i) the original executed promissory note or, if accompanied by
an original “lost note” affidavit and indemnity, a copy of the executed
underlying promissory note, endorsed by the Borrower in blank (and an unbroken
chain of endorsements from each prior holder thereof to the Borrower) and (ii) 
if such promissory note is not issued in the name of the Borrower or in a
Noteless Loan Asset, a copy of each assignment and assumption agreement,
transfer document or instrument relating to such Loan Asset evidencing the
assignment of such Loan Asset from the prior third party owner thereof (if any)
to the Borrower and from the Borrower either to the Collateral Agent or in
blank;

 

(b)            to the extent applicable to the related Loan Asset, copies of the
executed (i) guaranty, (ii) underlying credit or loan agreement (or similar
agreement pursuant to which the related Loan has been issued or created),
(iii) acquisition agreement (or similar agreement) and (iv) security agreement,
mortgage or other agreement that secures the obligations represented by such
Loan, in each case as set forth on the Loan Asset Checklist; and

 

(c)            with respect to any Loan Asset originated by the Transferor and
with respect to which the Transferor acts as administrative agent (or in a
comparable capacity), either (i) copies of the UCC-1 Financing Statements, if
any, and any related continuation statements, each showing the Obligor as debtor
and the Collateral Agent as total assignee or showing the Obligor, as debtor and
the Transferor (or the applicable Affiliate) as secured party and each with
evidence of filing thereon, or (ii) copies of any such financing statements
certified by the Servicer to be true and complete copies thereof in instances
where the original financing statements have been sent to the appropriate public
filing office for filing, in each case as set forth in the Loan Asset Checklist.

 

“Required Reports” means, collectively, the Servicing Report required pursuant
to Section 6.08(b), the Servicer’s Certificate required pursuant to
Section 6.08(c), the financial statements of the Servicer required pursuant to
Section 6.08(d), the tax returns of the Borrower and the Servicer required
pursuant to Section 6.08(e), the financial statements and valuation reports of
each Obligor required pursuant to Section 6.08(fe), the annual statements as to
compliance required pursuant to Section 6.09, and the annual independent public
accountant’s report required pursuant to Section 6.10.

 

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend or distribution paid solely in
interests of that class of membership interests or in any junior class of
membership interests of the Borrower;, (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any class of membership interests of the Borrower now or hereafter
outstanding, (iii)

 



 32 

 

 

any payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (iv) any
payment of management fees by the Borrower. For the avoidance of doubt,
(x) payments and reimbursements due to the Servicer in accordance with this
Agreement or any other Transaction Document do not constitute Restricted Junior
Payments, and (y) distributions by the Borrower to holders of its membership
interests of Loan Assets or of cash or other proceeds relating thereto which
have been substituted by the Borrower in accordance with this Agreement shall
not constitute Restricted Junior Payments.

 

“Retained Interest” means, with respect to any Agented Loan that is transferred
to the Borrower, (i) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Agented Loan and (ii) the applicable portion of
the interests, rights and obligations under the documentation evidencing such
Agented Loan that relate to such portion(s) of the indebtedness that is owned by
another lender.

 

“Revenue Recognition Implementation” means the implementation by an Obligor of
IFRS 15/ASC 606.

 

“Review Criteria” has the meaning assigned to that term in Section 12.02(b)(i).

 

“Revolving Loan Asset” means a Loan Asset that is a line of credit or contains
an unfunded commitment arising from an extension of credit to an Obligor,
pursuant to the terms of which amounts borrowed may be repaid and subsequently
reborrowed.

 

“S&P” means Standard & Poor’s Ratings Group, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

 

“Sanction” or “Sanctions” means, individually and collectively, respectively,
any and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including but not limited to
those imposed, administered or enforced from time to time by: (a) the United
States of America, including those administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of the
Treasury, the U.S. Department of State, the U.S. Department of Commerce, or
through any existing or future executive order; (b) the United Nations Security
Council; (c) the European Union; (d) the United Kingdom; or (e) any other
governmental authorities with jurisdiction over the Borrower, the Servicer, the
Transferor or any of their respective Subsidiaries.

 

“Sanctioned Person” means any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals (SDN) and Blocked Persons List; (b) listed on OFAC’s Consolidated
Non-SDN List; (c) a legal entity that is deemed by OFAC to be a Sanctions target
based on the ownership of such legal entity by Sanctioned Person(s); or (d) a
Person that is a Sanctions target pursuant to any territorial or country-based
Sanctions program.

 

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

 



 33 

 

 

“Secured Party” means each of the Administrative Agent, each Lender, each Lender
Agent, each Affected Party, each Indemnified Party, the Collateral Custodian,
the Collateral Agent, the Account Bank and each Hedge Counterparty.

 

“Securities Act” means the U.S. Securities Act of 1933.

 

“Senior Leverage Ratio” means, with respect to any Loan Asset for any Relevant
Test Period, the meaning of “Senior Leverage Ratio” or any comparable definition
relating to first lien senior secured related (or such applicable lien or
applicable level within the capital structure) indebtedness in the related Loan
Agreement for each such Loan Asset, and in any case that “Senior Leverage Ratio”
or such comparable definition is not defined in such Loan Agreement, the ratio
of (a) first lien senior secured (or such applicable lien or applicable level
within the capital structure) Indebtedness to (b) EBITDA, as calculated by the
Servicer in good faith using information from and calculations consistent with
the relevant compliance statements and financial reporting packages provided by
the relevant Obligor as per the requirements of the related Loan Agreement.

 

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01, to service, administer, and collect on the Loan Assets and
exercise rights and remedies in respect of the same.

 

“Servicer Change of Control” shall be deemed to have occurred if Golub Capital
BDC, Inc. and RGA Reinsurance Company fail possess, directly or indirectly, the
power to direct the direction or the management of the Servicer, whether through
voting rights, ownership rights, or by contract or otherwise.

 

“Servicer Pension Plan” has the meaning set forth in Section 4.03(p).

 

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

 

(a)            any failure by the Servicer to make any payment, transfer or
deposit into the Collection Account (including, without limitation, with respect
to bifurcation and remittance of Interest Collections and Principal Collections)
or the Unfunded Exposure Account of funds received by the Borrower or the
Servicer and its Affiliates on behalf of the Borrower, as required by this
Agreement or any other Transaction Document which continues unremedied for a
period of two Business Days; provided that in the case of a default in payment,
transfer or deposit resulting solely from an administrative error or omission by
the Servicer, such default continues for a period of one (1) or more Business
Days after the earlier of (x) the Servicer receiving written notice or (y) the
Servicer having actual knowledge, in each case, of such administrative error or
omission (irrespective of whether the cause of such administrative error or
omission has been determined);

 

(b)            any failure on the part of the Servicer duly to (i) observe or
perform in any material respect any other covenants or agreements of the
Servicer set forth in this Agreement or the other Transaction Documents to which
the Servicer is a party (including, without limitation, any delegation of the
Servicer’s duties that is not permitted by Section 6.01 of this Agreement) or
(ii) comply in any material respect with the Servicing Standard regarding the
servicing of the Collateral Portfolio and in each case the same continues
unremedied for a period of 30 days (if

 



 34 

 

 

such failure can be remedied) after the earlier to occur of (x) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Servicer by the Administrative Agent or the Collateral
Agent (at the direction of the Administrative Agent) and (y) the date on which a
Responsible Officer of the Servicer acquires knowledge thereof;

 

(c)            the failure of the Servicer to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party and for which there is recourse to the
Servicer or the property of the Servicer for such debt in an aggregate amount in
excess of United States $5,000,000, individually or in the aggregate, or the
occurrence of any event or condition that has resulted in the acceleration of
such amount of recourse debt, whether or not waived;

 

(d)            a Bankruptcy Event shall occur with respect to the Servicer;

 

(e)            Senior Loan FundGC Advisors LLC shall assign its rights or
obligations as “Servicer” hereunder to any Person without the consent of each
Lender Agent and the Administrative Agent (as required in the third to last
sentence of Section 11.04(a)), other than any assignment effected in connection
with a transaction which meets the requirements of Section 5.04(a);

 

(f)            an Equityholder Change of Control shall occur;as of the last day
of any fiscal quarter, GCBDC fails to maintain the Asset Coverage Ratio at
greater than or equal to 1.50:1 and the same continues unremedied for a period
of one fiscal quarter;

 

(g)            a Servicer Change of Control shall occur;as of the last day of
any fiscal quarter, GCBDC fails to maintain GAAP net assets (as reflected in its
quarterly or annual financial statements without any deductions) in an amount at
least equal to $1,072,500,000, as increased by 65% of the net proceeds of any
sales of common stock or other equity offerings (including drawings on capital
commitments of equityholders) of GCBDC consummated by GCBDC after September 16,
2019;

 

(h)            any failure by the Servicer to deliver (i) any required Servicing
Report on or before the date occurring two Business Days after the date such
report is required to be deliveredmade or given, as the case may be, or (ii) any
other Required Reports hereunder on or before the date occurring five Business
Days after the date such report is required to be made or given, as the case may
be, in each case under the terms of this Agreement;

 

(i)            any representation, warranty or certification made by the
Servicer in any Transaction Document or in any certificate delivered pursuant to
any Transaction Document shall prove to have been incorrect when made, which has
a Material Adverse Effect and continues to be unremedied for a period of 30 days
after the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to the
Servicer by the Administrative Agent or the Collateral Agent (at the direction
of the Administrative Agent) and (ii) the date on which a Responsible Officer of
the Servicer acquires knowledge thereof;

 

(j)            [reserved];

 



 35 

 

 



 

(k)            the rendering against the Servicer of one or more final
judgments, decrees or orders for the payment of money in excess of United States
$2,500,000,7,500,000, individually or in the aggregate, and the continuance of
such judgment, decree or order unsatisfied and in effect for any period of more
than 60 consecutive days without a stay of execution; or

 

(l)      the occurrence of an Event of Default; or(m)      any other event which
has caused a Material Adverse Effect on the assets, liabilities, financial
condition, business or operations of the Servicer or the ability of the Servicer
to meet its obligations under the Transaction Documents to which it is a party.

 

“Servicer Termination Notice” has the meaning assigned to that term in
Section 6.01(b).

 

“Servicer’s Certificate” has the meaning assigned to that term in
Section 6.08(c).

 

“Servicing Fee” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (i) 0.50%, (ii) the arithmetic mean of the aggregate Outstanding
Balance of all Eligible Loan Assets on the first day and on the last day of the
related Remittance Period and (iii) the actual number of days in such Remittance
Period divided by 360; provided that, in the sole discretion of the Servicer,
the Servicer may, from time to time, waive all or any portion of the Servicing
Fee payable on any Payment Date.

 

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

 

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

 

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets in accordance
with Applicable Law, the terms of this Agreement, the Loan Agreements and, to
the extent consistent with the foregoing, (a) the higher of (i) in a manner
consistent with the provisions of the Investment Advisers Act of 1940 applicable
to the Servicer as an advisor to the Borrower and (ii) the same care, skill,
prudence and diligence with which the Servicer services and administers loans
for its own account or for the account of others and (b) with a view to maximize
the value of the Loan Assets.

 

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond

 



 36 

 

 

such Person’s ability to pay as such debts and liabilities mature; and (e) such
Person is not engaged in a business or a transaction, and does not propose to
engage in a business or a transaction, for which such Person’s property assets
would constitute unreasonably small capital.

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

“Stated Maturity Date” means the five year anniversary of the Tenth Amendment
Date or such later date as is agreed to in writing by the Borrower, the
Servicer, the Administrative Agent and the Lenders pursuant to Section 2.19.

 

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

 

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Pledged by the
Borrower to the Collateral Agent, on behalf of the Secured Parties, pursuant to
Section 2.07(a) or Section 2.07(c)(ii).

 

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

 

“Tenth Amendment Date” means August 30, 2017.

 

“Term Loan Asset” means a Loan Asset that is a term loan that has been fully
funded and does not contain any unfunded commitment arising from an extension of
credit to an Obligor.

 

“Thirteenth Amendment Date” means September 21, 2018.

 

“Total Leverage Ratio” means, with respect to any Loan Asset for any Relevant
Test Period, the meaning of “Total Leverage Ratio” or any comparable definition
in the related Loan Agreement for each such Loan Asset, and in any case that
“Total Leverage Ratio” or such comparable definition is not defined in such Loan
Agreement, the ratio of (a) Indebtedness to (b) EBITDA, as calculated by the
Servicer in good faith using information from and calculations consistent with
the relevant compliance statements and financial reporting packages provided by
the relevant Obligor as per the requirements of the related Loan Agreement.

 

“Transaction Documents” means this Agreement, the Variable Funding Note(s), any
Hedging Agreement, any Joinder Supplement, the Purchase and Sale Agreement, the
Collection Account Agreement, the Unfunded Exposure Account Agreement, the Wells
Fargo Fee Letter, each Lender Fee Letter and each document, instrument or
agreement related to any of the foregoing.

 



 37 

 

 

“Transferee Letter” has the meaning assigned to that term in Section 11.04(a).

 

“Transferor” means Senior Loan Fund LLC, in its capacity as the Transferor
hereunder and as the seller under the Purchase and Sale Agreement, together with
its successors and assigns in such capacity.

 

“Transferor Agented Required Loan Documents” means, for each Loan Asset, the
documents set forth in clause (c) of the definition of “Required Loan
Documents”.

 



“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property and/or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

 

“Unfunded Capital Commitment” means, with respect to any member of Senior Loan
Fund LLC, that portion of the Capital Commitment of such Person which is still
available to be called (i.e., the unfunded Capital Commitment of such member,
minus the sum of any amounts as to the payment of which such Person is excused,
as a result of regulatory concerns or otherwise, or is otherwise discharged (by
act of any Person, by operation of law, or otherwise), minus that portion of the
proceeds of any pending capital calls that are not allocated to be contributed
to the Borrower or to be used to pay an obligation of the Borrower arising from
or related to the transactions contemplated by this Agreement).

 

“Unfunded Exposure Account” means a trust account (account number 46486707 at
the Account Bank) in the name of the Collateral Agent and under the sole
dominion and control of the Collateral Agent for the benefit of the Secured
Parties; provided, that the funds deposited therein (including any interest and
earnings thereon) from time to time shall constitute the property and assets of
the Borrower and the Borrower shall be solely liable for any Taxes payable with
respect to the Unfunded Exposure Account.

 

“Unfunded Exposure Account Agreement” means that certain Unfunded Exposure
Account Agreement, dated the date of this Agreement, among the Borrower, the
Servicer, the Account Bank, the Administrative Agent, and the Collateral Agent,
which agreement relates to the Unfunded Exposure Account, as such agreement may
from time to time be amended, supplemented or otherwise modified in accordance
with the terms thereof.

 

“Unfunded Exposure Amount” means, as of any date of determination, with respect
to an Eligible Loan Asset, an amount equal to the aggregate amount of all
unfunded commitments associated with such Eligible Loan Asset.

 

“Unfunded Exposure Amount Shortfall” has the meaning assigned to that term in
Section 2.02(f).

 



 38 

 

 

“Unfunded Exposure Equity Amount” means, on any date of determination, an amount
equal to:

 

(i)            for all Eligible Loan Assets which have any unfunded commitments,
the aggregate sum of the products of (a) the Unfunded Exposure Amount for each
such Eligible Loan Asset multiplied by (b) the difference of (x) 100% minus
(y) the Applicable Percentage for each such Eligible Loan Asset;

 

plus

 

(ii)            for all Eligible Loan Assets which have any unfunded
commitments, the aggregate sum of the products of (a) (x) 100% minus the
Assigned Value for each such Eligible Loan Asset multiplied by (y) the Unfunded
Exposure Amount of each such Eligible Loan Asset multiplied by (b) the
Applicable Percentage for each such Eligible Loan Asset.

 

“United States” means the United States of America.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

“Unused Portion” has the meaning assigned to that term in Section 2.09(a).

 

“Value Adjustment Event” means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date:

 

(i)            (x) the Interest Coverage Ratio for any Relevant Test Period with
respect to such Loan Asset is (i) less than 1.50x and (ii) less than or equal to
85% of the Interest Coverage Ratio with respect to such Loan Asset as calculated
on the applicable Cut-Off Date (or, in the case of Loan Assets approved by the
Administrative Agent prior to the Closing Date, as set forth on the Approval
Notice for such Loan Assets) or (y) the Senior Leverage Ratio for any Relevant
Test Period of the related Obligor with respect to such Loan Asset (I) is more
than 0.50x higher than such Senior Leverage Ratio as calculated on the
applicable Cut-Off Date (or, in the case of Loan Assets approved by the
Administrative Agent prior to the Closing Date, as set forth on the Approval
Notice for such Loan Assets) and (II) is more than 3.50x; provided that in
connection with any Revenue Recognition Implementation or any Operating Lease
Implementation, the Administrative Agent (with the consent of the Servicer (such
consent not to be unreasonably withheld, delayed or conditioned)) may
retroactively adjust the Senior Leverage Ratio or Interest Coverage Ratio for
any Loan Asset as determined on the applicable Cut-Off Date;

 

(ii)            an Obligor payment default with respect to principal or interest
under such Loan Asset (after giving effect to any grace and/or cure period set
forth in the Loan Agreement, but not to exceed five Business Days) (including in
respect of the acceleration of the debt under the applicable Loan Agreement);

 

(iii)            a payment default as to all or any portion of one or more
payments of principal or interest has occurred in relation to any other senior
or pari passu obligation for borrowed money of the related Obligor (after giving
effect to any grace and/or cure period set forth in the Loan Agreement, but not
to exceed five Business Days);

 



 39 

 

 

(iv)            a Bankruptcy Event with respect to the related Obligor;

 

(v)            the failure to deliver a “loan level” financial reporting package
no later than 60 days after the end of each quarter or 120 days after the end of
each fiscal year (unless waived or otherwise agreed to by the Administrative
Agent in its sole discretion); or

 

(vi)            the occurrence of a Material Modification with respect to such
Loan Asset.

 

“Variable Funding Note” has the meaning assigned to such term in
Section 2.01(a).

 

“Warranty Amount” means, on any date of determination, an amount equal to the
positive difference, if any, of the aggregate unpaid Repurchase Price of all
Warranty Loan Assets less the Excess Availability. For the avoidance of doubt,
the aggregate “Warranty Amount” shall be reduced to the extent of any payments
made pursuant to Section 2.04(a)(vi)(a) and in the event that the Repurchase
Price of a Warranty Loan Asset included in the “Warranty Amount” calculation is
subsequently paid by the Borrower.

 

“Warranty Event” means, as to any Loan Asset, the discovery that, as of the
related Cut-Off Date, such Loan Asset did not satisfy the definition of
“Eligible Loan Asset” and the failure of the Borrower to cure such breach, or
cause the same to be cured, within 10 days after the earlier to occur of the
Borrower’s receipt of notice thereof from the Administrative Agent or the
Borrower becoming aware thereof.

 

“Warranty Loan Asset” means any Loan Asset with respect to which a Warranty
Event has occurred.

 

“Wells Fargo” shall mean Wells Fargo Bank, N.A., and its successors and assigns.

 

“Wells Fargo Fee Letter” means the Wells Fargo Fee Letter, dated as of the
Closing Date, between the Collateral Agent, the Collateral Custodian, the
Account Bank, the Borrower and the Administrative Agent, as such letter may be
amended, modified, supplemented, restated or replaced from time to time.

 

“Yield” means with respect to any Remittance Period, the sum for each day in
such Remittance Period determined in accordance with the following formula:

 

YR x L
D

 

where:YR = the Yield Rate applicable on such day;

 

L= the Advances Outstanding on such day; and

 

D= 360 days or, to the extent the Yield Rate is the Alternative Rate, 365 or 366
days, as applicable;

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be

 



 40 

 

 

considered paid by any distribution if at any time such distribution is later
required to be rescinded by any Lender to the Borrower or any other Person for
any reason including, without limitation, such distribution becoming void or
otherwise avoidable under any statutory provision or common law or equitable
action, including, without limitation, any provision of the Bankruptcy Code.

 

“Yield Rate” means, as of any date of determination, an interest rate per annum
equal to LIBOR for such date plus the Applicable Spread; provided that if a
Lender Agent shall have notified the Administrative Agent that a Eurodollar
Disruption Event has occurred, the Yield Rate shall be equal to the Alternative
Rate plus the Applicable Spread until such Lender Agent shall have notified the
Administrative Agent that such Eurodollar Disruption Event has ceased, at which
time the Yield Rate shall again be equal to LIBOR for such date plus the
Applicable Spread.

 

Section 1.02      Other Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

 

Section 1.03      Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

Section 1.04      Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)            the singular number includes the plural number and vice versa;

 

(b)            reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;

 

(c)            reference to any gender includes each other gender;

 

(d)            reference to day or days without further qualification means
calendar days;

 

(e)            reference to any time means New York, New York time (unless
expressly specified otherwise);

 

(f)            reference to the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”;

 

(g)            the word “any” is not limiting and means “any and all” unless the
context clearly requires or the language provides otherwise;

 

(h)            reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and

 

(i)            reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.

 



 41 

 

 

(j)            reference to any delivery or transfer to the Collateral Agent
with respect to the Collateral Portfolio means delivery or transfer to the
Collateral Agent on behalf of the Secured Parties;

 

(k)            if any date for compliance with the terms or conditions of any
Transaction Document falls due on a day which is not a Business Day, then such
due date shall be deemed to be the immediately following Business Day;

 

(l)            reference to the date of any acquisition or disposition of any
asset in the Collateral Portfolio, or the date on which any such asset is added
to or removed from the Collateral Portfolio shall mean the related “settlement
date” and not the related “trade date”;

 

(m)            for purposes of this Agreement, an Event of Default or a Servicer
Termination Event shall be deemed to be continuing until (x) solely with respect
to any Event of Default or Servicer Termination Event arising solely as a result
of the failure of any representation, warranty or certification related to such
Loan Asset being an Eligible Loan Asset, such Loan Asset is sold in accordance
with the terms of this Agreement or (y) it is waived in accordance with
Section 7.01;

 

(n)            unless otherwise expressly stated in this Agreement, if at any
time any change in generally accepted accounting principles (including the
adoption of IFRS) would affect the computation of any covenant (including the
computation of any financial covenant) set forth in this Agreement or any Loan
Agreement, the Borrower and the Administrative Agent shall negotiate in good
faith to amend such covenant to preserve the original intent in light of such
change; provided, that, until so amended, (i) such covenant shall continue to be
computed in accordance with the application of generally accepted accounting
principles prior to such change and (ii) the Borrower shall provide to the
Administrative Agent a written reconciliation in form and substance reasonably
satisfactory to the Administrative Agent, between calculations of such covenant
made before and after giving effect to such change in generally accepted
accounting principles; and

 

(o)            other than as set forth herein, references herein to the
knowledge or actual knowledge of a Person shall mean, unless otherwise
explicitly provided, reference to the actual knowledge following due inquiry of
a responsible officer of such Person.

 

Section 1.05         Nature of Obligations. The parties hereto intend the
Advances made hereunder to be a “loan” and not a “security” for purposes of
Section 8-102(15) of the UCC.

 

ARTICLE II.

 

THE FACILITY

 

Section 2.01         Variable Funding Note and Advances.

 

(a)          Variable Funding Note. The Borrower shall, on the date hereof (and
on the terms and subject to the conditions hereinafter set forth), deliver, to
each Lender Agent, at the address set forth in Section 11.02 of this Agreement,
and on the effective date of any Joinder Supplement, to each additional Lender
Agent, at the address set forth in the applicable Joinder Supplement, a duly
executed variable funding note (as amended, modified, supplemented or restated
from time to time, the “Variable Funding Note”), in substantially the form of
Exhibit G, in an aggregate face amount equal to the applicable Lender’s
Commitment as of the date hereof or the effective date of any Joinder
Supplement, as applicable, and otherwise duly completed. Interest

 



 42 

 

 

shall accrue on the Variable Funding Note, and the Variable Funding Note shall
be payable, as described herein.

 

(b)            Advances. On the terms and conditions hereinafter set forth, from
time to time from the Closing Date until the end of the Reinvestment Period, the
Borrower may request that the Lenders make Advances under the Variable Funding
Notes, secured by the Collateral Portfolio, (x) to the Borrower for the purpose
of purchasing Eligible Loan Assets or (y) to the Unfunded Exposure Account in an
amount up to the Aggregate Unfunded Exposure Amount. Other than pursuant to
Section 2.02(f), under no circumstances shall any Lender be required to make any
Advance if after giving effect to such Advance and the addition to the
Collateral Portfolio of the Eligible Loan Assets being acquired by the Borrower
using the proceeds of such Advance, (i) an Event of Default has occurred or
would result therefrom or an Unmatured Event of Default exists or would result
therefrom or (ii) the aggregate Advances Outstanding would exceed the Borrowing
Base. Notwithstanding anything to the contrary herein, no Lender shall be
obligated to provide the Borrower (or to the Unfunded Exposure Account, if
applicable) with aggregate funds in connection with an Advance that would exceed
such Lender’s unused Commitment then in effect.

 

(c)            Notations on Variable Funding Note. Each Lender Agent is hereby
authorized to enter on a schedule attached to the Variable Funding Note with
respect to each Conduit Lender and each Institutional Lender a notation (which
may be computer generated) with respect to each Advance under the Variable
Funding Note made by the applicable Lender of: (i) the date and principal amount
thereof, and (ii) each repayment of principal thereof, and any such recordation
shall constitute prima facie evidence of the accuracy of the information so
recorded. The failure of any Lender Agent to make any such notation on the
schedule attached to any Variable Funding Note shall not limit or otherwise
affect the obligation of the Borrower to repay the Advances as set forth herein.

 

(d)            Each of the Lenders and the Borrower hereby represents and
warrants that they intend the Advances made hereunder to constitute “loans” and
not “securities” for purposes of Section 8-102(15) of the UCC.

 

Section 2.02      Procedure for Advances.

 

(a)            During the Reinvestment Period, the Lenders will make Advances on
any Business Day at the request of the Borrower, subject to and in accordance
with the terms and conditions of Sections 2.01 and 2.02 and subject to the
provisions of Article III hereof.

 

(b)            Each Advance shall be made on irrevocable written notice from the
Borrower to the Administrative Agent and each Lender Agent, with a copy to the
Collateral Agent and the Collateral Custodian, in the form of a Notice of
Borrowing; provided that such Notice of Borrowing shall be deemed to have been
received by the Administrative Agent and each Lender Agent on a Business Day if
delivered no later than 2:00 p.m. on the proposed date of such Advance and, if
not delivered by such time, shall be deemed to have been received on the
following Business Day. Each Notice of Borrowing shall include a duly completed
Borrowing Base Certificate (updated to the date such Advance is requested and
giving pro forma effect to the Advance requested and the use of the proceeds
thereof) and the current Loan Tape, and shall specify:

 

(i)            the aggregate amount of such Advance; provided that, except with
respect to an Advance pursuant to Section 2.02(f), the amount of such Advance
must be at least equal to $500,000;

 

(ii)            the proposed date of such Advance, which shall be a Business
Day;

 



 43 

 

 

(iii)            a representation that all conditions precedent for an Advance
described in Article III hereof have been satisfied;

 

(iv)            the amount of cash that will be funded into the Unfunded
Exposure Account in connection with any Revolving Loan Asset or Delayed Draw
Loan Asset funded by such Advance, if applicable; and

 

(v)            whether such Advance should be remitted to the Borrower or the
Unfunded Exposure Account.

 

On the date of each Advance, upon satisfaction of the applicable conditions set
forth in Article III, each Lender shall, in accordance with instructions
received by the Borrower, either (i) make available to the Borrower, in same day
funds, an amount equal to such Lender’s Pro Rata Share of such Advance, by
payment into the account which the Borrower has designated in writing or
(ii) remit in same day funds an amount equal to such Lender’s Pro Rata Share of
such Advance into the Unfunded Exposure Account, as applicable; provided that,
with respect to an Advance funded pursuant to Section 2.02(f), each Lender shall
remit the Advance equal to such Lender’s Pro Rata Share of the Unfunded Exposure
Amount Shortfall in same day funds to the Unfunded Exposure Account.

 

(c)            The Advances shall bear interest at the Yield Rate. All Advances
and all interest thereon shall be due and payable in full on the Facility
Maturity Date.

 

(d)            Subject to Section 2.18 and the other terms, conditions,
provisions and limitations set forth herein (including, without limitation, the
payment of the Make-Whole Premium, as applicable), the Borrower may borrow,
repay or prepay and reborrow Advances without any penalty, fee or premium on and
after the Closing Date and prior to the end of the Reinvestment Period.

 

(e)            A determination by any Institutional Lender or Liquidity Bank of
the existence of any Eurodollar Disruption Event (any such determination to be
communicated to the Borrower by written notice from the Administrative Agent
promptly after the Administrative Agent learns of such event), or of the effect
of any Eurodollar Disruption Event on its making or maintaining Advances at
LIBOR, shall be conclusive absent manifest error.

 

(f)            Notwithstanding anything to the contrary herein (including,
without limitation, the occurrence of an Event of Default (other than the
occurrence of a Bankruptcy Event with respect to the Borrower) or the existence
of an Unmatured Event of Default or a Borrowing Base Deficiency), if, upon the
occurrence of an Event of Default or on the last day of the Reinvestment Period,
the amount on deposit in the Unfunded Exposure Account is less than the
Aggregate Unfunded Exposure Amount, the Borrower shall request an Advance in the
amount of such shortfall (the “Unfunded Exposure Amount Shortfall”). Following
receipt of a Notice of Borrowing (which shall specify the account details of the
Unfunded Exposure Account where the funds will be made available), each Lender
shall fund its Pro Rata Share of such Unfunded Exposure Amount Shortfall in
accordance with Section 2.02(b), notwithstanding anything to the contrary herein
(including, without limitation, the Borrower’s failure to satisfy any of the
conditions precedent set forth in Section 3.02) other than an Event of Default
related to a Bankruptcy Event with respect to the Borrower.

 

(g)            The obligation of each Lender to remit its Pro Rata Share of any
Advance shall be several from that of each other Lender and the failure of any
Lender to so make such amount available to the Borrower shall not relieve any
other Lender of its obligation hereunder.

 

Section 2.03      Determination of Yield. Each applicable Lender Agent shall
determine the Yield for its portion of the Advances (including unpaid Yield
related thereto, if any, due and

 



 44 

 

 

payable on a prior Payment Date) to be paid by the Borrower on each Payment Date
for the related Remittance Period and shall advise the Servicer thereof on or
prior to the third Business Day prior to such Payment Date.

 

Section 2.04      Remittance Procedures.

 

The Servicer shall instruct the Collateral Agent by delivery of the Servicing
Report and, if the Servicer fails to do so, the Administrative Agent may
instruct the Collateral Agent, to apply funds on deposit in the Controlled
Accounts as described in this Section 2.04; provided that, at any time after the
occurrence of an Event of Default, the Administrative Agent may instruct the
Collateral Agent to apply funds on deposit in the Controlled Accounts as
described in this Section 2.04.

 

(a)            Interest Payments prior to an Event of Default. Prior to the
Borrower or the Administrative Agent becoming aware of the occurrence of an
Event of Default or the Facility Maturity Date, on each Payment Date the
Collateral Agent shall (as directed pursuant to the first paragraph of this
Section 2.04) transfer Interest Collections held by the Account Bank in the
Collection Account to the following Persons in the following amounts, calculated
as of the most recent Determination Date, and priority:

 

(i)            pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian, in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank, in payment in full of
all accrued fees and expenses due under the Wells Fargo Fee Letter; provided
that amounts payable with respect to Collateral Agent Expenses, Collateral
Custodian Expenses and the Account Bank pursuant to this clause (i) (and
Section 2.04(b)(i) and (c)(i), if applicable) shall not, collectively, exceed
$50,000 for any 12-month period;

 

(ii)            to the Servicer, in payment in full of all accrued and unpaid
Servicing Fees; provided that, on any Payment Date whereby the Servicer elects
to waive payment of the Servicing Fee, the Servicer may be reimbursed for any
reasonable expenses (except allocated overhead) incurred in connection with the
performance of its duties hereunder; provided further that amounts payable in
respect of any costs and expenses pursuant to this clause (ii) (and
Section 2.04(b)(i) and (c)(ii), if applicable) shall not, collectively, exceed
$50,000 for any 12-month period;

 

(iii)            to the Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its Hedging Agreement in
respect of any Hedge Transaction(s);

 

(iv)            pro rata, in accordance with the amounts due under this clause,
to each Lender Agent, for the account of the applicable Lender, all Yield and
the Non-Usage Fee that are accrued and unpaid as of the last day of the related
Remittance Period;

 

(v)            pro rata, to each Lender Agent (for the account of the applicable
Lender) and the Administrative Agent, as applicable, all accrued and unpaid
fees, expenses (including attorneys’ fees, costs and expenses) and indemnity
amounts payable by the Borrower to the Administrative Agent, any Lender Agent or
any Lender under the Transaction Documents;

 

(vi)            (a) after the end of the Reinvestment Period, to reduce the
Advances Outstanding to the extent of any outstanding Warranty Amount and (b) to
pay the Advances Outstanding up to the amount required to eliminate any
outstanding Borrowing Base Deficiency;

 



 45 

 

 

(vii)            to pay the Advances Outstanding, together with any applicable
Make-Whole Premium, in connection with any complete refinancing or termination
of this Agreement in accordance with Section 2.18(b);

 

(viii)            pari passu to (a) the Collateral Agent, in payment in full of
all accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian, in payment in full of all accrued Collateral Custodian
Expenses to the extent not previously paid, and (c) the Account Bank, in payment
in full of all accrued expenses to the extent not previously paid;

 

(ix)            to the Hedge Counterparty, any Hedge Breakage Costs owing to the
Hedge Counterparty under its Hedging Agreement;

 

(x)            to pay any other amounts due (other than with respect to the
repayment of Advances Outstanding) under this Agreement and the other
Transaction Documents;

 

(xi)            to the Servicer, to the extent not previously paid, in respect
of all reasonable expenses (except allocated overhead) incurred in connection
with the performance of its duties hereunder; and

 

(xii)            to the Borrower, any remaining amounts.

 

(b)            Principal Payments prior to an Event of Default. Prior to the
Borrower or the Administrative Agent becoming aware of the occurrence of an
Event of Default or the Facility Maturity Date, on each Payment Date the
Collateral Agent shall (as directed pursuant to the first paragraph of this
Section 2.04) transfer Principal Collections held by the Account Bank in the
Collection Account to the following Persons in the following amounts, calculated
as of the most recent Determination Date, and priority:

 

(i)            to pay amounts due under Section 2.04(a)(i) through (v), to the
extent not paid thereunder;

 

(ii)            (x) prior to the end of the Reinvestment Period (at the
discretion of the Servicer), to the Unfunded Exposure Account in an amount
necessary to cause the amount on deposit in the Unfunded Exposure Account to
equal the Aggregate Unfunded Exposure Amount; or (y) after the end of the
Reinvestment Period, to the Unfunded Exposure Account in an amount necessary to
cause the amount on deposit in the Unfunded Exposure Account to equal the
Aggregate Unfunded Exposure Amount;

 

(iii)            (w) prior to the end of the Reinvestment Period, to pay the
Advances Outstanding up to the amount required to eliminate any outstanding
Borrowing Base Deficiency; (x) after the end of the Reinvestment Period, if the
Principal Sharing Condition is satisfied, 85.0% of the remaining Available
Collections on deposit in the Principal Collection Account shall be distributed
to the Lenders to reduce the Advances Outstanding; (y) after the end of the
Reinvestment Period, if the Principal Sharing Condition is satisfied, 15.0% of
the remaining Available Collections on deposit in the Principal Collection
Account shall be distributed to the Borrower (or at the direction of the
Borrower); or (z) after the end of the Reinvestment Period if the Principal
Sharing Condition is not satisfied, to pay the Advances Outstanding, and any
applicable Make-Whole Premium, until paid in full;

 

(iv)            pari passu to (a) the Collateral Agent, in payment in full of
all accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian, in payment in full of all accrued Collateral Custodian
Expenses to the extent

 



 46 

 

 

not previously paid, and (c) the Account Bank, in payment in full of all accrued
expenses to the extent not previously paid;

 

(v)            to the Hedge Counterparty, any Hedge Breakage Costs owing to the
Hedge Counterparty under its Hedging Agreement, to the extent not paid;

 

(vi)            to pay any other amounts due under this Agreement and the other
Transaction Documents;

 

(vii)            to the Servicer, to the extent not previously paid, in respect
of all reasonable expenses (except allocated overhead) incurred in connection
with the performance of its duties hereunder; and

 

(viii)            to the Borrower, any remaining amounts.

 

Notwithstanding the foregoing, so long as no Unmatured Event of Default or Event
of Default has occurred and is continuing or would result, on any Business Day
other than a Payment Date, the Borrower may direct the Collateral Agent to apply
any amounts on deposit in the Principal Collection Account in accordance with
Section 2.04(b)(iii)(w), (b)(iii)(x) and (b)(iii)(y) above, so long as (a) the
Principal Sharing Condition is satisfied and (b) an amount at least equal to the
amount required to make the payments required by Sections 2.04(b)(i) and
(b)(ii) on the next Payment Date remains in the Collection Account after such
application, as evidenced by the delivery of a Notice of Reduction (which notice
shall include a Borrowing Base Certificate) in accordance with Section 2.18(a).

 

(c)            Transfers Upon the occurrence of an Event of Default. If the
Borrower or the Administrative Agent has become aware that an Event of Default
has occurred or, in any case, after the declaration, or automatic occurrence, of
the Facility Maturity Date, on each Payment Date thereafter, the Collateral
Agent shall (as directed pursuant to the first paragraph of this Section 2.04)
transfer collected funds held by the Account Bank in the Collection Account to
the following Persons in the following amounts, calculated as of the most recent
Determination Date, and priority:

 

(i)            pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian, in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank, in payment in full of
all accrued fees and expenses due under the Wells Fargo Fee Letter; provided
that amounts payable with respect to Collateral Agent Expenses, Collateral
Custodian Expenses and the Account Bank pursuant to this clause (i) (and
Section 2.04(a)(i) and (b)(i), if applicable) shall not, collectively, exceed
$50,000 for any 12-month period;

 

(ii)            to the Servicer, in payment in full of all accrued and unpaid
Servicing Fees; provided that, on any Payment Date whereby the Servicer elects
to waive payment of the Servicing Fee, the Servicer may be reimbursed for any
reasonable expenses (except allocated overhead) incurred in connection with the
performance of its duties hereunder; provided further that amounts payable in
respect of any costs and expenses pursuant to this clause (ii) (and
Section 2.04(a)(ii) and (b)(i), if applicable) shall not, collectively, exceed
$50,000 for any 12-month period;

 

(iii)            to the Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its Hedging Agreement in
respect of any Hedge Transaction(s);

 



 47 

 

 

(iv)            pro rata, in accordance with the amounts due under this clause,
to each Lender Agent, for the account of the applicable Lender, all Yield and
the Non-Usage Fee that is accrued and unpaid as of the last day of the related
Remittance Period;

 

(v)            pro rata, to each Lender Agent (for the account of the applicable
Lender) and the Administrative Agent, as applicable, all accrued and unpaid
fees, expenses (including attorneys’ fees, costs and expenses) and indemnity
amounts payable by the Borrower to the Administrative Agent, any Lender Agent or
any Lender under the Transaction Documents;

 

(vi)            to the Unfunded Exposure Account in an amount necessary to cause
the amount on deposit in the Unfunded Exposure Account to equal the Aggregate
Unfunded Exposure Amount;

 

(vii)            to pay the Advances Outstanding and any applicable Make-Whole
Premium, until paid in full;

 

(viii)            pari passu to (a) the Collateral Agent, in payment in full of
all accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian, in payment in full of all accrued Collateral Custodian
Expenses to the extent not previously paid and (c) the Account Bank, in payment
in full of all accrued expenses to the extent not previously paid;

 

(ix)            to the Hedge Counterparty, any Hedge Breakage Costs owing to the
Hedge Counterparty under its Hedging Agreement;

 

(x)            to pay any other amounts due under this Agreement and the other
Transaction Documents;

 

(xi)            to the Servicer, to the extent not previously paid, in respect
of all reasonable expenses (except allocated overhead) incurred in connection
with the performance of its duties hereunder; and

 

(xii)            to the Borrower, any remaining amounts.

 

(d)            Unfunded Exposure Account. As of any date of determination, funds
on deposit in the Unfunded Exposure Account may be withdrawn to fund draw
requests of the relevant Obligors under any Revolving Loan Asset or Delayed Draw
Loan Asset; provided that, prior to the occurrence of an Event of Default, the
amount withdrawn to fund such draw request shall not create any Borrowing Base
Deficiency. Any such draw request made by an Obligor, along with wiring
instructions for the applicable Obligor, shall be forwarded by the Borrower or
the Servicer to the Collateral Agent (with a copy to the Administrative Agent
and each Lender Agent) in the form of a Disbursement Request, and the Collateral
Agent shall instruct the Account Bank to fund such draw request in accordance
with the Disbursement Request. As of any date of determination, the Servicer
(or, after delivery of a Notice of Exclusive Control, the Administrative Agent)
may cause any amounts on deposit in the Unfunded Exposure Account that exceed
(i) the aggregate of all Unfunded Exposure Equity Amounts prior to the end of
the Reinvestment Period and (ii) the Aggregate Unfunded Exposure Amount, in each
case, to be deposited into the Principal Collection Account as Principal
Collections.

 

(e)            Insufficiency of Funds. For the sake of clarity, the parties
hereby agree that if the funds on deposit in the Collection Account are
insufficient to pay any amounts due and payable on a Payment Date or otherwise,
the Borrower shall nevertheless remain responsible for, and shall pay when due,
all amounts payable under this Agreement and the other Transaction Documents in
accordance with the terms of this Agreement and the other Transaction Documents.

 



 48 

 

 

Section 2.05     Instructions to the Collateral Agent and the Account Bank. All
instructions and directions given to the Collateral Agent or the Account Bank by
the Servicer, the Borrower or the Administrative Agent pursuant to Section 2.04
shall be in writing (including instructions and directions transmitted to the
Collateral Agent or the Account Bank by telecopy or e-mail), and such written
instructions and directions shall be delivered with a written certification that
such instructions and directions are in compliance with the provisions of
Section 2.04. The Servicer and the Borrower shall immediately transmit to the
Administrative Agent by telecopy or e-mail a copy of all instructions and
directions given to the Collateral Agent or the Account Bank by such party
pursuant to Section 2.04. The Administrative Agent shall promptly transmit to
the Servicer and the Borrower by telecopy or e-mail a copy of all instructions
and directions given to the Collateral Agent or the Account Bank by the
Administrative Agent pursuant to Section 2.04. If either the Administrative
Agent or Collateral Agent disagrees with the computation of any amounts to be
paid or deposited by the Borrower or the Servicer under Section 2.04 or
otherwise pursuant to this Agreement, or upon their respective instructions, it
shall so notify the Borrower, the Servicer and the Collateral Agent in writing
and in reasonable detail to identify the specific disagreement. If such
disagreement cannot be resolved within two Business Days, the determination of
the Administrative Agent as to such amounts shall be conclusive and binding on
the parties hereto absent manifest error. In the event the Collateral Agent or
the Account Bank receives instructions from the Servicer or the Borrower which
conflict with any instructions received from the Administrative Agent, the
Collateral Agent or the Account Bank, as applicable, shall rely on and follow
the instructions given by the Administrative Agent.

 

Section 2.06     Borrowing Base Deficiency Payments.

 

(a)      If, on any day prior to the Collection Date, any Borrowing Base
Deficiency exists, then the Borrower shall, within five Business Days from the
earlier of (x) the date of the Borrower or the Transferor acquiring knowledge of
such failure and (y) the date of the Borrower or the Transferor receives written
notice of such failure from the Administrative Agent eliminate such Borrowing
Base Deficiency in its entirety by effecting one or more (or any combination
thereof) of the following actions in order to eliminate such Borrowing Base
Deficiency: (i) deposit cash in United States dollars into the Principal
Collection Account, (ii) repay Advances Outstanding (together with any Breakage
Fees, Hedge Breakage Costs and all accrued and unpaid costs and expenses of the
Administrative Agent, the Lender Agents and the Lenders, in each case in respect
of the amount so prepaid), (iii) to the extent such sales, in conjunction with
other actions, eliminate such Borrowing Base Deficiency, sell Loan Assets in
accordance with Section 2.07, (iv) subject to the approval of the Administrative
Agent, in its sole discretion, Pledge additional Eligible Loan Assets and/or
(v) request that the Assigned Value of any Loan Asset be re-evaluated by the
Administrative Agent in its sole discretion and any such revaluation is
sufficient to cure the Borrowing Base Deficiency; provided, that if the Borrower
requests to Pledge another Eligible Loan Asset within five Business Days of such
Borrowing Base Deficiency and the Administrative Agent does not either reject
such Loan Asset or approve such Loan Asset within five Business Days of the
Borrower’s request to Pledge such Loan Asset, then the Administrative Agent may,
in its sole discretion, elect in writing to extend the five Business Day grace
period set forth in this Section 2.06 for up to seven Business Days.

 

(b)      No later than 2:00 p.m. on the Business Day prior to the proposed
repayment of Advances Outstanding or Pledge of additional Eligible Loan Assets
pursuant to Section 2.06(a) the Borrower (or the Servicer on its behalf) shall
deliver (i) to the Administrative Agent (with a copy to the Collateral Agent and
the Collateral Custodian), notice of such repayment or Pledge

 



 49 

 

 

and a duly completed Borrowing Base Certificate, updated to the date such
repayment or Pledge is being made and giving pro forma effect to such repayment
or Pledge, and (ii) to the Administrative Agent, if applicable, a description of
any Eligible Loan Asset and each Obligor of such Eligible Loan Asset to be
Pledged and added to the updated Loan Tape. Failure to deliver any such notice
shall not affect the cure of the Borrowing Base Deficiency made pursuant to
Section 2.06(a).

 

(c)      Notwithstanding anything in this Agreement to the contrary, (i) the
failure of any representation or covenant that a Loan Asset is an Eligible Loan
Asset and all failures arising therefrom shall be cured by compliance with the
Borrower with the terms of this Section 2.06 and (ii) any untrue statement
contained in any certification, statement or other document shall be deemed
cured as of the date of such untrue statement upon delivery (within the
applicable timeframe set forth in the applicable provision herein pursuant to
which such certification, statement or other document was required to be
delivered) by the Borrower or the Servicer of a certification, statement or
document wherein the same subject matter is not untrue; provided that no default
hereunder (other than a breach of any representation or covenant resulting from
such untrue statement) can be cured pursuant to this clause (c); provided,
further, that the delivery of any updated certification, statement or other
document shall not cure any underlying Borrowing Base Deficiency unless the
Borrower has otherwise complied with the terms of this Section 2.06.

 

Section 2.07     Substitution and Sale of Loan Assets; Affiliate Transactions.

 

(a)      Substitutions. The Borrower may, with the consent of the Administrative
Agent in its sole discretion, replace any Loan Asset with an Eligible Loan Asset
so long as (i) no event has occurred, or would result from such substitution,
which constitutes an Event of Default and no event has occurred and is
continuing, or would result from such substitution, which constitutes an
Unmatured Event of Default or a Borrowing Base Deficiency and
(ii) simultaneously therewith, the Borrower Pledges (in accordance with all of
the terms and provisions contained herein) a Substitute Eligible Loan Asset.

 

(b)      Discretionary Sales. The Borrower shall be permitted to sell Loan
Assets to Persons other than the Transferor or its Affiliates from time to time;
provided that (i) the proceeds of such sale shall be deposited into the
Collection Account to be disbursed in accordance with Section 2.04 hereof and
(ii) no event has occurred, or would result from such sale, which constitutes an
Event of Default, no event has occurred and is continuing, or would result from
such sale, which constitutes an Unmatured Event of Default and before and after
giving effect to such sale no Borrowing Base Deficiency shall exist (unless such
requirements are waived by the Administrative Agent in its sole discretion or,
with respect to sales effected pursuant to Section 2.06(a)(iii), such sales, in
conjunction with other actions, are sufficient to eliminate such Borrowing Base
Deficiency).

 

(c)      Repurchase or Substitution of Warranty Loan Assets. If on any day a
Loan Asset is (or becomes) a Warranty Loan Asset, no later than 10 Business Days
following the earlier of knowledge by the Borrower of such Loan Asset becoming a
Warranty Loan Asset or receipt by the Borrower from the Administrative Agent or
the Servicer of written notice thereof, the Borrower shall either:

 

(i)            make a deposit to the Collection Account (for allocation pursuant
to Section 2.04) in immediately available funds in an amount equal to the sum of
(x) the Purchase Price multiplied by the Outstanding Balance of such Loan Asset,
(y) all Hedge Breakage Costs arising as a result thereof and owed to the
relevant Hedge Counterparty for any termination of one or more Hedge
Transactions, in whole or in part, as required by the

 



 50 

 

 

terms of any Hedging Agreement and (z) any expenses or fees with respect to such
Loan Asset and costs and damages incurred by the Administrative Agent or by any
Lender in connection with any violation by such Loan Asset of any predatory or
abusive lending law which is an Applicable Law (a notification regarding the
amount of such expenses or fees to be provided by the Administrative Agent to
the Borrower) (the “Repurchase Price”); provided that the Administrative Agent
shall have the right to determine whether the amount so deposited is sufficient
to satisfy the foregoing requirements; or

 



(ii)            with the prior written consent of the Administrative Agent, in
its sole discretion, substitute for such Warranty Loan Asset a Substitute
Eligible Loan Asset; provided that, if the Borrower notifies the Administrative
Agent no later than 10 Business Days following the earlier of knowledge by the
Borrower of such Loan Asset becoming a Warranty Loan Asset or receipt by the
Borrower from the Administrative Agent or the Servicer of written notice
thereof, that it is incapable of either paying the Repurchase Price of such
Warranty Loan Asset or finding a suitable Substitute Eligible Loan Asset, then
such Warranty Loan Asset shall remain in the Collateral Portfolio (with an
Assigned Value of zero) until (i) the Administrative Agent directs the Borrower
to dividend such Warranty Loan Asset to the Transferor or (ii) the Borrower
deposits the Repurchase Price of such Warranty Loan Asset into the Collection
Account or replaces such Warranty Loan Asset with a Substitute Eligible Loan
Asset. For the avoidance of doubt, (x) the inability of the Borrower to pay the
Repurchase Price or replace a Warranty Loan Asset with a Substitute Eligible
Loan Asset shall not be an Event of Default in and of itself (however, such an
event may trigger an Event of Default otherwise listed in Section 7.01(h)) and
(y) to the extent that the Borrower receives any amounts with respect to the
Repurchase Price of any Warranty Loan Asset under the Purchase and Sale
Agreement, either at the time any Loan Asset becomes a Warranty Loan Asset or at
any time thereafter, the Borrower shall deposit all such amounts received into
the Collection Account.

 

Upon confirmation of the deposit of the Repurchase Price into the Collection
Account, the delivery by the Borrower of a Substitute Eligible Loan Asset for
each Warranty Loan Asset or upon the direction of the Administrative Agent to
the Borrower to dividend a Warranty Loan Asset to the Transferor (the date of
such confirmation, delivery or direction, the “Release Date”), such Warranty
Loan Asset and related Portfolio Assets shall be removed from the Collateral
Portfolio and, as applicable, the Substitute Eligible Loan Asset and related
Portfolio Assets shall be included in the Collateral Portfolio. On the Release
Date of each Warranty Loan Asset, the Collateral Agent, for the benefit of the
Secured Parties, shall automatically and without further action be deemed to
release to the Borrower, without recourse, representation or warranty, all the
right, title and interest and any Lien of the Collateral Agent, for the benefit
of the Secured Parties in, to and under the Warranty Loan Asset and any related
Portfolio Assets and all future monies due or to become due with respect
thereto.

 

(d)      Conditions to Sales, Substitutions and Repurchases. Any sales,
substitutions or repurchases effected pursuant to Sections 2.07(a), (b), or
(c) shall be subject to the satisfaction of the following conditions (it being
understood that a Borrowing Base Deficiency may be continuing in connection with
any sale effected pursuant to Section 2.06(a)(iii) so long as such sales,
collectively with other actions, are sufficient to eliminate such Borrowing Base
Deficiency) (as certified in writing to the Administrative Agent and Collateral
Agent by the Borrower):

 



 51 

 

 

(i)            the Borrower shall deliver a Borrowing Base Certificate and
current Loan Tape to the Administrative Agent in connection with such sale,
substitution or repurchase;

 

(ii)           the Borrower shall deliver a list of all Loan Assets to be sold,
substituted, or repurchased;

 

(iii)          no selection procedures adverse to the interests of the
Administrative Agent, the Lender Agents or the Lenders were utilized by the
Borrower in the selection of the Loan Assets to be sold, repurchased or
substituted;

 

(iv)          the Borrower shall give one Business Day’s notice of such sale,
substitution or repurchase to the Administrative Agent and the Collateral Agent;

 

(v)           the Borrower shall notify the Administrative Agent of any amount
to be deposited into the Collection Account in connection with any sale,
substitution or repurchase;

 

(vi)          the representations and warranties contained in Sections 4.01,
4.02 and 4.03 hereof shall continue to be true and correct in all respects,
except to the extent relating to an earlier date;

 

(vii)         any repayment of Advances Outstanding in connection with any sale,
substitution or repurchase of Loan Assets hereunder shall comply with the
requirements set forth in Section 2.18;

 

(viii)        the Borrower and the Servicer (on behalf of the Borrower) shall
agree to pay the legal fees and expenses of the Administrative Agent, each
Lender, each Lender Agent, the Collateral Agent and the Collateral Custodian in
connection with any such sale, substitution or repurchase (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent on behalf of the Secured Parties in the Loan Asset in
connection with such sale, substitution or repurchase);

 

(ix)           if the Principal Sharing Condition is satisfied at the time of
any sale, the Administrative Agent has given its prior written consent if such
sale is for a price less than par; and

 

(x)            the Borrower shall pay any Hedge Breakage Costs arising as a
result of such sale, substitution or repurchase and owed to the relevant Hedge
Counterparty for any termination of one or more Hedge Transactions, in whole or
in part, if applicable, as required by the terms of any Hedging Agreement.

 

(e)      Affiliate Transactions. Notwithstanding anything to the contrary set
forth herein or in any other Transaction Document, the Transferor (and
Affiliates thereof) shall not reacquire from the Borrower and the Borrower shall
not transfer to the Transferor or to Affiliates of the Transferor, and none of
the Transferor nor any Affiliates thereof will have a right or ability to
purchase, the Loan Assets of the Borrower without the prior written consent of
the Administrative Agent other than with respect to sales pursuant to
Section 2.06(a)(iii) if such sale is for a price less than the Assigned Value of
such Loan Asset, and any such transactions shall be at arm’s-length and for fair
market value, except in the case of repurchases of Loan Assets by the Transferor
pursuant to Section 6.1 of the Purchase and Sale Agreement or substitutions of
Loan Assets pursuant to Section 6.2 of the Purchase and Sale Agreement.

 

(f)       Limitations on Sales and Substitutions. (i) The Outstanding Balance of
all Loan Assets (other than Warranty Loan Assets) sold, substituted or released
in a Lien Release Dividend pursuant to this Section 2.07 to the Transferor or an
Affiliate thereof shall not exceed 20% of the Net Purchased Loan Balance and
(ii) the Outstanding Balance of all Defaulted Loan

 



 52 

 

 

Assets (other than Warranty Loan Assets) sold pursuant to Section 2.07(e) to the
Transferor or an Affiliate, substituted pursuant to Section 2.07(a) or released
pursuant to a Lien Release Dividend pursuant to Section 2.07(g) shall not exceed
10% of the Net Purchased Loan Balance; provided that any Loan Asset sold to a
special purpose entity owned directly or indirectly by Golub Capital
BDC, Inc.GCBDC, including any collateralized loan obligation entity for which
any such entity (collectively or on an individual basis) owns, directly or
indirectly, the subordinated notes or other “equity” tranche shall be excluded
from the numerator in the foregoing thresholds set forth in clauses (i) and
(ii) so long as such Loan Asset is sold on arm’s-length terms for fair market
value (determined as required by, and in accordance with, the U.S. Investment
Advisers Act of 1940). For the avoidance of doubt, the 10% threshold set forth
in this paragraph shall be a sub-limit of the 20% threshold set forth in the
first paragraph of this clause (f).

 

(g)      Lien Release Dividend. Notwithstanding any provision contained in this
Agreement to the contrary, so long as no Event of Default has occurred and no
Unmatured Event of Default exists, on a Lien Release Dividend Date, the Borrower
may dividend to the Transferor Loan Assets that were sold by the Transferor to
the Borrower, or portions thereof (each, a “Lien Release Dividend”), subject to
the following terms and conditions, as certified by the Borrower and the
Transferor to the Administrative Agent (with a copy to the Collateral Agent and
the Collateral Custodian):

 

(i)            The Borrower and the Transferor shall have given the
Administrative Agent, with a copy to the Collateral Agent and the Collateral
Custodian, at least five Business Days’ prior written notice requesting that the
Administrative Agent consent to the effectuation of a Lien Release Dividend, in
the form of Exhibit H hereto (a “Notice and Request for Consent”), which consent
shall be given in the sole and absolute discretion of the Administrative Agent;
provided that, if the Administrative Agent shall not have responded to the
Notice and Request for Consent by 11:00 a.m. on the day that is one Business Day
prior to the proposed Lien Release Dividend Date, the Administrative Agent shall
be deemed not to have given its consent;

 

(ii)           On any Lien Release Dividend Date, no more than four Lien Release
Dividends shall have been made during the 12-month period immediately preceding
the proposed Lien Release Dividend Date;

 

(iii)          After giving effect to the Lien Release Dividend on the Lien
Release Dividend Date, (A) no Borrowing Base Deficiency, Event of Default or
Unmatured Event of Default shall exist, (B) the representations and warranties
contained in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in
all material respects, except to the extent relating to an earlier date, (C) the
eligibility of any Loan Asset remaining as part of the Collateral Portfolio
after the Lien Release Dividend will be redetermined as of the Lien Release
Dividend Date, (D) no claim shall have been asserted or proceeding commenced
challenging the enforceability or validity of any of the Required Loan Documents
and (E) there shall have been no material adverse change as to the Servicer or
the Borrower;

 

(iv)          Such Lien Release Dividend must be in compliance with Applicable
Law and may not (A) be made with the intent to hinder, delay or defraud any
creditor of the Borrower or (B) leave the Borrower, immediately after giving
effect to the Lien Release Dividend, (x) not Solvent, (y) with insufficient
funds to pay its obligations as and when they become due or (z) with inadequate
capital for its present and anticipated business and transactions;

 



 53 

 

 

(v)           On or prior to the Lien Release Dividend Date, the Borrower shall
have (A) delivered to the Administrative Agent, with a copy to the Collateral
Agent and the Collateral Custodian, a list specifying all Loan Assets or
portions thereof to be transferred pursuant to such Lien Release Dividend and
the Administrative Agent shall have approved the same in its sole discretion and
(B) obtained all authorizations, consents and approvals required to effectuate
the Lien Release Dividend;

 

(vi)          A portion of a Loan Asset may be transferred pursuant to a Lien
Release Dividend; provided that (A) such transfer does not have an adverse
effect on the portion of such Loan Asset remaining as a part of the Collateral
Portfolio, any other aspect of the Collateral Portfolio, the Lenders, the Lender
Agents, the Administrative Agent or any other Secured Party and (B) a new
promissory note (other than with respect to a Noteless Loan Asset) for the
portion of the Loan Asset remaining as a part of the Collateral Portfolio has
been executed, and the original thereof has been endorsed to the Collateral
Agent and delivered to the Collateral Custodian;

 

(vii)         Each Loan Asset, or portion thereof, as applicable, shall be
transferred at a value equal to the Outstanding Balance thereof, exclusive of
any accrued and unpaid interest or PIK Interest thereon;

 

(viii)        The Borrower shall deliver a Borrowing Base Certificate (including
a calculation of the Borrowing Base after giving effect to such Lien Release
Dividend) and a current Loan Tape to the Administrative Agent;

 

(ix)           The Borrower shall have paid in full an aggregate amount equal to
the sum of all amounts due and owing to the Administrative Agent, the Lenders,
the Lender Agents, the Collateral Agent or the Collateral Custodian, as
applicable, under this Agreement and the other Transaction Documents, to the
extent accrued to such date (including, without limitation, Breakage Fees) with
respect to the Loan Assets to be transferred pursuant to such Lien Release
Dividend and incurred in connection with the transfer of such Loan Assets
pursuant to such Lien Release Dividend; and

 

(x)            The Borrower and the Servicer (on behalf of the Borrower) shall
pay the reasonable legal fees and expenses of the Administrative Agent, the
Lenders, the Lender Agents, the Collateral Agent and the Collateral Custodian in
connection with any Lien Release Dividend (including, but not limited to,
expenses incurred in connection with the release of the Lien of the Collateral
Agent, on behalf of the Secured Parties, and any other party having an interest
in the Loan Assets in connection with such Lien Release Dividend).

 

Section 2.08     Payments and Computations, Etc.

 

(a)      All amounts to be paid or deposited by the Borrower or the Servicer
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 1:00 p.m. on the day when due in lawful money of the United States in
immediately available funds to the Collection Account or such other account as
is designated by the Administrative Agent. The Borrower or the Servicer, as
applicable, shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due to any of the Secured
Parties hereunder at 4.0% per annum above the Yield Rate, payable on demand,
from the date of such nonpayment until such amount is paid in full (as well
after as before judgment); provided, that such interest rate shall not at any
time exceed the maximum rate permitted by Applicable Law. Any Obligation
hereunder shall not be reduced by any distribution of any portion of Available
Collections if at any time such distribution is rescinded or required to be
returned by any Lender

 



 54 

 

 

to the Borrower or any other Person for any reason. All computations of Yield
and other fees hereunder shall be made on the basis of a year of 360 days for
the actual number of days (including the first but excluding the last day)
elapsed, other than calculations with respect to the Alternative Rate, which
shall be based on a year consisting of 365 or 366 days, as applicable.

 

(b)      Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be.

 

(c)      If any Advance requested by the Borrower and approved by the Lender
Agents and the Administrative Agent pursuant to Section 2.02 is not for any
reason whatsoever, except as a result of the gross negligence or willful
misconduct of, or failure to fund such Advance on the part of, the Lenders, made
or effectuated, as the case may be, on the date specified therefor, the Borrower
shall indemnify such Lender against any loss, cost or expense incurred by such
Lender related thereto, including, without limitation, any loss (including cost
of funds and reasonable out-of-pocket expenses), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund Advances or maintain the Advances. Any such Lender shall
provide to the Borrower documentation setting forth the amounts of any loss,
cost or expense referred to in the previous sentence, such documentation to be
conclusive absent manifest error.

 

Section 2.09     Non-Usage Fee. The Borrower shall pay in accordance with
Section 2.04, pro rata to each Lender (either directly or through the applicable
Lender Agent), a non-usage fee (the “Non-Usage Fee”) payable in arrears for each
Remittance Period, equal to the sum of the products for each day during both the
Reinvestment Period and such Remittance Period of (i) one divided by 360,
(ii) the applicable Non-Usage Fee Rate (as defined below), and (iii) the
aggregate Commitments minus the Advances Outstanding on such day (such amount,
the “Unused Portion”). The Non-Usage Fee Rate (the “Non-Usage Fee Rate”) shall
be equal to 0.50% per annum on any Unused Portion up to or equal to $90,000,000
and 2.00% on any Unused Portion in excess of $90,000,000.

 

Section 2.10     Increased Costs; Capital Adequacy.

 

(a)      If, due to either (i) the introduction of or any change following the
Closing Date (including, without limitation, any change by way of imposition or
increase of reserve or liquidity requirements) in or in the interpretation,
administration or application following the Closing Date of any Applicable Law
(including, without limitation, any law or regulation resulting in any interest
payments paid to any Lender under this Agreement being subject to any Tax,
except for Taxes on the overall net income of such Lender), in each case whether
foreign or domestic or (ii) the compliance with any guideline or request
following the Closing Date from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to the Administrative Agent, any Lender, any Lender Agent, any Liquidity
Bank or any Affiliate, participant, successor or assign thereof (each of which
shall be an “Affected Party”) of agreeing to make or making, funding or
maintaining any Advance (or any reduction of the amount of any payment (whether
of principal, interest, fee, compensation or otherwise) to any Affected Party
hereunder), as the case may be, or there shall be any reduction in the amount of
any sum received or receivable by an Affected Party under this Agreement, under
any other Transaction Document or any Liquidity Agreement, the Borrower shall,
from time to time, after written demand by the Administrative Agent (which
demand shall be accompanied by a statement setting forth in reasonable detail
the basis for such demand), on behalf of such Affected Party, pay

 



 55 

 

 

to the Administrative Agent, on behalf of such Affected Party, additional
amounts sufficient to compensate such Affected Party for such increased costs or
reduced payments on the immediately following Payment Date pursuant to
Section 2.04; provided, that the amounts payable under this Section 2.10 shall
be without duplication of amounts payable under Section 2.11 and shall not
include any Excluded Taxes.

 

(b)      If either (i) the introduction of or any change following the Closing
Date in or in the interpretation, administration or application following the
Closing Date of any law, guideline, rule or regulation, directive or request or
(ii) the compliance by any Affected Party with any law, guideline, rule,
regulation, directive or request following the Closing Date, from any central
bank, any Governmental Authority or agency, including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy or liquidity, has or would have the effect of reducing the rate of
return on the capital of any Affected Party, as a consequence of its obligations
hereunder or any related document or arising in connection herewith or therewith
to a level below that which any such Affected Party could have achieved but for
such introduction, change or compliance (taking into consideration the policies
of such Affected Party with respect to capital adequacy), by an amount deemed by
such Affected Party to be material, then, from time to time, after demand by
such Affected Party (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand), the Borrower shall pay
the Administrative Agent on behalf of such Affected Party such additional
amounts as will compensate such Affected Party for such reduction on the
immediately following Payment Date pursuant to Section 2.04. For the avoidance
of doubt, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III shall
constitute a circumstance on which such Affected Party may base a claim for
reimbursement under this Section 2.10, regardless of the date enacted, adopted
or issued.

 

(c)      If as a result of any event or circumstance similar to those described
in clause (a) or (b) of this Section 2.10, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then
within ten days after demand by such Affected Party, the Borrower shall pay to
such Affected Party on the immediately following Payment Date pursuant to
Section 2.04 such additional amount or amounts as may be necessary to reimburse
such Affected Party for any amounts payable or paid by it.

 

(d)      In determining any amount provided for in this Section 2.10, the
Affected Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.10, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

 

(e)      Failure or delay on the part of any Affected Party to demand
compensation pursuant to this Section 2.10 shall not constitute a waiver of such
Affected Party’s right to demand or receive such compensation; provided that the
Borrower shall not be required to compensate such Affected Party pursuant to
this Section 2.10 for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Affected Party notifies the
Borrower of any change set forth in clauses (a) and (b) above giving rise to
such increased costs or reductions

 



 56 

 

 

and of such Affected Party’s intention to claim compensation therefor (except
that, if such change giving rise to such increased costs or reductions is
retroactive, then the nine month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(f)       If at any time the Borrower shall be liable for the payment of any
additional amounts in accordance with this Section 2.10, then the Borrower shall
have the option to terminate this Agreement (in accordance with the provisions
of Section 2.18(b) but without the payment of any Make-Whole Premium); provided
that such option to terminate shall in no event relieve the Borrower of paying
any amounts owing pursuant to this Section 2.10 in accordance with the terms
hereof.

 

Section 2.11     Taxes.

 

(a)      All payments made by an Obligor in respect of a Loan Asset and all
payments made by the Borrower or made by the Servicer on behalf of the Borrower
under this Agreement will be made free and clear of and without deduction or
withholding for or on account of any Taxes. If any Taxes are required to be
withheld from any amounts payable to any Indemnified Party, then the amount
payable to such Person will be increased (the amount of such increase, the
“Additional Amount”) such that every net payment made under this Agreement after
withholding for or on account of any Taxes (including, without limitation, any
Taxes on such increase) is not less than the amount that would have been paid
had no such deduction or withholding been made. The foregoing obligation to pay
Additional Amounts with respect to payments required to be made by the Borrower
or Servicer under this Agreement will not, however, apply with respect to
(i) Taxes imposed on or measured by net income or franchise Taxes imposed on any
Indemnified Party by a taxing jurisdiction in which any such Person is
organized, conducts business or is paying Taxes (as the case may be) and
(ii) any U.S. federal withholding Taxes imposed under FATCA (“Excluded Taxes”).

 

(b)      The Borrower will indemnify, from funds available to it pursuant to
Section 2.04 (and to the extent the funds available for indemnification provided
by the Borrower is insufficient the Servicer, on behalf of the Borrower, will
indemnify) each Indemnified Party for the full amount of Taxes payable by such
Person in respect of Additional Amounts and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. All payments
in respect of this indemnification shall be made within 10 days from the date a
written invoice therefor is delivered to the Borrower.

 

(c)      Within 30 days after the date of any payment by the Borrower or by the
Servicer on behalf of the Borrower of any Taxes, the Borrower or the Servicer,
as applicable, will furnish to the Administrative Agent and the Lender Agents
appropriate evidence of payment thereof.

 

(d)      If any assignee of a Lender is not created or organized under the laws
of the United States or a political subdivision thereof, such Lender shall
deliver to the Borrower, with a copy to the Administrative Agent, (i) within 15
days after becoming an assignee hereunder, two (or such other number as may from
time to time be prescribed by Applicable Law) duly completed copies of IRS
Form W-8BEN or Form W-8ECI (or any successor forms or other certificates or
statements that may be required from time to time by the relevant United States
taxing authorities or Applicable Law), as appropriate, to permit the Borrower to
make payments hereunder for the account of such Lender without deduction or
withholding of United States federal income or similar Taxes and (ii) upon the
obsolescence of or after the occurrence of any event requiring a change in, any
form or certificate previously delivered pursuant to this Section 2.11(d),
copies (in such numbers as may from time to time be prescribed by Applicable Law
or regulations) of such

 



 57 

 

 

additional, amended or successor forms, certificates or statements as may be
required under Applicable Law to permit the Borrower or the Servicer to make
payments hereunder for the account of such Lender without deduction or
withholding of United States federal income or similar Taxes.

 

(e)      If a payment made to a Lender under any of the Transaction Documents
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA, such
Lender shall deliver to the Borrower or the Servicer at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Servicer such documentation prescribed by applicable law and such
additional documentation reasonably requested by the Borrower or the Servicer as
may be necessary for the Borrower or the Servicer to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.11(e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(f)       If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to any Lender in
connection with this Agreement or the funding or maintenance of Advances
hereunder, such Lender is required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this Section 2.11, then, within 10 days after demand by each applicable
Lender, the Borrower shall pay to such Lender on the immediately following
Payment Date pursuant to Section 2.04 such additional amount or amounts as may
be necessary to reimburse such Lender for any amounts paid by them.

 

Without prejudice to the survival of any other agreement of the Borrower and the
Servicer hereunder, the agreements and obligations of the Borrower and the
Servicer contained in this Section 2.11 shall survive the termination of this
Agreement.

 

(g)      If at any time the Borrower shall be liable for the payment of any
additional amounts in accordance with this Section 2.11, then the Borrower shall
have the option to terminate this Agreement (in accordance with the provisions
of Section 2.18(b) but without the payment of any Make-Whole Premium); provided
that such option to terminate shall in no event relieve the Borrower of paying
any amounts owing pursuant to this Section 2.11 in accordance with the terms
hereof.

 

Section 2.12     Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, all of the Borrower’s right and title to and interest in, to and under
(but not any obligations under) the Purchase and Sale Agreement (and any UCC
financing statements filed under or in connection therewith), any Hedging
Agreement, the Loan Agreements related to each Loan Asset, all other agreements,
documents and instruments evidencing, securing or guarantying any Loan Asset and
all other agreements, documents and instruments related to any of the foregoing
but excluding any Excluded Amounts or Retained Interest (the “Assigned
Documents”). In furtherance and not in limitation of the foregoing, the Borrower
hereby collaterally assigns to the Collateral Agent, for the benefit of the
Secured Parties, its right to indemnification under the Purchase and Sale
Agreement. The Borrower confirms that following notice from the Administrative
Agent to the Borrower of the occurrence of an Event of Default until the
Collection Date the Collateral Agent (at the direction of the Administrative
Agent) on behalf of the Secured Parties shall have the sole right to enforce the
Borrower’s rights and remedies under the Purchase and Sale Agreement and

 



 58 

 

 

any UCC financing statements filed under or in connection therewith for the
benefit of the Secured Parties. The parties hereto agree that such collateral
assignment to the Collateral Agent, for the benefit of the Secured Parties,
shall terminate upon the Collection Date.

 

Section 2.13     Grant of a Security Interest. To secure the prompt, complete
and indefeasible payment in full when due, whether by lapse of time,
acceleration or otherwise, of the Obligations and the performance by the
Borrower of all of the covenants and obligations to be performed by it pursuant
to this Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
the Borrower hereby (a) collaterally assigns and pledges to the Collateral
Agent, on behalf of the Secured Parties, and (b) grants a security interest to
the Collateral Agent, on behalf of the Secured Parties, in all of the Borrower’s
right, title and interest in, to and under (but none of the obligations under)
all of the Collateral Portfolio (including any Hedging Agreements), whether now
existing or hereafter arising or acquired by the Borrower, and wherever the same
may be located. For the avoidance of doubt, the Collateral Portfolio shall not
include any Excluded Amounts, and the Borrower does not hereby assign, pledge or
grant a security interest in any such amounts. Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the Collateral
Portfolio to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Collateral Agent, for the benefit of the
Secured Parties, of any of its rights in the Collateral Portfolio shall not
release the Borrower from any of its duties or obligations under the Collateral
Portfolio, and (c) none of the Administrative Agent, the Collateral Agent, any
Lender, any Lender Agent, any Liquidity Bank nor any Secured Party shall have
any obligations or liability under the Collateral Portfolio by reason of this
Agreement, nor shall the Administrative Agent, the Collateral Agent, any Lender,
any Lender Agent, any Liquidity Bank nor any Secured Party be obligated to
perform any of the obligations or duties of the Borrower thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

Section 2.14     Evidence of Debt. The Administrative Agent shall maintain,
solely for this purpose as the agent of the Borrower, at its address referred to
in Section 11.02 a copy of each assignment and acceptance agreement and
participation agreement delivered to and accepted by it and a register for the
recordation of the names and addresses and interests of the Lenders (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent,
each Lender and each Lender Agent shall treat each person whose name is recorded
in the Register as a Lender under this Agreement for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender Agent at any reasonable time and from time to time upon reasonable prior
notice.

 

Section 2.15     Survival of Representations and Warranties. It is understood
and agreed that the rights and remedies of the Secured Parties with respect to
any breach of any of the representations and warranties set forth in Sections
4.01, 4.02 and 4.03 made on each Cut-Off Date, Advance Date, Reporting Date and
any date on which Loan Assets are Pledged hereunder shall survive the pledge to
the Collateral Agent hereunder and the termination of this Agreement.

 

Section 2.16     Release of Loan Assets. The Lien of the Collateral Agent shall
be automatically released with respect to (i) any Loan Asset (and the related
Portfolio Assets pertaining thereto) released pursuant to a Lien Release

 



 59 

 

 

Dividend or sold or substituted in accordance with the applicable provisions of
Section 2.07, (ii) any Loan Asset (and the related Portfolio Assets pertaining
thereto) with respect to which all amounts have been paid in full by the related
Obligor and deposited in the Collection Account and (iii) the entire Collateral
Portfolio following the Collection Date. The Collateral Agent, for the benefit
of the Secured Parties, shall, at the sole expense of the Servicer and at the
direction of the Administrative Agent, execute such documents and instruments of
release as may be prepared by the Servicer on behalf of the Borrower, give
notice of such release to the Collateral Custodian (in the form of Exhibit L)
(unless the Collateral Custodian and Collateral Agent are the same Person) and
take other such actions as shall reasonably be requested by the Borrower to
effect such release of the Lien created pursuant to this Agreement. Upon
receiving such notification by the Collateral Agent as described in the
immediately preceding sentence, if applicable, the Collateral Custodian shall
deliver the Required Loan Documents to the Borrower.

 

Section 2.17     Treatment of Amounts Received by the Borrower. Amounts received
by the Borrower pursuant to Section 2.07 on account of Loan Assets shall be
treated as payments of Principal Collections or Interest Collections, as
applicable, on Loan Assets hereunder.

 

Section 2.18     Prepayment; Termination.

 

(a)      Except as expressly permitted or required herein, including, without
limitation, any optional repayment by the Borrower to cure a Borrowing Base
Deficiency, Advances Outstanding may only be prepaid in whole or in part at the
option of the Borrower at any time by delivering a Notice of Reduction (which
notice shall include a Borrowing Base Certificate) to the Administrative Agent,
the Collateral Agent, the Lender Agents and the Hedge Counterparty at least one
Business Day prior to such reduction. Upon any prepayment, the Borrower shall
also pay in full any Hedge Breakage Costs, Breakage Fees (solely to the extent
such prepayment occurs on any day other than a Payment Date) and other accrued
and unpaid costs and expenses of the Administrative Agent, Lender Agents and
Lenders related to such prepayment to the extent invoiced to the Borrower on or
prior to such date; provided that no reduction in Advances Outstanding shall be
given effect unless (i) sufficient funds have been remitted to pay all such
amounts in full, as determined by the Administrative Agent, in its sole
discretion, (ii) the Borrower has complied with the terms of any Hedging
Agreement requiring that one or more Hedge Transactions be terminated in whole
or in part as the result of any such reduction of the Advances Outstanding, and
has paid in full all Hedge Breakage Costs owing to the relevant Hedge
Counterparty for any such termination and (iii) no event would result from such
prepayment which would constitute an Event of Default or an Unmatured Event of
Default. The Administrative Agent shall apply amounts received from the Borrower
pursuant to this Section 2.18(a) to the payment of any Hedge Breakage Costs, to
the payment of any Breakage Fees and to the pro rata reduction of the Advances
Outstanding. Any notice relating to any repayment pursuant to this
Section 2.18(a) shall be irrevocable.

 

(b)      The Borrower may, at its option, terminate this Agreement and the other
Transaction Documents upon three Business Days’ prior written notice to the
Administrative Agent, the Lender Agents and any Hedge Counterparty and upon
payment in full of all Advances Outstanding, all accrued and unpaid Yield, any
Breakage Fees, Hedge Breakage Costs, all accrued and unpaid costs and expenses
of the Administrative Agent, Lender Agents and Lenders, payment of the
Make-Whole Premium pro rata to each Lender Agent (for the account of the
applicable Lender) and payment of all other Obligations (other than unmatured
contingent indemnification obligations); provided that no Make-Whole Premium
shall be due and payable (i) in the event that

 



 60 

 

 

a prepayment hereunder is being made in connection with the issuance of a
collateralized loan obligation backed by all or a portion of the Eligible Loan
Assets and such collateralized loan obligation is arranged by the Administrative
Agent or any of its Affiliates and (ii) if at any time the Servicer does not
consent to the Alternative Rate and, upon payment in full of all Obligations
hereunder, terminates the Transaction Documents.

 

(c)      The Borrower hereby acknowledges and agrees that the Make-Whole Premium
constitutes additional consideration for the Lenders to enter into this
Agreement.

 

Section 2.19     Extension of Stated Maturity Date and Reinvestment Period. The
Borrower may, at any time beginning on the date that is three months prior to
the date set forth in clause (i) of the definition of “Reinvestment Period”
(and, thereafter, at any time beginning on the date that is three months prior
to the most recent date of extension), make a request to the Lenders to extend
both the date set forth in clause (i) of the definition of “Reinvestment Period”
and the date set forth in the definition of “Stated Maturity Date” for an
additional period of one year (or, in either case, such date as previously
extended hereunder). Such date may be extended by one year by mutual agreement
among the Administrative Agent, each of the Lenders, the Borrower and the
Servicer. The Borrower confirms that any of the Lenders or the Administrative
Agent, in their sole and absolute discretion, without regard to the value or
performance of the Loan Assets or any other factor, may elect not to extend such
date.

 

Section 2.20     Collections and Allocations.

 

(a)      The Collateral Agent shall promptly identify all Available Collections
received in the Collection Account as being on account of Interest Collections
or Principal Collections and shall segregate all Principal Collections and
Interest Collections and transfer the same to the Principal Collection Account
and the Interest Collection Account, respectively. The Servicer shall transfer,
or cause to be transferred, any collections received directly by it (if any) to
the Collection Account by the close of business within two Business Days after
such Collections are received; provided that the Servicer shall identify to the
Collateral Agent any collections received directly by the Servicer as being on
account of Interest Collections or Principal Collections. The Collateral Agent
shall further provide to the Servicer a statement as to the amount of Principal
Collections and Interest Collections on deposit in the Principal Collection
Account and the Interest Collection Account no later than three Business Days
after each Determination Date for inclusion in the Servicing Report delivered
pursuant to Section 6.08(b). It is understood and agreed that the Servicer shall
remain liable for the proper allocation of the aforementioned Collections into
the appropriate accounts.

 

(b)      On the Cut-Off Date with respect to any Loan Asset, the Servicer will
deposit into the Collection Account all Available Collections received in
respect of Eligible Loan Assets being transferred to and included as part of the
Collateral Portfolio on such date.

 

(c)      With the prior written consent of the Administrative Agent (a copy of
which will be provided by the Servicer to the Collateral Agent), the Servicer
may withdraw from the Collection Account any deposits thereto constituting
Excluded Amounts if the Servicer has, prior to such withdrawal and consent,
delivered to the Administrative Agent a report setting forth the calculation of
such Excluded Amounts in form and substance satisfactory to the Administrative
Agent and the Collateral Agent in their sole discretion.

 

(d)      Prior to the delivery of a Notice of Exclusive Control, the Servicer
shall, pursuant to written instruction (which may be in the form of standing
instructions), direct the Collateral Agent to invest, or cause the investment
of, funds on deposit in the Controlled Accounts in Permitted Investments, from
the date of this Agreement until the Collection Date. Absent any

 



 61 

 

 

such written instruction, such funds shall not be invested. A Permitted
Investment acquired with funds deposited in any Controlled Account shall mature
not later than the Business Day immediately preceding any Payment Date, and
shall not be sold or disposed of prior to its maturity. All such Permitted
Investments shall be registered in the name of the Account Bank or its nominee
for the benefit of the Collateral Agent. All income and gain realized from any
such investment, as well as any interest earned on deposits in any Controlled
Account shall be distributed in accordance with the provisions of Article II
hereof. The Borrower shall deposit in the Collection Account or the Unfunded
Exposure Account, as the case may be (with respect to investments made hereunder
of funds held therein), an amount equal to the amount of any actual loss
incurred, in respect of any such investment, immediately upon realization of
such loss. None of the Account Bank, the Collateral Agent, the Administrative
Agent, any Lender Agent or any Lender shall be liable for the amount of any loss
incurred, in respect of any investment, or lack of investment, of funds held in
any Controlled Account, other than with respect to fraud or their own gross
negligence or willful misconduct. The parties hereto acknowledge that the
Collateral Agent or any of its Affiliates may receive compensation with respect
to the Permitted Investments.

 

(e)      Until the Collection Date, neither the Borrower nor the Servicer shall
have any rights of direction or withdrawal, with respect to amounts held in any
Controlled Account, except to the extent explicitly set forth in Section 2.04 or
Section 2.21.

 

Section 2.21     Reinvestment of Principal Collections. On the terms and
conditions hereinafter set forth as certified in writing to the Collateral
Agent, the Lender Agents and Administrative Agent, prior to the end of the
Reinvestment Period, the Servicer may, to the extent of any Principal
Collections on deposit in the Principal Collection Account:

 

(a)      withdraw such funds for the purpose of reinvesting in additional
Eligible Loan Assets to be Pledged hereunder; provided that the following
conditions are satisfied:

 

(i)            all conditions precedent set forth in Section 3.04 have been
satisfied;

 

(ii)           no Event of Default has occurred, or would result from such
withdrawal and reinvestment, and no Unmatured Event of Default or Borrowing Base
Deficiency exists or would result from such withdrawal and reinvestment (except
to the extent such Borrowing Base Deficiency would be cured in connection with
the Pledge of such Loan Asset and other actions taken by the Borrower in
accordance with Section 2.06);

 

(iii)          the representations and warranties contained in Sections 4.01,
4.02 and 4.03 hereof shall continue to be correct in all respects, except to the
extent relating to an earlier date;

 

(iv)          delivery of a Disbursement Request and a Borrowing Base
Certificate, each executed by the Borrower and a Responsible Officer of the
Servicer; and

 

(v)           the Collateral Agent provides to the Administrative Agent by
facsimile (to be received no later than 1:30 p.m. on that same day) a statement
reflecting the total amount on deposit as of the opening of business on such day
in the Principal Collection Account; or

 

(b)      withdraw such funds for the purpose of making payments in respect of
the Advances Outstanding at such time in accordance with and subject to the
terms of Section 2.18.

 

Upon the satisfaction of the applicable conditions set forth in this
Section 2.21 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Collateral Agent will release funds from the
Principal Collection Account to the Servicer in an amount not to exceed the

 



 62 

 

 

lesser of (A) the amount requested by the Servicer and (B) the amount on deposit
in the Principal Collection Account on such day.

 

ARTICLE III.

 

CONDITIONS PRECEDENT

 

Section 3.01     Conditions Precedent to Effectiveness.

 

(a)      This Agreement shall be effective upon satisfaction of the conditions
precedent that:

 

(i)            all reasonable up-front expenses and fees (including legal fees
and any fees required under any Lender Fee Letter and the Wells Fargo Fee
Letter) that are invoiced at or prior to the Closing Date shall have been paid
in full and all other acts and conditions (including, without limitation, the
obtaining of any necessary consents and regulatory approvals and the making of
any required filings, recordings or registrations) required to be done and
performed and to have happened prior to the execution, delivery and performance
of this Agreement and all related Transaction Documents and to constitute the
same legal, valid and binding obligations, enforceable in accordance with their
respective terms, shall have been done and performed and shall have happened in
due and strict compliance with all Applicable Law;

 

(ii)           in the reasonable judgment of the Administrative Agent and each
Lender Agent, there not having been any change in Applicable Law which adversely
affects any Lender’s or the Administrative Agent’s entering into the
transactions contemplated by the Transaction Documents or any Material Adverse
Effect or material disruption in the financial, banking or commercial loan or
capital markets generally;

 

(iii)          any and all information submitted to each Lender, each Lender
Agent and the Administrative Agent by the Borrower, the Transferor, the Servicer
or any of their Affiliates is true, accurate, complete in all material respects
and not misleading in any material respect;

 

(iv)          each Lender Agent shall have received all documentation and other
information requested by such Lender Agent in its sole discretion and/or
required by regulatory authorities with respect to the Borrower, the Transferor
and the Servicer under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act, all
in form and substance reasonably satisfactory to each Lender Agent;

 

(v)           the Administrative Agent shall have received on or before the date
of such effectiveness the items listed in Schedule I hereto, each in form and
substance satisfactory to the Administrative Agent and each Lender Agent;

 

(vi)          in the judgment of the Administrative Agent and each Lender Agent,
there shall have been no material adverse change in the Borrower’s (or the
Servicer’s) underwriting, servicing, collection, operating and reporting
procedures and systems since the completion of due diligence by the
Administrative Agent and each Lender Agent;

 

(vii)         the results of Administrative Agent’s financial, legal, tax and
accounting due diligence relating to the Transferor, the Borrower, the Servicer,
the Eligible Loan Assets and the transactions contemplated hereunder are
satisfactory to Administrative Agent;

 



 63 

 

 

(viii)        each applicable Lender Agent shall have received a duly executed
copy of its Variable Funding Note, in a principal amount equal to the Commitment
of the related Lender; and

 

(ix)           the Administrative Agent shall have received evidence that
SenorSenior Loan Fund LLC has at least $100,000,000 of equity and subordinated
notes circled as of the Closing Date.

 

(b)      By its execution and delivery of this Agreement, each of the Borrower
and the Servicer hereby certifies that each of the conditions precedent to the
effectiveness of this Agreement set forth in this Section 3.01 have been
satisfied; provided, that with respect to conditions precedent that expressly
require the consent or approval of the Administrative Agent or another party
(other than the Borrower or the Servicer), the foregoing certification is only
to the knowledge of the Borrower and the Servicer, as applicable, with respect
to such consents or approvals.

 

Section 3.02     Conditions Precedent to All Advances. Each Advance (including
the Initial Advance, except as explicitly set forth below) to the Borrower from
the Lenders shall be subject to the further conditions precedent that:

 

(a)      On the Advance Date of such Advance, the following statements shall be
true and correct, and the Borrower by accepting any amount of such Advance shall
be deemed to have certified that:

 

(i)            the Servicer (on behalf of the Borrower) shall have delivered to
the Administrative Agent and each Lender Agent (with a copy to the Collateral
Custodian and the Collateral Agent) no later than 2:00 p.m. on the date of such
Advance: (A) a Notice of Borrowing, (B) a Borrowing Base Certificate, (C) a Loan
Tape, (D) an Approval Notice (for any such Loan Asset added to the Collateral
Portfolio on the related Advance Date) and (E) except with respect to an Advance
under Section 2.02(f), such additional information as may be reasonably
requested by the Administrative Agent and an executed copy of each assignment
and assumption agreement, transfer document or instrument (including any Loan
Assignment) relating to each Loan Asset to be Pledged evidencing the assignment
of such Loan Asset from any prior third party owner thereof directly to the
Borrower (other than in the case of any Loan Asset acquired by the Borrower at
origination);

 

(ii)           except with respect to an Advance under Section 2.02(f), the
Borrower shall have delivered to the Collateral Custodian (with a copy to the
Administrative Agent), no later than 2:00 p.m. one Business Day prior to the
related Advance Date, a faxed or e-mailed copy of the duly executed original
promissory notes of the Loan Assets (and, in the case of any Noteless Loan
Asset, a fully executed assignment agreement) and if any Loan Assets are closed
in escrow, a certificate (in the form of Exhibit I) from the closing attorneys
of such Loan Assets certifying the possession of the Required Loan Documents;
provided that, notwithstanding the foregoing, the Borrower shall cause (x) the
Loan Asset Checklist and the Required Loan Documents (other than the Transferor
Agented Required Loan Documents) to be in the possession of the Collateral
Custodian within five Business Days of any related Cut-Off Date as to any Loan
Assets and (y) the Transferor Agented Required Loan Documents to be in the
possession of the Collateral Custodian within thirty days of any related Cut-Off
Date as to any Loan Assets;

 

(iii)          the representations and warranties contained in Sections 4.01,
4.02 and 4.03 are true and correct in all respects, and (except with respect to
an Advance

 



 64 

 

 

required by Section 2.02(f)) there exists no breach of any covenant contained in
Sections 5.01, 5.02, 5.03 and 5.04 before and after giving effect to the Advance
to take place on such Advance Date and to the application of proceeds therefrom,
on and as of such day as though made on and as of such date (other than any
representation and warranty that is made as of a specific date);

 

(iv)          no Event of Default has occurred, or would result from such
Advance, no Unmatured Event of Default or Borrowing Base Deficiency exists or
would result from such Advance;

 

(v)           no event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Termination Event or any event which, if
it continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

 

(vi)          since the Closing Date, no material adverse change has occurred on
the assets, liabilities, financial condition, business or operations of the
Servicer, or in the ability of the Servicer, Transferor or the Borrower to
perform its obligations under any Transaction Document;

 

(vii)         no Liens exist in respect of Taxes which are prior to the lien of
the Collateral Agent on the Eligible Loan Assets to be Pledged on such Advance
Date; and

 

(viii)        all terms and conditions of the Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being Pledged hereunder on such Advance Date (and the Portfolio Assets
related thereto), including, without limitation, the perfection of the
Borrower’s interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in such Eligible Loan Assets and the Portfolio Assets related thereto and
the proceeds thereof shall have been made, taken or performed.

 

(b)      The Administrative Agent shall have provided an Approval Notice to the
Borrower for each of the Eligible Loan Assets identified in the applicable Loan
Tape for inclusion in the Collateral Portfolio on the applicable Advance Date.

 

(c)      No Applicable Law shall prohibit, and no order, judgment or decree of
any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advances by any
Lender or the proposed Pledge of Eligible Loan Assets in accordance with the
provisions hereof.

 

(d)      Except with respect to an Advance required by Section 2.02(f), the
proposed Advance Date shall take place during the Reinvestment Period and the
Facility Maturity Date has not yet occurred.

 

(e)      The Borrower shall have paid all fees then required to be paid,
including all fees required hereunder and under the applicable Lender Fee
Letters and the Wells Fargo Fee Letter and shall have reimbursed the Lenders,
the Administrative Agent, each Lender Agent, the Collateral Custodian, the
Account Bank and the Collateral Agent for all fees, costs and expenses of
closing the transactions contemplated hereunder and under the other Transaction
Documents, including the reasonable attorneyattorneys’ fees and any other legal
and document preparation costs incurred by the Lenders, the Administrative Agent
and each Lender Agent.

 



 65 

 

 

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Lender Agent, which right may be exercised at any time on the
demand of the applicable Lender Agent, to rescind the related Advance and direct
the Borrower to pay to the applicable Lender Agent for the benefit of the
applicable Lender an amount equal to the Advances made during any such time that
any of the foregoing conditions precedent were not satisfied.

 

Section 3.03     Advances Do Not Constitute a Waiver. No Advance made hereunder
shall constitute a waiver of any condition to any Lender’s obligation to make
such an Advance unless such waiver is in writing and executed by such Lender.

 

Section 3.04     Conditions to Pledges of Loan Assets.  Each Pledge of an
additional Eligible Loan Asset pursuant to Section 2.06, a Substitute Eligible
Loan Asset pursuant to Section 2.07(a) or (c), an additional Eligible Loan Asset
pursuant to Section 2.21 or any other Pledge of a Loan Asset hereunder shall be
subject to the further conditions precedent that (as certified to the Collateral
Agent by the Borrower):

 

(a)      the Servicer (on behalf of the Borrower) shall have delivered to the
Administrative Agent and each Lender Agent (with a copy to the Collateral
Custodian and the Collateral Agent) no later than 5:00 p.m. on the date that is
one Business Day prior to the related Cut-Off Date: (A) a Borrowing Base
Certificate, (B) a Loan Tape, (C) an Approval Notice (for each Loan Asset added
to the Collateral Portfolio on the related Cut-Off Date) and (D) such additional
information as may be reasonably requested by the Administrative Agent and an
executed copy of each assignment and assumption agreement, transfer document or
instrument (including any Loan Assignment) relating to each Loan Asset to be
pledged evidencing the assignment of such Loan from any prior third party owner
thereof directly to the Borrower (other than in the case of any Loan Asset
acquired by the Borrower at origination);

 

(b)      the Borrower shall have delivered to the Collateral Custodian (with a
copy to the Administrative Agent), no later than 2:00 p.m. one Business Day
prior to the related Cut-Off Date, a faxed or e-mailed copy of the duly executed
original promissory notes of the Loan Assets (and, in the case of any Noteless
Loan Asset, a fully executed assignment agreement) and if any Loan Assets are
closed in escrow, a certificate (in the form of Exhibit I) from the closing
attorneys of such Loan Assets certifying the possession of the Required Loan
Documents; provided that, notwithstanding the foregoing, the Borrower shall
cause (x) the Loan Asset Checklist and the Required Loan Documents (other than
the Transferor Agented Required Loan Documents) to be in the possession of the
Collateral Custodian within five Business Days of any related Cut-Off Date as to
any Loan Assets and (y) the Transferor Agented Required Loan Documents to be in
the possession of the Collateral Custodian within thirty days of any related
Cut-Off Date as to any Loan Assets;

 

(c)      no Liens exist in respect of Taxes which are prior to the lien of the
Collateral Agent on the Eligible Loan Assets to be Pledged on such Cut-Off Date;

 

(d)      all terms and conditions of the Purchase and Sale Agreement required to
be satisfied in connection with the assignment of each Eligible Loan Asset being
Pledged hereunder on such Cut-Off Date (and the Portfolio Assets related
thereto), including, without limitation, the perfection of the Borrower’s
interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Collateral Agent,

 



 66 

 

 

for the benefit of the Secured Parties, a first priority perfected security
interest (subject only to Permitted Liens) in such Eligible Loan Assets and the
Portfolio Assets related thereto and the proceeds thereof shall have been made,
taken or performed;

 

(e)      the Administrative Agent shall have provided an Approval Notice to the
Borrower for each of the Eligible Loan Assets identified in the applicable Loan
Tape for inclusion in the Collateral Portfolio on the applicable Cut-Off Date;

 

(f)       no Event of Default has occurred, or would result from such Pledge,
and no Unmatured Event of Default exists, or would result from such Pledge
(other than, with respect to any Pledge of an Eligible Loan Asset necessary to
cure a Borrowing Base Deficiency in accordance with Section 2.06, an Unmatured
Event of Default arising solely pursuant to such Borrowing Base Deficiency); and

 

(g)      the representations and warranties contained in Sections 4.01, 4.02 and
4.03 are true and correct in all respects, and there exists no breach of any
covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after giving
effect to the Pledge to take place on such Cut-Off Date, on and as of such day
as though made on and as of such date (other than any representation and
warranty that is made as of a specific date).

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01     Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants, as of the Closing Date, as of each applicable
Cut-Off Date, as of each applicable Advance Date, as of each Reporting Date and
as of each other date provided under this Agreement or the other Transaction
Documents on which such representations and warranties are required to be (or
deemed to be) made (unless a specific date is specified below):

 

(a)      Organization, Good Standing and Due Qualification. The Borrower is a
limited liability company duly organized, validly existing and in good standing
under the laws of Delaware and has the power and all licenses necessary to own
its assets and to transact the business in which it is engaged and is duly
qualified and in good standing under the laws of each jurisdiction where the
transaction of such business or its ownership of the Loan Assets and the
Collateral Portfolio requires such qualification; except in each case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(b)      Power and Authority; Due Authorization; Execution and Delivery. The
Borrower has the power, authority and legal right to make, deliver and perform
this Agreement and each of the Transaction Documents to which it is a party and
all of the transactions contemplated hereby and thereby, and has taken all
necessary limited liability company action to authorize the execution, delivery
and performance of this Agreement and each of the Transaction Documents to which
it is a party, and to grant to the Collateral Agent, for the benefit of the
Secured Parties, a first priority perfected security interest in the Collateral
Portfolio on the terms and conditions of this Agreement, subject only to
Permitted Liens.

 

(c)      Binding Obligation. This Agreement and each of the Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
their respective terms, except as the enforceability hereof and thereof may be
limited by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

 



 67 

 

 

(d)      All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
Transaction Document to which it is a party or the validity or enforceability of
this Agreement or any such Transaction Document or the Loan Assets or the
transfer of an ownership interest or security interest in such Loan Assets,
other than such as have been met or obtained and are in full force and effect.

 

(e)      No Violation. The execution, delivery and performance of this Agreement
and the other Transaction Documents to which it is a Party and all other
agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the Pledge of the
Collateral Portfolio will not (i) create any Lien on the Collateral Portfolio
other than Permitted Liens, (ii) violate any Applicable Law or the certificate
of formation or limited liability company agreement of the Borrower or
(iii) violate any contract or other agreement to which the Borrower is a party
or by which the Borrower or any property or assets of the Borrower may be bound.

 

(f)       No Proceedings. There is no litigation or administrative proceeding or
investigation pending or, to the knowledge of the Borrower, threatened against
the Borrower or any properties of the Borrower, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document to which the Borrower is a party or (iii) seeking
any determination or ruling that could reasonably be expected to have a Material
Adverse Effect.

 

(g)      Selection Procedures. In selecting the Loan Assets to be Pledged
pursuant to this Agreement, no selection procedures were employed which are
intended to be adverse to the interests of the Lenders.

 

(h)      Pledge of Collateral Portfolio. Except as otherwise expressly permitted
by the terms of this Agreement, no item of Collateral Portfolio has been sold,
transferred, assigned or pledged by the Borrower to any Person, other than as
contemplated by Article II and the Pledge of such Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
of this Agreement.

 

(i)       Indebtedness. The Borrower has no Indebtedness, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than
(i) Indebtedness incurred under the terms of the Transaction Documents and
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement and the
other Transaction Documents.

 

(j)       Sole Purpose. The Borrower has been formed solely for the purpose of
engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

 

(k)      No Injunctions. No injunction, writ, restraining order or other order
of any nature adversely affects the Borrower’s performance of its obligations
under this Agreement or any Transaction Document to which the Borrower is a
party.

 

(l)       Taxes. The Borrower has filed or caused to be filed (on a consolidated
basis or otherwise) on a timely basis all tax returns (including, without
limitation, all foreign, federal, state, local and other tax returns) required
to be filed by it, is not liable for Taxes payable by any other Person and has
paid or made adequate provisions for the payment of all Taxes, assessments

 



 68 

 

 

and other governmental charges due and payable from the Borrower except for
those Taxes being contested in good faith by appropriate proceedings and in
respect of which it has established proper reserves on its books. No Tax lien or
similar adverse claim has been filed, and no claim is being asserted, with
respect to any such Tax, assessment or other governmental charge. Any Taxes,
fees and other governmental charges due and payable by the Borrower in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the transactions contemplated hereby or thereby have
been paid or shall have been paid if and when due. Notwithstanding the
foregoing, if (i) an amount of unpaid Taxes of the Borrower is less than $25,000
in the aggregate and (ii) such unpaid Taxes do not have a material adverse
effect on any Secured Party, then the representation and warranties set forth in
this Section 4.01(l) shall not be deemed to be incorrect on account of such
unpaid Taxes.

 

(m)     Location. The Borrower’s location (within the meaning of Article 9 of
the UCC) is Delaware. The chief executive office of the Borrower (and the
location of the Borrower’s records regarding the Collateral Portfolio (other
than those delivered to the Collateral Custodian)) is located at the address set
forth in Section 11.02 (or at such other address as shall be designated by such
party in a written notice to the other parties hereto).

 

(n)      Tradenames. The Borrower has not changed its name since its formation
and does not have tradenames, fictitious names, assumed names or “doing business
as” names under which it has done or is doing business.

 

(o)      Solvency. The Borrower is not the subject of any Bankruptcy Proceedings
or Bankruptcy Event. The Borrower is Solvent, and the transactions under this
Agreement and any other Transaction Document to which the Borrower is a party do
not and will not render the Borrower not Solvent. The Borrower is paying its
debts as they become due (subject to any applicable grace period); and the
Borrower, after giving effect to the transactions contemplated hereby, will have
adequate capital to conduct its business.

 

(p)      No Subsidiaries. The Borrower has no Subsidiaries other than in
connection with retaining equity pursuant to Section 6.05.

 

(q)      Value Given. The Borrower has given fair consideration and reasonably
equivalent value to the Transferor in exchange for the purchase of the Loan
Assets (or any number of them) from the Transferor pursuant to the Purchase and
Sale Agreement. No such transfer has been made for or on account of an
antecedent debt owed by the Borrower to the Transferor and no such transfer is
or may be voidable or subject to avoidance under any section of the Bankruptcy
Code.

 

(r)       Reports Accurate. All Servicer’s Certificates, Servicing Reports,
Notices of Borrowing, Borrowing Base Certificates and other written or
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Borrower (or the Servicer on its behalf) to
the Administrative Agent, the Collateral Agent, the Lenders, the Lender Agents,
or the Collateral Custodian in connection with this Agreement are, as of their
date, accurate, true and correct in all material respects and no such document
or certificate omits to state a material fact or any fact necessary to make the
statements contained therein not misleading in all material respects; provided
that, solely with respect to written or electronic information furnished by the
Servicer which was provided to the Servicer from an Obligor with respect to a
Loan Asset, such information need only be accurate, true and correct to the
knowledge of the Borrower; provided, further, that the foregoing proviso shall
not apply to any information from an Obligor presented in a Servicer’s
Certificate, Servicing Report, Notice of Borrowing or Borrowing Base
Certificate, it being understood that any Senior Leverage Ratio or Interest
Coverage Ratio included

 



 69 

 

 

in a Servicing Report which is calculated by the Servicer in good faith using
information from and calculations consistent with the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the related Loan Agreement shall be deemed to be true
and correct in all material respects for purposes of this representation.

 

(s)      Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of proceeds from the sale of the
Collateral Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Borrower does not own or intend to
carry or purchase, and no proceeds from the Advances will be used to carry or
purchase, any “margin stock” within the meaning of Regulation U or to extend
“purpose credit” within the meaning of Regulation U.

 

(t)       No Adverse Agreements. There are no agreements in effect adversely
affecting the rights of the Borrower to make, or cause to be made, the grant of
the security interest in the Collateral Portfolio contemplated by Section 2.13.

 

(u)      Event of Default/Unmatured Event of Default. No event has occurred
which constitutes an Event of Default, and no event has occurred and is
continuing which constitutes an Unmatured Event of Default (other than any Event
of Default or Unmatured Event of Default which has previously been disclosed to
the Administrative Agent as such).

 

(v)      Servicing Standard. Each of the Loan Assets was underwritten or
acquired and is being serviced in conformance with the standard underwriting,
credit, collection, operating and reporting procedures and systems of the
Servicer or the Transferor.

 

(w)     ERISA. The present value of all benefits vested under each “employee
pension benefit plan” as such term is defined in Section 3(2) of ERISA, other
than a Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored
or maintained by the Borrower or any ERISA Affiliate of the Borrower or to which
the Borrower or any ERISA Affiliate of the Borrower contributes or has an
obligation to contribute, or has any liability (each, a “Pension Plan”), does
not exceed the value of the assets of the Pension Plan allocable to such vested
benefits (based on the value of such assets as of the last annual valuation
date) determined in accordance with the assumptions used for funding such
Pension Plan pursuant to Sections 412 and 430 of the Code. No prohibited
transactions, failure to meet the minimum funding standard set forth in
Section 302(a) of ERISA and Section 412(a) of the Code (with respect to any
Pension Plan other than a Multiemployer Plan), withdrawals or reportable events
have occurred with respect to any Pension Plan that, in the aggregate, could
subject the Borrower to any material tax, penalty or other liability. No notice
of intent to terminate a Pension Plan has been filed, nor has any Pension Plan
been terminated under Section 4041(f) of ERISA, nor has the Pension Benefit
Guaranty Corporation instituted proceedings to terminate, or appoint a trustee
to administer, a Pension Plan and no event has occurred or condition exists that
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan.

 

(x)      Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Transferor for
tax purposes.

 



 70 

 

 

(y)     Broker-Dealer. The Borrower is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970.

 

(z)      Instructions to Obligors. The Collection Account is the only account to
which Obligors have been instructed by the Borrower, or the Servicer on the
Borrower’s behalf, to send Principal Collections and Interest Collections on the
Collateral Portfolio. The Borrower has not granted any Person other than the
Collateral Agent, on behalf of the Secured Parties, an interest in the
Collection Account.

 

(aa)     Investment Company Act. The Borrower is not required to register as an
“investment company” under the provisions of the 1940 Act.

 

(bb)    Compliance with Law. The Borrower has complied in all respects with all
Applicable Law to which it may be subject, and no item of the Collateral
Portfolio contravenes any Applicable Law (including, without limitation, all
applicable predatory and abusive lending laws, laws, rules and regulations
relating to licensing, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy).

 

(cc)     Collections. The Borrower acknowledges that all Available Collections
received by it or its Affiliates with respect to the Collateral Portfolio
Pledged hereunder are held and shall be held in trust for the benefit of the
Collateral Agent, on behalf of the Secured Parties until deposited into the
Collection Account within two Business Days after receipt as required herein.

 

(dd)    Set-Off, etc. No Loan Asset in the Collateral Portfolio has been
compromised, adjusted, extended, satisfied, subordinated, rescinded, set-off or
modified by the Borrower, the Transferor or the Obligor thereof, and no Loan
Asset in the Collateral Portfolio is subject to compromise, adjustment,
extension, satisfaction, subordination, rescission, set-off, counterclaim,
defense, abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral
Portfolio or otherwise, by the Borrower, the Transferor or the Obligor with
respect thereto, except, in each case, for amendments, extensions and
modifications, if any, to such Collateral Portfolio otherwise permitted pursuant
to Section 6.04(a) of this Agreement and in accordance with the Servicing
Standard.

 

(ee)     Full Payment. As of the applicable Cut-Off Date thereof, the Borrower
has no knowledge of any fact which should lead it to expect that any Loan Asset
will not be paid in full.

 

(ff)     Environmental. With respect to each item of Underlying Collateral as of
the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. As of the applicable Cut-Off Date for
the Loan Asset related to such Underlying Collateral, none of the Borrower, the
Transferor nor the Servicer has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does any such Person have knowledge or reason
to believe that any such notice will be received or is being threatened.

 



 71 

 

 

(gg)    Sanctions. None of the Borrower, any Person directly or indirectly
Controlling the Borrower nor any Person directly or indirectly Controlled by the
Borrower and, to the Borrower’s knowledge, no Related Party of the foregoing
(i) is a Sanctioned Person; (ii) is controlled by or is acting on behalf of a
Sanctioned Person; (iii) is, to the Borrower’s knowledge, under investigation
for an alleged breach of Sanction(s) by a governmental authority that enforces
Sanctions; or (iv) will fund any repayment of the Obligations with proceeds
derived from any transaction that would be prohibited by Sanctions or would
otherwise cause any Lender or any other party to this Agreement, or any Related
Party, to be in breach of any Sanctions. To each such Person’s knowledge, no
investor in such Person is a Sanctioned Person. Each Person will notify each
Lender and Administrative Agent in writing not more than one (1) Business Day
after becoming aware of any breach of this section.

 

(hh)    Confirmation from Transferor. The Borrower has received in writing from
the Transferor confirmation that the Transferor will not cause the Borrower to
file a voluntary bankruptcy petition under the Bankruptcy Code.

 

(ii)     [Reserved].

 

(ii)     (jj) Beneficial Ownership Certification. As of its date of delivery,
the information included in the Beneficial Ownership Certification is true and
correct in all respects.

 

(jj)     (kk) Security Interest.

 

(i)            This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Collateral Portfolio in favor of the
Collateral Agent, on behalf of the Secured Parties, which security interest is
prior to all other Liens (except for Permitted Liens), and is enforceable as
such against creditors of and purchasers from the Borrower;

 

(ii)           the Collateral Portfolio is comprised of “instruments”, “security
entitlements”, “general intangibles”, “accounts”, “certificated securities”,
“uncertificated securities”, “securities accounts”, “deposit accounts”,
“supporting obligations” or “insurance” (each as defined in the applicable UCC)
and/or such other category of collateral under the applicable UCC as to which
the Borrower has complied with its obligations under this Section 4.01(kkjj);

 

(iii)          with respect to that portion of the Collateral Portfolio that
constitute “security entitlements”:

 

a.            all of such security entitlements have been credited to one of the
Controlled Accounts and the securities intermediary for each Controlled Account
has agreed to treat all assets credited to such Controlled Account as “financial
assets” within the meaning of the applicable UCC;

 

b.            the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Collateral Agent and the Borrower,
for the benefit of the Secured Parties, as the Person having a security
entitlement against the securities intermediary in each of the Controlled
Accounts; and

 

c.            the Controlled Accounts are not in the name of any Person other
than the Borrower, subject to the lien of the Collateral Agent, for the benefit
of the Secured Parties. The securities intermediary of any Controlled Account
which is a

 



 72 

 

 

“securities account” under the UCC has agreed to comply with the entitlement
orders and instructions of the Borrower, the Servicer and the Collateral Agent
(acting at the direction of the Administrative Agent) in accordance with the
Transaction Documents, including causing cash to be invested in Permitted
Investments; provided that, upon the delivery of a Notice of Exclusive Control
by the Collateral Agent (acting at the direction of the Administrative Agent),
the securities intermediary has agreed to only follow the entitlement orders and
instructions of the Collateral Agent, on behalf of the Secured Parties,
including with respect to the investment of cash in Permitted Investments.

 

(iv)         all Controlled Accounts constitute “securities accounts” or
“deposit accounts” as defined in the applicable UCC;

 

(v)          with respect to any Controlled Account which constitutes a “deposit
account” as defined in the applicable UCC, the Borrower, the Account Bank and
the Collateral Agent, on behalf of the Secured Parties, have entered into an
account control agreement which permits the Collateral Agent on behalf of the
Secured Parties to direct disposition of the funds in such deposit account;

 

(vi)         the Borrower owns and has good and marketable title to (or, with
respect to assets securing any Loan Assets, a valid security interest in) the
Collateral Portfolio free and clear of any Lien (other than Permitted Liens) of
any Person;

 

(vii)        the Borrower has received all consents and approvals required by
the terms of any Loan Asset to the granting of a security interest in the Loan
Assets hereunder to the Collateral Agent, on behalf of the Secured Parties;

 

(viii)       the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
Portfolio and that portion of the Loan Assets in which a security interest may
be perfected by filing granted to the Collateral Agent, on behalf of the Secured
Parties, under this Agreement;

 

(ix)          other than as expressly permitted by the terms of this Agreement
and the security interest granted to the Collateral Agent, on behalf of the
Secured Parties, pursuant to this Agreement, the Borrower has not pledged,
assigned, sold, granted a security interest in or otherwise conveyed any of the
Collateral Portfolio. The Borrower has not authorized the filing of and is not
aware of any financing statements against the Borrower that include a
description of collateral covering the Collateral Portfolio other than any
financing statement (A) relating to the security interests granted to the
Borrower under the Purchase and Sale Agreement, or (B) that has been terminated
and/or fully and validly assigned to the Collateral Agent on or prior to the
Closing Date. The Borrower is not aware of the filing of any judgment or Tax
lien filings against the Borrower;

 

(x)           all original executed copies of each underlying promissory note
that constitute or evidence each Loan Asset has been or, subject to the delivery
requirements contained herein, will be delivered to the Collateral Custodian;

 

(xi)          other than in the case of Noteless Loan Assets, the Borrower has
received, or subject to the delivery requirements contained herein will receive,
a written acknowledgment from the Collateral Custodian that the Collateral
Custodian, as the bailee of the Collateral Agent, is holding the underlying
promissory notes that constitute or evidence the Loan Assets solely on behalf of
and for the Collateral Agent, for the benefit

 



 73 

 

 

of the Secured Parties; provided that the acknowledgement of the Collateral
Custodian set forth in Section 12.11 may serve as such acknowledgement;

 

(xii)         none of the underlying promissory notes that constitute or
evidence the Loan Assets has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Collateral Agent, on behalf of the Secured Parties;

 

(xiii)        with respect to any Collateral Portfolio that constitutes a
“certificated security,” such certificated security has been delivered to the
Collateral Custodian, on behalf of the Secured Parties and, if in registered
form, has been specially Indorsed to the Collateral Agent, for the benefit of
the Secured Parties, or in blank by an effective Indorsement or has been
registered in the name of the Collateral Agent, for the benefit of the Secured
Parties, upon original issue or registration of transfer by the Borrower of such
certificated security; and

 

(xiv)        with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower shall cause the issuer of such
uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security.

 

Section 4.02     Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral Portfolio. The Borrower hereby represents and
warrants, as of the Closing Date, as of each applicable Cut-Off Date, as of each
applicable Advance Date, as of each Reporting Date and any date which Loan
Assets are Pledged hereunder and as of each other date provided under this
Agreement or the other Transaction Documents on which such representations and
warranties are required to be (or deemed to be) made:

 

(a)      Valid Transfer and Security Interest. This Agreement constitutes a
grant of a security interest in all of the Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, which is a valid and
first priority perfected security interest in the Loan Assets forming a part of
the Collateral Portfolio and in that portion of the Loan Assets in which a
security interest may be perfected by filing, subject only to Permitted Liens.
No Person claiming through or under the Borrower shall have any claim to or
interest in the Controlled Accounts.

 

(b)      Eligibility of Collateral Portfolio. (i) The Loan Tape and the
information contained in each Notice of Borrowing is an accurate and complete
listing of all the Loan Assets contained in the Collateral Portfolio as of the
related Cut-Off Date and the information contained therein with respect to the
identity of such item of Collateral Portfolio and the amounts owing thereunder
is true and correct as of the related Cut-Off Date, (ii) each Loan Asset
designated on any Borrowing Base Certificate as an Eligible Loan Asset and each
Loan Asset included as an Eligible Loan Asset in any calculation of the
Borrowing Base or the Borrowing Base Deficiency is an Eligible Loan Asset and
(iii) with respect to each item of Collateral Portfolio, all consents, licenses,
approvals or authorizations of or registrations or declarations of any
Governmental Authority or any Person required to be obtained, effected or given
by the Borrower in connection with the transfer of a security interest in each
item of Collateral Portfolio to the Collateral Agent, for the benefit of the
Secured Parties, have been duly obtained, effected or given and are in full
force and effect. For the avoidance of doubt, any inaccurate representation that
a Loan Asset is an Eligible Loan Asset hereunder or under any other Transaction
Document shall not constitute an Event of Default if the Borrower complies with
Section 2.07(c) hereunder.

 



 74 

 

 

(c)      No Fraud. Each Loan Asset was originated without any fraud or
misrepresentation by the Transferor or, to the best of the Borrower’s knowledge,
on the part of the Obligor.

 

Section 4.03     Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants, as of the Closing Date, as of each applicable
Cut-Off Date, as of each applicable Advance Date, as of each Reporting Date and
as of each other date provided under this Agreement or the other Transaction
Documents on which such representations and warranties are required to be (or
deemed to be) made:

 

(a)      Organization and Good Standing. The Servicer has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware, with all requisite limited liability company
power and authority to own or lease its properties and to conduct its business
as such business is presently conducted and to enter into and perform its
obligations pursuant to this Agreement.

 

(b)      Due Qualification. The Servicer is duly qualified to do business as a
limited liability company and is in good standing as a limited liability
company, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property and or the conduct
of its business requires such qualification, licenses or approvals except where
failure to be in good standing or obtain such licenses or approvals would not
reasonably be expected to have a Material Adverse Effect.

 

(c)      Power and Authority; Due Authorization; Execution and Delivery. The
Servicer (i) has all necessary power, authority and legal right to (a) execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, and (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary limited liability company
action the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party. This Agreement and each other
Transaction Document to which the Servicer is a party have been duly executed
and delivered by the Servicer.

 

(d)      Binding Obligation. This Agreement and each other Transaction Document
to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).

 

(e)      No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Servicer’s
certificate of formation or limited liability company agreement or any
contractual obligation of the Servicer, (ii) result in the creation or
imposition of any Lien upon any of the Servicer’s properties pursuant to the
terms of any such contractual obligation, other than this Agreement, or
(iii) violate any Applicable Law.

 

(f)       No Proceedings. There is no litigation, proceeding or investigation
pending or, to the knowledge of the Servicer, threatened against the Servicer,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Servicer is a party, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Servicer is a

 



 75 

 

 

party or (iii) seeking any determination or ruling that could reasonably be
expected to have a Material Adverse Effect.

 

(g)      All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Servicer of
this Agreement and any other Transaction Document to which the Servicer is a
party have been obtained.

 

(h)      Reports Accurate. No Servicer’s Certificate, Servicing Report, Notice
of Borrowing, Borrowing Base Certificate, information, exhibit, financial
statement, document, book, record or report furnished by the Servicer to the
Administrative Agent, the Collateral Agent, the Lenders, the Lender Agents, or
the Collateral Custodian in connection with this Agreement is inaccurate in any
material respect as of the date it is dated, and no such document contains any
material misstatement of fact or omits to state a material fact or any fact
necessary to make the statements contained therein not misleading in any
material respect; provided that, solely with respect to written or electronic
information furnished by the Servicer which was provided to the Servicer from an
Obligor with respect to a Loan Asset, such information need only be accurate,
true and correct to the knowledge of the Servicer; provided, further, that the
foregoing proviso shall not apply to any information from an Obligor presented
in a Servicer’s Certificate, Servicing Report, Notice of Borrowing or Borrowing
Base Certificate, it being understood that any Senior Leverage Ratio or Interest
Coverage Ratio included in a Servicing Report which is calculated by the
Servicer in good faith using information from and calculations consistent with
the relevant compliance statements and financial reporting packages provided by
the relevant Obligor as per the requirements of the related Loan Agreement shall
be deemed to be true and correct in all material respects for purposes of this
representation.

 

(i)       Servicing Standard. The Servicer has complied in all respects with the
Servicing Standard with regard to the servicing of the Loan Assets.

 

(j)       Collections. The Servicer acknowledges that all Available Collections
received by it or its Affiliates with respect to the Collateral Portfolio
transferred or Pledged hereunder are held and shall be held in trust for the
benefit of the Secured Parties until deposited into the Collection Account
within two Business Days from receipt as required herein.

 

(k)      [Reserved].

 

(l)       Solvency. The Servicer is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The transactions under this Agreement and any
other Transaction Document to which the Servicer is a party do not and will not
render the Servicer not Solvent.

 

(m)     Taxes. The Servicer has filed or caused to be filed all tax returns that
are required to be filed by it (subject to any extensions to file properly
obtained by the same). The Servicer has paid or made adequate provisions for the
payment of all Taxes and all assessments made against it or any of its property
(other than any amount of Tax the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Servicer), and no
Tax lien has been filed and no claim is being asserted with respect to any such
Tax, assessment or other charge. Notwithstanding the foregoing, if (i) an amount
of unpaid Taxes of the Servicer (or Taxes with respect to its property) is less
than $25,000 in the aggregate and (ii) such unpaid Taxes do not have an adverse
effect on any Secured Party, then the representation and warranties set forth in
this Section 4.03(m) shall not be deemed to be incorrect on account of such
unpaid Taxes.

 

(n)      Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or the other Transaction Documents (including,
without

 



 76 

 

 

limitation, the use of the Proceeds from the sale of the Collateral Portfolio)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II.

 

(o)      Security Interest. The Servicer will take all steps necessary to ensure
that the Borrower has granted a security interest (as defined in the UCC) to the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral
Portfolio, which is enforceable in accordance with Applicable Law upon execution
and delivery of this Agreement and such security interest is a valid and first
priority perfected security interest in the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing
(except for any Permitted Liens). All filings (including, without limitation,
such UCC filings) as are necessary for the perfection of the Secured Parties’
security interest in the Loan Assets and that portion of the Collateral
Portfolio in which a security interest may be perfected by filing have been (or
prior to the applicable Advance will be) made.

 

(p)      ERISA. The present value of all benefits vested under each “employee
pension benefit plan” as such term is defined in Section 3(2) of ERISA, other
than a Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored
or maintained by the Servicer or any ERISA Affiliate of the Servicer or to which
the Servicer or any ERISA Affiliate of the Servicer contributes or has an
obligation to contribute, or has any liability (each, a “Servicer Pension Plan”)
does not exceed the value of the assets of the Servicer Pension Plan allocable
to such vested benefits (based on the value of such assets as of the last annual
valuation date) determined in accordance with the assumptions used for funding
such Servicer Pension Plan pursuant to Sections 412 and 430 of the Code. No
prohibited transactions, failure to meet the minimum funding standard set forth
in Section 302(a) of ERISA and Section 412(a) of the Code (with respect to any
Servicer Pension Plan other than a Multiemployer Plan), withdrawals or
reportable events have occurred with respect to any Servicer Pension Plan that,
in the aggregate, could subject the Servicer to any material tax, penalty or
other liability. No notice of intent to terminate a Servicer Pension Plan has
been filed, nor has any Servicer Pension Plan been terminated under
Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty Corporation
instituted proceedings to terminate, or appoint a trustee to administer, a
Servicer Pension Plan and no event has occurred or condition exists that might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Servicer Pension Plan.

 

(q)      Sanctions. None of the Servicer, any Person directly or indirectly
Controlling the Servicer nor any Person directly or indirectly Controlled by the
Servicer and, to the Servicer’s knowledge, no Related Party of the foregoing
(i) is a Sanctioned Person; (ii) is controlled by or is acting on behalf of a
Sanctioned Person; (iii) is, to the Servicer’s knowledge, under investigation
for an alleged breach of Sanction(s) by a governmental authority that enforces
Sanctions; or (iv) will fund any repayment of the Obligations with proceeds
derived from any transaction that would be prohibited by Sanctions or would
otherwise cause any Lender or any other party to this Agreement, or any Related
Party, to be in breach of any Sanctions. To each Person’s knowledge, no investor
in such Person is a Sanctioned Person. Each Person will notify each Lender and
Administrative Agent in writing not more than one (1) Business Day after
becoming aware of any breach of this section.

 

(r)       Environmental. With respect to each item of Underlying Collateral, to
the actual knowledge of a Responsible Officer of the Servicer: (a) the related
Obligor’s operations comply in all material respects with all applicable
Environmental Laws; (b) none of the related

 



 77 

 

 

 

Obligor’s operations is the subject of a Federal or state investigation
evaluating whether any remedial action, involving expenditures, is needed to
respond to a release of any Hazardous Materials into the environment; and
(c) the related Obligor does not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment. The
Servicer has not received any written or verbal notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Underlying
Collateral, nor does the Servicer have knowledge or reason to believe that any
such notice will be received or is being threatened.

 

(s)      No Injunctions. No injunction, writ, restraining order or other order
of any nature adversely affects the Servicer’s performance of its obligations
under this Agreement or any Transaction Document to which the Servicer is a
party.

 

(t)       Instructions to Obligors. The Collection Account is the only account
to which Obligors have been instructed by the Servicer on the Borrower’s behalf
to send Principal Collections and Interest Collections on the Collateral
Portfolio.

 

(u)      Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Transferor for
tax purposes.

 

(v)      Servicer Termination Event. No event has occurred which constitutes a
Servicer Termination Event (other than any Servicer Termination Event which has
previously been disclosed to the Administrative Agent as such).

 

(w)     Broker-Dealer. The Servicer is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970.

 

(x)      Compliance with Applicable Law. The Servicer has complied in all
respects with all Applicable Law to which it may be subject, and no item in the
Collateral Portfolio contravenes in any respect any Applicable Law.

 

Section 4.04     Representations and Warranties of the Collateral Agent. The
Collateral Agent in its individual capacity and as Collateral Agent represents
and warrants as follows:

 

(a)      Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.

 

(b)      Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Agent, as the case may be.

 

(c)      No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Agent is a party or by which it or any of its property is bound.

 



 78 

 

 

(d)      No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any respect, any Applicable
Law.

 

(e)      All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Collateral Agent, required in connection with the execution and delivery of this
Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.

 

(f)       Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Agent, enforceable against the Collateral Agent in
accordance with its terms, except as such enforceability may be limited by
applicable Bankruptcy Laws and general principles of equity (whether considered
in a suit at law or in equity).

 

Section 4.05     Representations and Warranties of each Lender. Each Lender
hereby individually represents and warrants, as to itself, that it is (a) either
a Qualified Institutional Buyer under Rule 144A of the Securities Act or an
institutional “Accredited Investor” as defined in Rule 501(a)(1)-(3) or
(7) under the Securities Act and (b) a “qualified purchaser” under the 1940 Act.

 

Section 4.06     Representations and Warranties of the Collateral Custodian. The
Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:

 

(a)      Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

 

(b)      Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Custodian, as the case may be.

 

(c)      No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Custodian is a party or by which it or any of its property is bound.

 

(d)      No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any respect, any Applicable
Law.

 

(e)      All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby and the fulfillment by the Collateral Custodian of the terms
hereof have been obtained.

 

(f)       Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

 



 79 

 

 

ARTICLE V.

 

GENERAL COVENANTS

 

Section 5.01     Affirmative Covenants of the Borrower. From the Closing Date
until the Collection Date:

 

(a)      Organizational Procedures and Scope of Business. The Borrower will
observe all organizational procedures required by its certificate of formation,
limited liability company agreement and the laws of its jurisdiction of
formation. Without limiting the foregoing, the Borrower will limit the scope of
its business to: (i) the acquisition of Eligible Loan Assets and the ownership
and management of the Portfolio Assets and the related assets in the Collateral
Portfolio; (ii) the sale, transfer or other disposition of Loan Assets as and
when permitted under the Transaction Documents; (iii) entering into and
performing under the Transaction Documents; (iv) consenting or withholding
consent as to proposed amendments, waivers and other modifications of the Loan
Agreements to the extent not in conflict with the terms of this Agreement or any
other Transaction Document; (v) exercising any rights (including but not limited
to voting rights and rights arising in connection with a Bankruptcy Event with
respect to an Obligor or the consensual or non-judicial restructuring of the
debt or equity of an Obligor) or remedies in connection with the Loan Assets and
participating in the committees (official or otherwise) or other groups formed
by creditors of an Obligor to the extent not in conflict with the terms of this
Agreement or any other Transaction Document; and (vi) engaging in any activity
and to exercise any powers permitted to limited liability companies under the
laws of the State of Delaware that are related to the foregoing and necessary,
convenient or advisable to accomplish the foregoing.

 

(b)      Special Purpose Entity Requirements. The Borrower will at all times:
(i) maintain at least one Independent Director; (ii) maintain its own separate
books and records and bank accounts; (iii) hold itself out to the public and all
other Persons as a legal entity separate from the Transferor and any other
Person; (iv) have a Board of Directors separate from that of the Transferor and
any other Person; (v) file its own tax returns, if any, as may be required under
Applicable Law, to the extent it is (1) not part of a consolidated group filing
a consolidated return or returns or (2) not treated as a division for tax
purposes of another taxpayer, and pay any Taxes so required to be paid under
Applicable Law in accordance with the terms of this Agreement; (vi) not
commingle its assets with assets of any other Person; (vii) conduct its business
in its own name and strictly comply with all organizational formalities to
maintain its separate existence; (viii) maintain separate financial statements,
except to the extent that the Borrower’s financial and operating results are
consolidated with those of Senior Loan Fund LLC in consolidated financial
statements; (ix) pay its own liabilities only out of its own funds; (x) maintain
an arm’s-length relationship with its Affiliates and the Transferor; (xi) pay
the salaries of its own employees, if any; (xii) not hold out its credit or
assets as being available to satisfy the obligations of others; (xiii) allocate
fairly and reasonably any overhead for shared office space; (xiv) use separate
stationery, invoices and checks; (xv) except as expressly permitted by this
Agreement, not pledge its assets as security for the obligations of any other
Person; (xvi) correct any known misunderstanding regarding its separate
identity; (xvii) maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities and pay its operating expenses and
liabilities from its own assets; (xviii) cause its Board of Directors to meet at
least annually or act pursuant to written consent and keep minutes of such
meetings and actions and observe in all respects all other Delaware limited
liability company formalities; (xix) not acquire the obligations

 



 80 

 

 

or any securities of its Affiliates; and (xx) cause the directors, officers,
agents and other representatives of the Borrower to act at all times with
respect to the Borrower consistently and in furtherance of the foregoing and in
the best interests of the Borrower. Where necessary, the Borrower will obtain
proper authorization from its members for limited liability company action.

 

(c)      Preservation of Company Existence. The Borrower will preserve and
maintain its limited liability company existence in good standing under the laws
of its jurisdiction of formation and will promptly obtain and thereafter
maintain qualifications to do business as a foreign limited liability company in
any other state in which it does business and in which it is required to so
qualify under Applicable Law.

 

(d)      Compliance with Legal Opinions. The Borrower shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Dechert LLP, as special counsel to the Borrower, issued
in connection with the Purchase and Sale Agreement and relating to the issues of
substantive consolidation and true sale of the Loan Assets.

 

(e)      Deposit of Collections. The Borrower shall promptly (but in no event
later than two Business Days after receipt) deposit or cause to be deposited
into the Collection Account any and all Available Collections received by the
Borrower, the Servicer or any of their Affiliates.

 

(f)       Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent and the Lender Agents the purchase price for each Loan
Asset proposed to be acquired by the Borrower.

 

(g)      Obligor Defaults and Bankruptcy Events. The Borrower shall give, or
shall cause the Servicer to give, notice to the Administrative Agent and the
Lender Agents within two Business Days of the Borrower’s, the Transferor’s or
the Servicer’s actual knowledge of the occurrence of any payment default by an
Obligor under any Loan Asset or any Bankruptcy Event with respect to any Obligor
under any Loan Asset.

 

(h)      Required Loan Documents. The Borrower shall deliver to the Collateral
Custodian a hard copy or electronic copy of (i) the Required Loan Documents
(other than the Transferor Agented Required Loan Documents) and the Loan Asset
Checklist pertaining to each Loan Asset within five Business Days of the Cut-Off
Date pertaining to such Loan Asset and (ii) the Transferor Agented Required Loan
Documents pertaining to each Loan Asset within thirty days of the Cut-Off Date
pertaining to such Loan Asset.

 

(i)       Taxes. The Borrower will file or cause to be filed its tax returns and
pay any and all Taxes imposed on it or its property as required by the
Transaction Documents (except as contemplated in Section 4.01(l)).

 

(j)       Notice of Event of Default. The Borrower shall notify the
Administrative Agent and each Lender Agent of the occurrence of any Event of
Default under this Agreement promptly upon obtaining actual knowledge of such
event. In addition, no later than two Business Days following the Borrower’s
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default, the Borrower will provide to the Administrative Agent and each
Lender Agent a written statement of a Responsible Officer of the Borrower
setting forth the details of such event and the action that the Borrower
proposes to take with respect thereto.

 

(k)      Notice of Material Events. The Borrower shall promptly notify the
Administrative Agent and each Lender Agent of any event or other circumstance
that is reasonably likely to have a Material Adverse Effect.

 

(l)       Notice of Income Tax Liability. The Borrower shall furnish to the
Administrative Agent and each Lender Agent telephonic or facsimile notice within
10 Business Days (confirmed in writing within five Business Days thereafter) of
the receipt of revenue agent

 



 81 

 

 

reports or other written proposals, determinations or assessments of the
Internal Revenue Service or any other taxing authority which propose, determine
or otherwise set forth positive adjustments (i) to the Tax liability of Senior
Loan Fund LLC or any “affiliated group” (of which Senior Loan Fund LLC is a
member) in an amount equal to or greater than $1,000,000 in the aggregate, or
(ii) to the Tax liability of the Borrower itself in an amount equal to or
greater than $500,000 in the aggregate. Any such notice shall specify the nature
of the items giving rise to such adjustments and the amounts thereof.

 

(m)     Notice of Auditors’ Management Letters. The Borrower shall promptly
notify the Administrative Agent and each Lender Agent after the receipt of any
auditors’ management letters received by the Borrower or by its accountants.

 

(n)      Notice of Breaches of Representations and Warranties under this
Agreement. The Borrower shall promptly notify the Administrative Agent and each
Lender Agent if any representation or warranty set forth in Section 4.01 or
Section 4.02 was incorrect at the time it was given or deemed to have been given
and at the same time deliver to the Collateral Agent, the Administrative Agent
and the Lender Agents a written notice setting forth in reasonable detail the
nature of such facts and circumstances. In particular, but without limiting the
foregoing, the Borrower shall notify the Administrative Agent and each Lender
Agent in the manner set forth in the preceding sentence before any Cut-Off Date
of any facts or circumstances within the knowledge of the Borrower which would
render any of the said representations and warranties untrue at the date when
such representations and warranties were made or deemed to have been made.

 

(o)      Notice of Breaches of Representations and Warranties under the Purchase
and Sale Agreement. The Borrower confirms and agrees that the Borrower will,
upon receipt of notice or discovery thereof, promptly send to the Administrative
Agent, each Lender Agent and the Collateral Agent a notice of (i) any material
breach of any representation, warranty, agreement or covenant under the Purchase
and Sale Agreement or (ii) any event or occurrence that, upon notice, or upon
the passage of time or both, would constitute such a breach.

 

(p)      Notice of Proceedings. The Borrower shall notify the Administrative
Agent and each Lender Agent, as soon as possible and in any event within three
Business Days, after the Borrower receives notice or obtains knowledge thereof,
of any settlement of, material judgment (including a material judgment with
respect to the liability phase of a bifurcated trial) in or commencement of any
material labor controversy, material litigation, material action, material suit
or material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for the
benefit of the Secured Parties, interest in the Collateral Portfolio, or the
Borrower, the Servicer or the Transferor or any of their Affiliates. For
purposes of this Section 5.01(p), (i) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Collateral
Portfolio, the Transaction Documents, the Collateral Agent’s, for the benefit of
the Secured Parties, interest in the Collateral Portfolio, or the Borrower in
excess of $500,000 shall be deemed to be material and (ii) any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the Servicer or the Transferor in excess of $1,000,000 shall be deemed to be
material.

 

(q)      Notice of ERISA Reportable Events. The Borrower shall promptly notify
the Administrative Agent and each Lender Agent after receiving notice of any
“reportable event” (as defined in Title IV of ERISA, other than an event for
which the reporting requirements have

 



 82 

 

 

been waived by regulations) with respect to the Borrower (or any ERISA Affiliate
thereof), and provide them with a copy of such notice.

 

(r)       Notice of Accounting Changes. As soon as possible and in any event
within three Business Days after the effective date thereof, the Borrower will
provide to the Administrative Agent and each Lender Agent notice of any material
change in the accounting policies of the Borrower.

 

(s)      Additional Documents. The Borrower shall provide the Administrative
Agent and each Lender Agent with (i) copies of such documents as the
Administrative Agent or any Lender Agent may reasonably request evidencing the
truthfulness of the representations set forth in this Agreement and (ii) all
documentation and other information requested by any Lender Agent in its sole
discretion and/or required by regulatory authorities with respect to the
Borrower, the Transferor and the Servicer under applicable “know your customer”
and Anti-Money Laundering Laws, all in form and substance reasonably
satisfactory to each Lender Agent, in each case that are within the possession
or control of (or are reasonably accessible to) the Borrower.

 

(t)       Protection of Security Interest. With respect to the Collateral
Portfolio acquired by the Borrower, the Borrower will (i) if acquired from the
Transferor, acquire such Collateral Portfolio pursuant to and in accordance with
the terms of the Purchase and Sale Agreement or such other similar agreement, as
applicable, (ii) (at the expense of the Borrower) take all action necessary to
perfect, protect and more fully evidence the Borrower’s ownership of such
Collateral Portfolio free and clear of any Lien other than the Lien created
hereunder and Permitted Liens, including, without limitation, (a) with respect
to the Loan Assets and that portion of the Collateral Portfolio in which a
security interest may be perfected by filing, filing and maintaining (at the
expense of the Borrower), effective financing statements against the Transferor
in all necessary or appropriate filing offices (including any amendments thereto
or assignments thereof) and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof) and (b) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate,
(iii) (at the expense of the Borrower) take all action necessary to cause a
valid, subsisting and enforceable first priority perfected security interest,
subject only to Permitted Liens, to exist in favor of the Collateral Agent (for
the benefit of the Secured Parties) in the Borrower’s interests in all of the
Collateral Portfolio being Pledged hereunder, including the filing of a UCC
financing statement in the applicable jurisdiction adequately describing the
Collateral Portfolio (which may include an “all asset” filing), and naming the
Borrower as debtor and the Collateral Agent as the secured party, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices, (including any amendments thereto or assignments thereof),
(iv) permit the Administrative Agent or any Lender Agent or their respective
agents or representatives to visit the offices of the Borrower during normal
office hours and upon reasonable advance notice examine and make copies of all
documents, books, records and other information concerning the Collateral
Portfolio and discuss matters related thereto with any of the officers or
employees of the Borrower having knowledge of such matters (provided that the
Borrower shall not be liable for the costs and expenses of more than two such
visits in any calendar year unless an Event of Default has occurred hereunder,
in which event the number of visits for which the Borrower shall be liable for
the costs and expenses shall not be limited), and (v) take all additional action
that the Administrative Agent, any Lender Agent or the Collateral Agent may
reasonably request to perfect, protect and more fully evidence the respective
first priority perfected security interests of the parties to this

 



 83 

 

 

Agreement in the Collateral Portfolio, or to enable the Administrative Agent or
the Collateral Agent to exercise or enforce any of their respective rights
hereunder.

 

(u)      Liens. The Borrower will promptly notify the Administrative Agent and
the Lender Agents of the existence of any Lien on the Collateral Portfolio
(other than Permitted Liens) and the Borrower shall defend the right, title and
interest of the Collateral Agent, for the benefit of the Secured Parties, in, to
and under the Collateral Portfolio against all claims of third parties.

 

(v)      Other Documents. At any time from time to time upon prior written
request of the Administrative Agent or any Lender Agent, at the sole expense of
the Borrower, the Borrower will promptly and duly execute and deliver such
further instruments and documents and take such further actions as the
Administrative Agent or any Lender Agent may reasonably request for the purposes
of obtaining or preserving the full benefits of this Agreement including the
first priority security interest (subject only to Permitted Liens) granted
hereunder and of the rights and powers herein granted (including, among other
things, authorizing the filing of such UCC financing statements as the
Administrative Agent may request).

 

(w)     Compliance with Law. The Borrower shall at all times comply in all
material respects with all Applicable Law applicable to Borrower or any of its
assets (including, without limitation, Environmental Laws, and all federal
securities laws), and Borrower shall do or cause to be done all things necessary
to preserve and maintain in full force and effect its legal existence, and all
licenses material to its business.

 

(x)      Proper Records. The Borrower shall at all times keep proper books of
records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP and set aside on its books from its
earning for each fiscal year all such proper reserves in accordance with GAAP.

 

(y)     Satisfaction of Obligations. The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves with respect thereto have been provided on the books of
the Borrower.

 

(z)      Performance of Covenants. The Borrower shall observe, perform and
satisfy all the material terms, provisions, covenants and conditions required to
be observed, performed or satisfied by it, and shall pay when due all costs,
fees and expenses required to be paid by it, under the Transaction Documents.
The Borrower shall pay and discharge all Taxes, levies, liens and other charges
on it or its assets and on the Collateral Portfolio that, in each case, in any
manner would create any lien or charge upon the Collateral Portfolio, except for
any such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP.

 

(aa)    Tax Treatment. The Borrower, the Transferor and the Lenders shall treat
the Advances advanced hereunder as indebtedness of the Borrower (or, so long as
the Borrower is treated as a disregarded entity for U.S. federal income tax
purposes, as indebtedness of the entity of which it is considered to be a part)
for U.S. federal income tax purposes and to file any and all tax forms in a
manner consistent therewith.

 

(bb)   Maintenance of Records. The Borrower will maintain records with respect
to the Collateral Portfolio and the conduct and operation of its business with
no less a degree of prudence than if the Collateral Portfolio were held by the
Borrower for its own account and not

 



 84 

 

 

subject to the terms of the Transaction Documents and will furnish the
Administrative Agent and each Lender Agent, upon the reasonable request by the
Administrative Agent and each Lender Agent, information with respect to the
Collateral Portfolio and the conduct and operation of its business.

 

(cc)    Obligor Notification Forms. The Borrower shall furnish the Collateral
Agent and the Administrative Agent with an appropriate power of attorney to send
(at the Administrative Agent’s discretion on the Collateral Agent’s behalf,
after the occurrence of an Event of Default) Obligor notification forms to give
notice to the Obligors of the Collateral Agent’s interest in the Collateral
Portfolio and the obligation to make payments as directed by the Administrative
Agent on the Collateral Agent’s behalf.

 

(dd)   Beneficial Ownership Regulation. Within five (5) Business Days of the
Thirteenth Amendment Date, the Borrower shall deliver the Beneficial Ownership
Certification. Promptly following any subsequent request therefor, the Borrower
shall deliver to the Lender information and documentation reasonably requested
by the Lender for purposes of compliance with the Beneficial Ownership
Regulation.

 

(ee)    Continuation Statements. The Borrower shall, not earlier than six months
and not later than three months prior to the fifth anniversary of the date of
filing of the financing statement referred to in Schedule I hereto or any other
financing statement filed pursuant to this Agreement or in connection with any
Advance hereunder, unless the Collection Date shall have occurred:

 

(i)            authorize and deliver and file or cause to be filed an
appropriate continuation statement with respect to such financing statement; and

 

(ii)           deliver or cause to be delivered to the Collateral Agent, the
Administrative Agent and the Lender Agents an opinion of the counsel for the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, confirming and updating the opinion delivered pursuant to Schedule I with
respect to perfection and otherwise to the effect that the security interest
hereunder continues to be an enforceable and perfected security interest,
subject to no other Liens of record except as provided herein or otherwise
permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

(ff)     Disregarded Entity. The Borrower will be disregarded as an entity
separate from its owner pursuant to Treasury Regulation Section 301.7701-3(b),
and neither the Borrower nor any other Person on its behalf shall make an
election to be treated as other than an entity disregarded from its owner under
Treasury Regulation Section 301.7701-3(c).

 

(gg)   Expenses relating to Controlled Accounts. The Borrower will be required
to pay all reasonable fees and expenses owing to any bank or trust company in
connection with the maintenance of the Controlled Accounts.

 

(hh)   Compliance with Anti-Money Laundering Laws and Anti-Corruption Laws. The
Borrower, each Person directly or indirectly Controlling the Borrower and each
Person directly or indirectly Controlled by the Borrower and, to the Borrower’s
knowledge, any Related Party of the foregoing shall: (i) comply with all
applicable Anti-Money Laundering Laws and Anti-Corruption Laws in all material
respects, and shall maintain policies and procedures reasonably designed to
ensure compliance with the Anti-Money Laundering Laws and Anti-Corruption Laws;
(ii) conduct the requisite due diligence in connection with the transactions
contemplated herein for purposes of complying with the Anti-Money Laundering
Laws, including with respect to the legitimacy of any applicable investor and
the origin of the assets used by such investor to purchase

 



 85 

 

 

the property in question, and will maintain sufficient information to identify
any applicable investor for purposes of the Anti-Money Laundering Laws;
(iii) ensure it does not use any of the credit in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws; and (iv) ensure it does not
fund any repayment of the Obligations in violation of any Anti-Corruption Laws
or Anti-Money Laundering Laws.

 

Section 5.02     Negative Covenants of the Borrower. From the Closing Date until
the Collection Date:

 

(a)      Special Purpose Entity Requirements. Except as otherwise permitted by
this Agreement, the Borrower shall not (i) guarantee any obligation of any
Person, including any Affiliate; (ii) engage, directly or indirectly, in any
business, other than the actions required or permitted to be performed under the
Transaction Documents; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under the Transaction Documents or under any Hedging
Agreement pursuant to Section 5.09(a); (iv) make or permit to remain outstanding
any loan or advance to, or own or acquire any stock or securities (other than
any equity or other securities retained pursuant to Section 6.05) of, any
Person, except that the Borrower may invest in those Loan Assets and other
investments permitted under the Transaction Documents and may make any advance
required or expressly permitted to be made pursuant to any provisions of the
Transaction Documents and permit the same to remain outstanding in accordance
with such provisions; (v) become insolvent or fail to pay its debts and
liabilities from its assets when due; (vi) create, form or otherwise acquire any
Subsidiaries (other than any equity or other securities retained pursuant to
Section 6.05) or (vii) release, sell, transfer, convey or assign any Loan Asset
unless in accordance with the Transaction Documents.

 

(b)      Requirements for Material Actions. The Borrower shall not fail to
provide (and at all times the Borrower’s organizational documents shall reflect)
that the unanimous consent of all directors (including the consent of the
Independent Director(s)) is required for the Borrower to (i) dissolve or
liquidate, in whole or part, or institute proceedings to be adjudicated bankrupt
or insolvent, (ii) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (iv) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (v) make any assignment for the benefit of the Borrower’s
creditors, (vi) admit in writing its inability to pay its debts generally as
they become due, or (vii) take any action in furtherance of any of the
foregoing.

 

(c)      Protection of Title. The Borrower shall not take any action which would
directly or indirectly impair or adversely affect the Borrower’s title to the
Collateral Portfolio.

 

(d)      Transfer Limitations. The Borrower shall not transfer, assign, convey,
grant, bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Collateral Portfolio to
any person other than the Collateral Agent for the benefit of the Secured
Parties, or engage in financing transactions or similar transactions with
respect to the Collateral Portfolio with any person other than the
Administrative Agent and the Lenders, in each case, except as otherwise
expressly permitted by the terms of this Agreement.

 

(e)      Liens. The Borrower shall not create, incur or permit to exist any
lien, encumbrance or security interest in or on any of the Collateral Portfolio
subject to the security interest granted by the Borrower pursuant to this
Agreement, other than Permitted Liens.

 



 86 

 

 

(f)       Organizational Documents. The Borrower shall not amend, modify or
terminate any of the organizational or operational documents of the Borrower
without the prior written consent of the Administrative Agent.

 

(g)      Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or asset sale (other than pursuant to Section 2.07), or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) without the prior written consent of the Administrative Agent.

 

(h)      Use of Proceeds. The Borrower shall not use the proceeds of any Advance
other than (x) to finance the purchase by the Borrower, on a “true sale” basis,
of Collateral Portfolio, (y) to fund the Unfunded Exposure Account in order to
establish reserves for unfunded commitments of Revolving Loan Assets and Delayed
Draw Loan Assets included in the Collateral Portfolio or (z) to distribute such
proceeds to the Transferor (so long as such distribution is permitted pursuant
to Section 5.02(m)). The Borrower shall not use the proceeds of any Advance in
violation of Anti-Corruption Laws or Anti-Money Laundering Laws.

 

(i)       Limited Assets. The Borrower shall not hold or own any assets that are
not part of the Collateral Portfolio.

 

(j)       Tax Treatment. The Borrower shall not elect to be treated as a
corporation for U.S. federal income tax purposes and shall take all reasonable
steps necessary to avoid being treated as a corporation for U.S. federal income
tax purposes.

 

(k)      Extension or Amendment of Collateral Portfolio. The Borrower will not,
except as otherwise permitted in Section 6.04(a) of this Agreement and in
accordance with the Servicing Standard, extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

 

(l)       Purchase and Sale Agreement. The Borrower will not amend, modify,
waive or terminate any provision of the Purchase and Sale Agreement without the
prior written consent of the Administrative Agent.

 

(m)     Restricted Junior Payments. The Borrower shall not make any Restricted
Junior Payment, except that, so long as no Event of Default or Unmatured Event
of Default has occurred or would result therefrom, the Borrower may declare and
make distributions to its member on its membership interests.

 

(n)      ERISA Matters. The Borrower will not (a) engage, and will exercise its
best efforts not to permit any ERISA Affiliate to engage, in any prohibited
transaction (within the meaning of ERISA Section 406(a) or (b) or Code
Section 4975) for which an exemption is not available or has not previously been
obtained from the United States Department of Labor, (b) fail to meet the
minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code with respect to any Pension Plan other than a
Multiemployer Plan, (c) fail to make any payments to a Multiemployer Plan that
the Borrower or any ERISA Affiliate may be required to make under the agreement
relating to such Multiemployer Plan or any law pertaining thereto, (d) terminate
any Pension Plan so as to result, directly or indirectly in any liability to the
Borrower, or (e) permit to exist any occurrence of any reportable event
described in Title IV of ERISA with respect to any Pension Plan, other than an
event for which reporting requirements have been waived by regulations.

 

(o)      Instructions to Obligors. The Borrower will not make any change, or
permit the Servicer to make any change, in its instructions to Obligors
regarding payments to be made with respect to the Collateral Portfolio to the
Collection Account unless the Administrative Agent

 



 87 

 

 

has consented to such change (other than, with respect to the Initial Loan
Assets, any change which consists solely of directing Obligors or the agents on
the Initial Loan Assets to direct payments to the Collection Account).

 

(p)      Compliance with Sanctions. None of the Borrower, any Person directly or
indirectly Controlling the Borrower nor any Person directly or indirectly
Controlled by the Borrower and, to the Borrower’s knowledge, no Related Party of
the foregoing will, directly or indirectly, use the proceeds of any Advance
hereunder, or lend, contribute, or otherwise make available such proceeds to any
subsidiary, joint venture partner, or other Person (i) to fund any activities or
business of or with a Sanctioned Person, or (ii) in any manner that would be
prohibited by Sanctions or would otherwise cause any Lender to be in breach of
any Sanctions. Each Person shall comply with all applicable Sanctions in all
material respects, and shall maintain policies and procedures reasonably
designed to ensure compliance with Sanctions. Each Person will notify each
Lender and the Administrative Agent in writing not more than one (1) Business
Day after becoming aware of any breach of this section.

 

(q)      Change of Jurisdiction, Location, Names or Location of Loan Asset
Files. The Borrower shall not change the jurisdiction of its formation, make any
change to its corporate name or use any tradenames, fictitious names, assumed
names, “doing business as” names or other names unless, prior to the effective
date of any such change in the jurisdiction of its formation, name change or
use, the Borrower receives prior written consent from the Administrative Agent
of such change and delivers to the Administrative Agent such financing
statements as the Administrative Agent may request to reflect such name change
or use, together with such Opinions of Counsel and other documents and
instruments as the Administrative Agent may request in connection therewith. The
Borrower will not change the location of its chief executive office unless prior
to the effective date of any such change of location, the Borrower notifies the
Administrative Agent of such change of location in writing. The Borrower will
not move, or consent to the Collateral Custodian or the Servicer moving, the
Loan Asset Files from the location thereof on the Closing Date, unless the
Administrative Agent shall consent to such move in writing and the Servicer
shall provide the Administrative Agent with such Opinions of Counsel and other
documents and instruments as the Administrative Agent may request in connection
therewith.

 

(r)       Allocation of Charges. There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges; provided that it is
understood and acknowledged that the Borrower will be consolidated with the
Transferor for tax purposes.

 

Section 5.03     Affirmative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)      Compliance with Law. The Servicer will comply in all material respects
with all Applicable Law, including those with respect to servicing the
Collateral Portfolio or any part thereof.

 

(b)      Preservation of Company Existence. The Servicer will preserve and
maintain its limited liability company existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing as a limited liability company in each jurisdiction
where the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have a Material
Adverse Effect.

 



 88 

 

 

(c)      Obligations and Compliance with Collateral Portfolio. The Servicer will
take all actions within its control so as to permit the Borrower to fulfill and
comply with all obligations on the part of the Borrower to be fulfilled or
complied with under or in connection with the administration of each item of
Collateral Portfolio and will do nothing to impair the rights of the Collateral
Agent, for the benefit of the Secured Parties, or of the Secured Parties in, to
and under the Collateral Portfolio.

 

(d)      Keeping of Records and Books of Account.

 

(i)            The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Collateral Portfolio in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Collateral Portfolio and the identification of the Collateral Portfolio.

 

(ii)           The Servicer shall permit the Administrative Agent, each Lender
Agent or their respective agents or representatives, to visit the offices of the
Servicer during normal office hours and upon reasonable advance notice and
examine and make copies of all documents, books, records and other information
concerning the Collateral Portfolio and the Servicer’s servicing thereof and
discuss matters related thereto with any of the officers or employees of the
Servicer having knowledge of such matters (provided that the Servicer shall not
be liable for the costs and expenses of more than two such visits in any
calendar year unless an Event of Default has occurred hereunder, in which event
the number of visits for which the Servicer shall be liable for the costs and
expenses shall not be limited).

 

(iii)          The Servicer will on or prior to the Closing Date, mark its
master data processing records and other books and records relating to the
Collateral Portfolio with a legend, acceptable to the Administrative Agent
describing (i) the sale of the Collateral Portfolio to the Borrower and (ii) the
Pledge from the Borrower to the Collateral Agent, for the benefit of the Secured
Parties.

 

(e)      Preservation of Security Interest. The Servicer (at the expense of the
Borrower) will file such financing and continuation statements and any other
documents that may be required by any law or regulation of any Governmental
Authority to preserve and protect fully the first priority perfected security
interest of the Collateral Agent, for the benefit of the Secured Parties, in, to
and under the Loan Assets and that portion of the Collateral Portfolio in which
a security interest may be perfected by filing.

 

(f)       Events of Default. The Servicer will provide the Administrative Agent
and each Lender Agent (with a copy to the Collateral Agent) with immediate
written notice of the occurrence of each Event of Default and each Unmatured
Event of Default of which the Servicer has knowledge or has received notice. In
addition, no later than two Business Days following the Servicer’s knowledge or
notice of the occurrence of any Event of Default or Unmatured Event of Default,
the Servicer will provide to the Collateral Agent, the Administrative Agent and
each Lender Agent a written statement of the chief financial officer or chief
accounting officer of the Servicer setting forth the details of such event and
the action that the Servicer proposes to take with respect thereto. The Servicer
shall notify the Administrative Agent within two (2) Business Days of its
knowledge of the occurrence of any payment default by an Obligor under any
Eligible Loan Asset or any Bankruptcy Event with respect to any Obligor under
any Loan Assets.

 



 89 

 

 

(g)      Taxes. The Servicer will file its tax returns and pay any and all Taxes
imposed on it or its property as required under the Transaction Documents
(except as contemplated by Section 4.03(m)).

 

(h)      Other. The Servicer will promptly furnish to the Collateral Agent, the
Administrative Agent and each Lender Agent (i) such other information,
documents, records or reports respecting the Collateral Portfolio or the
condition or operations, financial or otherwise, of the Borrower or the Servicer
as the Collateral Agent, any Lender Agent or the Administrative Agent may from
time to time reasonably request in order to protect the interests of the
Administrative Agent, the Lender Agents, the Collateral Agent or Secured Parties
under or as contemplated by this Agreement and (ii) all documentation and other
information requested by any Lender Agent in its sole discretion and/or required
by regulatory authorities with respect to the Borrower, the Transferor and the
Servicer under applicable “know your customer” and Anti-Money Laundering Laws,
all in form and substance reasonably satisfactory to each Lender Agent, that are
within the possession or control of (or are reasonably accessible to) the
Servicer.

 

(i)       Proceedings Related to the Borrower, the Transferor and the Servicer
and the Transaction Documents. The Servicer shall notify the Administrative
Agent and each Lender Agent as soon as possible and in any event within three
Business Days after any executive officer of the Servicer receives notice or
obtains knowledge thereof of any settlement of, judgment (including a judgment
with respect to the liability phase of a bifurcated trial) in or commencement of
any labor controversy, litigation, action, suit or proceeding before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that could reasonably be expected to have
a Material Adverse Effect on the Borrower, the Transferor or the Servicer (or
any of their Affiliates) or the Transaction Documents. For purposes of this
Section 5.03(i), (i) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Transaction Documents or the Borrower
in excess of $500,000 shall be deemed to be expected to have such a Material
Adverse Effect and (ii) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Servicer or the Transferor in excess of
$1,000,000 shall be deemed to be expected to have such a Material Adverse
Effect.

 

(j)       Deposit of Collections. The Servicer shall promptly (but in no event
later than two Business Days after receipt) deposit or cause to be deposited
into the Collection Account any and all Available Collections received by the
Borrower, the Servicer or any of their Affiliates.

 

(k)      Compliance with Anti-Money Laundering Laws and Anti-Corruption Laws.
The Servicer, each Person directly or indirectly Controlling the Servicer and
each Person directly or indirectly Controlled by the Servicer and, to the
Servicer’s knowledge, any Related Party of the foregoing shall: (i) comply with
all applicable Anti-Money Laundering Laws and Anti-Corruption Laws in all
material respects, and shall maintain policies and procedures reasonably
designed to ensure compliance with the Anti-Money Laundering Laws and
Anti-Corruption Laws; (ii) conduct the requisite due diligence in connection
with the transactions contemplated herein for purposes of complying with the
Anti-Money Laundering Laws, including with respect to the legitimacy of any
applicable investor and the origin of the assets used by such investor to
purchase the property in question, and will maintain sufficient information to
identify any applicable investor for purposes of the Anti-Money Laundering Laws;
(iii) ensure it does not use any of the credit in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws; and (iv) ensure it does not
fund any repayment of the Obligations in violation of any Anti-Corruption Laws
or Anti-Money Laundering Laws.

 



 90 

 

 

(l)       Special Purpose Entity Requirements. The Servicer shall take such
actions as are necessary to cause the Borrower to be in compliance with the
special purpose entity requirements set forth in Sections 5.01(a) and (b) and
5.02(a) and (b); provided, that, for the avoidance of doubt, the Servicer shall
not be required to expend any of its own funds to cause the Borrower to be in
compliance with subsection 5.02(a)(v) or subsection 5.01(b)(xvii).

 

(m)     Accounting Changes. As soon as possible and in any event within three
Business Days after the effective date thereof, the Servicer will provide to the
Administrative Agent and the Lender Agents notice of any material change in the
accounting policies of the Transferor.

 

(n)      Proceedings Related to the Collateral Portfolio. The Servicer shall
notify the Administrative Agent and each Lender Agent as soon as possible and in
any event within three Business Days after any Responsible Officer of the
Servicer receives notice or has actual knowledge of any settlement of, judgment
(including a judgment with respect to the liability phase of a bifurcated trial)
in or commencement of any labor controversy, litigation, action, suit or
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that could reasonably be
expected to have a Material Adverse Effect on the interests of the Collateral
Agent or the Secured Parties in, to and under the Collateral Portfolio. For
purposes of this Section 5.03(m), any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral Portfolio or the
Collateral Agent’s or the Secured Parties’ interest in the Collateral Portfolio
in excess of $1,000,000 or more shall be deemed to be expected to have such a
Material Adverse Effect.

 

(o)      Compliance with Legal Opinions. The Servicer shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Dechert LLP, as special counsel to the Servicer, issued
in connection with the Transaction Documents and relating to the issues of
substantive consolidation and true sale of the Loan Assets.

 

(p)      Instructions to Agents and Obligors. The Servicer shall direct, or
shall cause the Transferor to direct, any agent or administrative agent for any
Loan Asset to remit all payments and collections with respect to such Loan
Asset, and, if applicable, to direct the Obligor with respect to such Loan Asset
to remit all such payments and collections with respect to such Loan Asset
directly to the Collection Account. The Servicer shall take commercially
reasonable steps to ensure, and shall cause the Transferor to take commercially
reasonable steps to ensure, that only funds constituting payments and
collections relating to Loan Assets shall be deposited into the Collection
Account.

 

(q)      Capacity as Servicer. The Servicer will ensure that, at all times when
it is dealing with or in connection with the Loan Assets in its capacity as
Servicer, it holds itself out as Servicer, and not in any other capacity.

 

(r)       Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreement. The Servicer confirms and agrees that the Servicer
will, upon receipt of notice or discovery thereof, promptly send to the
Administrative Agent, each Lender Agent and the Collateral Agent a notice of
(i) any breach of any representation, warranty, agreement or covenant under the
Purchase and Sale Agreement or (ii) any event or occurrence that, upon notice,
or upon the passage of time or both, would constitute such a breach, in each
case, promptly upon learning thereof.

 

(s)      Audits. Prior to the Closing Date and periodically thereafter at the
discretion of the Administrative Agent and each Lender Agent, the Servicer shall
allow the Administrative Agent and each Lender Agent (during normal office hours
and upon advance

 



 91 

 

 

notice) to review the Servicer’s collection and administration of the Collateral
Portfolio in order to assess compliance by the Servicer with the Servicing
Standard, as well as with the Transaction Documents and to conduct an audit of
the Collateral Portfolio and Required Loan Documents in conjunction with such a
review (provided that the Servicer shall not be liable for the costs and
expenses of more than two such visits in any calendar year unless an Event of
Default has occurred hereunder, in which event the number of visits for which
the Servicer shall be liable for the costs and expenses shall not be limited).
Such review shall be reasonable in scope and shall be completed in a reasonable
period of time.

 

(t)       Notice of Breaches of Representations and Warranties under this
Agreement. The Servicer shall promptly notify the Administrative Agent and the
Lender Agents if any representation or warranty set forth in Section 4.03 was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Collateral Agent, the Administrative Agent and the Lender
Agents a written notice setting forth in reasonable detail the nature of such
facts and circumstances. In particular, but without limiting the foregoing, the
Servicer shall notify the Administrative Agent and the Lender Agents in the
manner set forth in the preceding sentence before any Cut-Off Date of any facts
or circumstances within the knowledge of the Servicer which would render any of
the said representations and warranties untrue at the date when such
representations and warranties were made or deemed to have been made.

 

(u)      Insurance Policies. The Servicer has caused, and will cause, to be
performed any and all acts reasonably required to be performed to preserve the
rights and remedies of the Collateral Agent and the Secured Parties in any
Insurance Policies applicable to Loan Assets (to the extent the Servicer or an
Affiliate of the Servicer is the agent or servicer under the applicable Loan
Agreement) including, without limitation, in each case, any necessary
notifications of insurers, assignments of policies or interests therein, and
establishments of co-insured, joint loss payee and mortgagee rights in favor of
the Collateral Agent and the Secured Parties; provided that, unless the Borrower
is the sole lender under such Loan Agreement, the Servicer shall only take such
actions that are customarily taken by or on behalf of a lender in a syndicated
loan facility to preserve the rights of such lender.

 

(v)      Disregarded Entity. The Servicer shall cause the Borrower to be
disregarded as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b) and shall ensure that neither the Borrower nor any other
Person on its behalf shall make an election to be treated as other than an
entity disregarded from its owner under Treasury Regulation
Section 301.7701-3(c).

 

(w)     Sanctions. The Servicer shall promptly, but no later than one
(1) Business Day after becoming aware thereof, notify the Administrative Agent
and the Lenders in writing of any breach of Section 4.01(ii), Section 4.03(q),
Section 5.02(q) or Section 5.04(f).

 

Section 5.04     Negative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)      Mergers, Acquisition, Sales, etc. The Servicer will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, unless the Servicer is the
surviving entity and unless:

 

(i)            the Servicer has delivered to the Administrative Agent and each
Lender Agent an Officer’s Certificate and an Opinion of Counsel (which may rely
on an Officer’s Certificate as to factual matters such as whether or not such
transaction would cause an Event of Default or Servicer Termination Event) each
stating that any such consolidation, merger, conveyance or transfer and any
supplemental agreement executed

 



 92 

 

 

in connection therewith comply with this Section 5.04 and that all conditions
precedent herein provided for relating to such transaction have been complied
with and, in the case of the Opinion of Counsel, that such supplemental
agreement is legal, valid and binding with respect to the Servicer and such
other matters as the Administrative Agent may reasonably request;

 

(ii)           the Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Administrative Agent and each Lender
Agent;

 

(iii)          after giving effect thereto, no Event of Default or Servicer
Termination Event or event that with notice or lapse of time would constitute
either an Event of Default or a Servicer Termination Event shall have occurred;
and

 

(iv)          the Administrative Agent shall have consented in writing to such
consolidation, merger, conveyance or transfer; provided that, the consent of the
Administrative Agent shall not be required in the event that the Servicer
consolidates or merges into an Affiliate of Golub Capital BDC, Inc. or conveys
or transfers all or substantially all of its properties and assets to an
Affiliate of Golub Capital BDC, Inc., in each case, so long as (x) the surviving
entity has, together with its Affiliates, at least $2,000,000,000 of assets
under management (measured as of the last day of the most recent fiscal quarter
of such surviving entity and its Affiliates) and (y) the surviving entity’s
regular business includes the servicing of assets similar to the Collateral
Portfolio.

 

(b)      Change of Name or Location of Loan Asset Files. The Servicer shall not
(x) change its name, move the location of its principal place of business and
chief executive office, change the offices where it keeps records concerning the
Collateral Portfolio from the address set forth in Section 11.02, or change the
jurisdiction of its formation, or (y) move, or consent to the Collateral
Custodian moving, the Required Loan Documents and Loan Asset Files from the
location thereof on the initial Advance Date, unless the Administrative Agent
shall consent of such move in writing and the Servicer shall provide the
Administrative Agent with such Opinions of Counsel and other documents and
instruments as the Administrative Agent may request in connection therewith and
has taken all actions required under the UCC of each relevant jurisdiction in
order to continue the first priority perfected security interest of the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral
Portfolio.

 

(c)      Change in Payment Instructions to Obligors. The Servicer will not make
any change in its instructions to Obligors regarding payments to be made with
respect to the Collateral Portfolio to the Collection Account, unless the
Administrative Agent has consented to such change (other than, with respect to
the Initial Loan Assets, any change which consists solely of directing Obligors
or the agents on the Initial Loan Assets to direct payments to the Collection
Account).

 

(d)      Extension or Amendment of Loan Assets. The Servicer will not, except as
otherwise permitted in Section 6.04(a), extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

 

(e)      Allocation of Charges. There will not be any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Transferor for
tax purposes.

 



 93 

 

 

(f)       Compliance with Sanctions. None of the Servicer, any Person directly
or indirectly Controlling the Servicer nor any Person directly or indirectly
Controlled by the Servicer and, to the Servicer’s knowledge, no Related Party of
the foregoing will, directly or indirectly, use the proceeds of any Advance
hereunder, or lend, contribute, or otherwise make available such proceeds to any
subsidiary, joint venture partner, or other Person (i) to fund any activities or
business of or with a Sanctioned Person, or (ii) in any manner that would be
prohibited by Sanctions or would otherwise cause any Lender to be in breach of
any Sanctions. Each Person shall comply with all applicable Sanctions in all
material respects, and shall maintain policies and procedures reasonably
designed to ensure compliance with Sanctions. Each Person will notify each
Lender and the Administrative Agent in writing not more than one (1) Business
Day after becoming aware of any breach of this section.

 

Section 5.05     Affirmative Covenants of the Collateral Agent. From the Closing
Date until the Collection Date:

 

(a)      Compliance with Law. The Collateral Agent will comply in all material
respects with all Applicable Law.

 

(b)      Preservation of Existence. The Collateral Agent will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

 

Section 5.06     Negative Covenants of the Collateral Agent. From the Closing
Date until the Collection Date, the Collateral Agent will not make any changes
to the Collateral Agent Fees without the prior written approval of the
Administrative Agent.

 

Section 5.07     Affirmative Covenants of the Collateral Custodian. From the
Closing Date until the Collection Date:

 

(a)      Compliance with Law. The Collateral Custodian will comply in all
material respects with all Applicable Law.

 

(b)      Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

 

(c)      Location of Required Loan Documents. Subject to Article XII of this
Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at the address set forth in Section 11.02
unless notice of a different address is given in accordance with the terms
hereof or unless the Administrative Agent agrees to allow certain Required Loan
Documents to be released to the Servicer on a temporary basis in accordance with
the terms hereof, except as such Required Loan Documents may be released
pursuant to the terms of this Agreement.

 

Section 5.08     Negative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 



 94 

 

 

(a)      Required Loan Documents. The Collateral Custodian will not dispose of
any documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral Portfolio
except as contemplated by this Agreement.

 

(b)      No Changes in Collateral Custodian Fees. The Collateral Custodian will
not make any changes to the Collateral Custodian Fees without the prior written
approval of the Administrative Agent.

 

Section 5.09     Covenants of the Borrower Relating to Hedging of Loan Assets.

 

(a)      The Borrower may enter into Hedge Agreements for certain fixed rate
Loan Assets with a Hedge Counterparty with the prior written consent of the
Administrative Agent.

 

(b)      As additional security hereunder, the Borrower hereby assigns to the
Collateral Agent, for the benefit of the Secured Parties, all right, title and
interest of the Borrower (but none of the obligations) in each Hedging
Agreement, each Hedge Transaction, and all present and future amounts payable by
a Hedge Counterparty to the Borrower under or in connection with the respective
Hedging Agreement and Hedge Transaction(s) with that Hedge Counterparty (“Hedge
Collateral”), and grants a security interest to the Collateral Agent, for the
benefit of the Secured Parties, in the Hedge Collateral. The Borrower
acknowledges that as a result of such assignment the Borrower may not, without
the prior written consent of the Administrative Agent and the Collateral Agent,
exercise any rights under any Hedging Agreement or Hedge Transaction, except for
the Borrower’s right under any Hedging Agreement to enter into Hedge
Transactions in order to meet the Borrower’s obligations under
Section 5.09(a) hereof. Nothing herein shall have the effect of releasing the
Borrower from any of its obligations under any Hedging Agreement or any Hedge
Transaction, nor be construed as requiring the consent of the Administrative
Agent, the Lenders, the Lender Agents, the Collateral Agent or any Secured Party
for the performance by the Borrower of any such obligations.

 

(c)      The Borrower shall, promptly upon execution thereof, provide to the
Administrative Agent and the Collateral Agent a copy of any Hedging Agreement
entered into in connection with this Agreement.

 

ARTICLE VI.

 

ADMINISTRATION AND SERVICING OF CONTRACTS

 

Section 6.01     Appointment and Designation of the Servicer.

 

(a)      Initial Servicer. The Borrower hereby appoints Senior Loan FundGC
Advisors LLC, pursuant to the terms and conditions of this Agreement, as
Servicer, with the authority to service, administer and exercise rights and
remedies, on behalf of the Borrower, in respect of the Collateral Portfolio.
Until the Administrative Agent gives Senior Loan FundGC Advisors LLC a Servicer
Termination Notice, Senior Loan FundGC Advisors LLC hereby accepts such
appointment and agrees to perform the duties and responsibilities of the
Servicer pursuant to the terms hereof. The Servicer and the Borrower hereby
acknowledge that the Administrative Agent and the Secured Parties are third
party beneficiaries of the obligations undertaken by the Servicer hereunder.

 

(b)      Servicer Termination Notice. The Borrower, the Servicer, each Lender
Agent, and the Administrative Agent hereby agree that, upon the occurrence of a
Servicer Termination Event, the Administrative Agent, by written notice to the
Servicer (with a copy to the Collateral Agent) (a “Servicer Termination
Notice”), may terminate all of the rights, obligations, power and authority of
the Servicer under this Agreement. On and after the receipt by the Servicer

 



 95 

 

 

of a Servicer Termination Notice pursuant to this Section 6.01(b), the Servicer
shall continue to perform all servicing functions under this Agreement until the
date specified in the Servicer Termination Notice or otherwise specified by the
Administrative Agent in writing or, if no such date is specified in such
Servicer Termination Notice or otherwise specified by the Administrative Agent,
until a date mutually agreed upon by the Servicer and the Administrative Agent
and shall be entitled to receive, to the extent of funds available therefor
pursuant to Section 2.04, the Servicing Fees therefor accrued until such date.
After such date, the Servicer agrees that it will terminate its activities as
Servicer hereunder in a manner that the Administrative Agent believes will
facilitate the transition of the performance of such activities to a successor
Servicer, and the successor Servicer shall assume each and all of the Servicer’s
obligations to service and administer the Collateral Portfolio, on the terms and
subject to the conditions herein set forth, and the Servicer shall use its best
efforts to assist the successor Servicer in assuming such obligations (it being
understood that the Administrative Agent may be such successor Servicer).

 

(c)      Appointment of Replacement Servicer. At any time following the delivery
of a Servicer Termination Notice, the Administrative Agent may, (i) in its sole
discretion, appoint an Approved Replacement Servicer as the Servicer under this
Agreement and, in such case, all authority, power, rights and obligations of the
Servicer shall pass to and be vested in such Approved Replacement Servicer or
(ii) with the prior writtenwith the consent of the Borrower and GCBDC (such
consent not to be unreasonably withheld, delayed or conditioned and such consent
not required if the Administrative Agent shall be the successor Servicer),
appoint a new Servicer (in each case, the “Replacement Servicer”), which
appointment shall take effect upon the Replacement Servicer accepting such
appointment by a written assumption in a form satisfactory to the Administrative
Agent in its sole discretion and, in such case, all authority, power, rights and
obligations of the Servicer shall pass to and be vested in such Replacement
Servicer. In the event that a Replacement Servicer has not accepted its
appointment at the time when the Servicer ceases to act as Servicer, or has not
been appointed within sixty (60) days of the termination of the Servicer due to
the failure of any such Replacement Servicer to be approved, the Administrative
Agent shall petition a court of competent jurisdiction to appoint any
established financial institution, having a net worth of not less than United
States $50,000,000 and whose regular business includes the servicing of assets
similar to the Collateral Portfolio, as the Replacement Servicer hereunder.

 

(d)      Liabilities and Obligations of Replacement Servicer. Upon its
appointment, the Replacement Servicer shall be the successor in all respects to
the Servicer with respect to servicing functions under this Agreement and shall
be subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof, and all references in
this Agreement to the Servicer shall be deemed to refer to the Replacement
Servicer; provided, that the Replacement Servicer shall have (i) no liability
with respect to any action performed by the terminated Servicer prior to the
date that the Replacement Servicer becomes the successor to the Servicer or any
claim of a third party based on any alleged action or inaction of the terminated
Servicer, (ii) no obligation to perform any advancing obligations, if any, of
the Servicer unless it elects to in its sole discretion, (iii) no obligation to
pay any Taxes required to be paid by the Servicer (provided that the Replacement
Servicer shall pay any income Taxes for which it is liable), (iv) no obligation
to pay any of the fees and expenses of any other party to the transactions
contemplated hereby, and (v) no liability or obligation with respect to any
Servicer indemnification obligations of any prior Servicer, including the
original Servicer. The indemnification obligations of the Replacement Servicer,
upon becoming a Replacement Servicer,

 



 96 

 

 

are expressly limited to those arising on account of its failure to act in good
faith and with reasonable care under the circumstances. In addition, the
Replacement Servicer shall have no liability relating to the representations and
warranties of the Servicer contained in Section 4.03.

 

(e)      Authority and Power. All authority and power granted to the Servicer
under this Agreement shall automatically cease and terminate upon termination of
this Agreement and shall pass to and be vested in the Borrower and, without
limitation, the Borrower is hereby authorized and empowered to execute and
deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, all
documents and other instruments, and to do and accomplish all other acts or
things necessary or appropriate to effect the purposes of such transfer of
servicing rights. The Servicer agrees to cooperate with the Borrower in
effecting the termination of the responsibilities and rights of the Servicer to
conduct servicing of the Collateral Portfolio.

 

(f)       Subcontracts. The Servicer may, with the prior written consent of the
Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral Portfolio; provided, that (i) the
Servicer shall select any such Person with reasonable care and shall be solely
responsible for the fees and expenses payable to any such Person, (ii) the
Servicer shall not be relieved of, and shall remain liable for, the performance
of the duties and obligations of the Servicer pursuant to the terms hereof
without regard to any subcontracting arrangement and (iii) any such subcontract
(other than any subcontract between GC Advisors LLC and its Affiliates) shall be
terminable upon the occurrence of a Servicer Termination Event; provided,
further that no Administrative Agent consent shall be required to enter into any
subcontract with an Affiliate of the Servicer.

 

(g)      Waiver. The Borrower acknowledges that the Administrative Agent or any
of its Affiliates may act as the Collateral Agent and/or the Servicer, and the
Borrower waives any and all claims against the Administrative Agent, each Lender
Agent or any of their respective Affiliates, the Collateral Agent and the
Servicer (other than claims relating to such party’s gross negligence or willful
misconduct) relating in any way to the custodial or collateral administration
functions having been performed by the Administrative Agent or any of its
Affiliates in accordance with the terms and provisions (including the standard
of care) set forth in the Transaction Documents.

 

Section 6.02     Duties of the Servicer.

 

(a)      Duties. The Servicer shall take or cause to be taken all such actions
as may be necessary or advisable to service, administer and collect on the
Collateral Portfolio from time to time, all in accordance with Applicable Law
and the Servicing Standard. Prior to the occurrence of a Servicer Termination
Event, but subject to the terms of this Agreement (including, without
limitation, Section 6.04), the Servicer has the sole and exclusive authority to
make any and all decisions with respect to the Collateral Portfolio and take or
refrain from taking any and all actions with respect to the Collateral
Portfolio. Without limiting the foregoing, the duties of the Servicer shall
include the following:

 

(i)            supervising the Collateral Portfolio, including communicating
with Obligors, executing amendments, providing consents and waivers, enforcing
and collecting on the Collateral Portfolio and otherwise managing the Collateral
Portfolio on behalf of the Borrower;

 

(ii)           maintaining all necessary servicing records with respect to the
Collateral Portfolio and providing such reports to the Administrative Agent and
each Lender Agent (with a copy to the Collateral Agent and the Collateral
Custodian) in respect of the servicing of the Collateral Portfolio (including
information relating to its

 



 97 

 

 

performance under this Agreement) as may be required hereunder or as the
Administrative Agent or any Lender Agent may reasonably request;

 

(iii)          maintaining and implementing administrative and operating
procedures (including, without limitation, an ability to recreate servicing
records evidencing the Collateral Portfolio in the event of the destruction of
the originals thereof) and keeping and maintaining all documents, books, records
and other information reasonably necessary or advisable for the collection of
the Collateral Portfolio;

 

(iv)          promptly delivering to the Administrative Agent, each Lender
Agent, the Collateral Agent or the Collateral Custodian, from time to time, such
information and servicing records (including information relating to its
performance under this Agreement) as the Administrative Agent, each Lender
Agent, Collateral Custodian or the Collateral Agent may from time to time
reasonably request;

 

(v)           identifying each Loan Asset clearly and unambiguously in its
servicing records to reflect that such Loan Asset is owned by the Borrower and
that the Borrower is Pledging a security interest therein to the Secured Parties
pursuant to this Agreement;

 

(vi)          notifying the Administrative Agent and each Lender Agent of any
material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim (1) that is or is threatened to be asserted by an Obligor with
respect to any Loan Asset (or portion thereof) of which it has knowledge or has
received notice; or (2) that could reasonably be expected to have a Material
Adverse Effect;

 

(vii)         [reserved];

 

(viii)        maintaining the Loan Asset File with respect to Loan Assets
included as part of the Collateral Portfolio; provided that, so long as the
Servicer is in possession of any Required Loan Documents, the Servicer will hold
such Required Loan Documents in a fireproof safe or fireproof file cabinet;

 

(ix)           directing the Collateral Agent to make payments pursuant to the
terms of the Servicing Report in accordance with Section 2.04;

 

(x)            directing the sale or substitution of Collateral Portfolio in
accordance with Section 2.07;

 

(xi)           providing advice to the Borrower with respect to the purchase and
sale of and payment for the Loan Assets;

 

(xii)          instructing the Obligors and the administrative agents on the
Loan Assets to make payments directly into the Collection Account established
and maintained with the Collateral Agent;

 

(xiii)         delivering the Loan Asset Files and the Loan Tape to the
Collateral Custodian; and

 

(xiv)         complying with such other duties and responsibilities as may be
required of the Servicer by this Agreement.

 

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Transferor or the Servicer acts as lead agent with respect to
any Loan Asset, the Servicer shall perform its servicing duties hereunder only
to the extent a lender under the related loan syndication Loan Agreements has
the right to do so.

 

(b)      Notwithstanding anything to the contrary contained herein, the exercise
by the Administrative Agent, the Collateral Agent, each Lender Agent and the
Secured Parties of their rights hereunder shall not release the Servicer, the
Transferor or the Borrower from any of their

 



 98 

 

 

duties or responsibilities with respect to the Collateral Portfolio. The Secured
Parties, the Administrative Agent, each Lender Agent and the Collateral Agent
shall not have any obligation or liability with respect to any Collateral
Portfolio, nor shall any of them be obligated to perform any of the obligations
of the Servicer hereunder.

 

(c)      Any payment by an Obligor in respect of any indebtedness owed by it to
the Transferor or the Borrower shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a collection of a payment by such
Obligor (starting with the oldest such outstanding payment due) to the extent of
any amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

 

Section 6.03     Authorization of the Servicer.

 

(a)      Each of the Borrower, the Administrative Agent, each Lender Agent, each
Lender and each Hedge Counterparty hereby authorizes the Servicer (including any
successor thereto) to take any and all reasonable steps in its name and on its
behalf necessary or desirable in the determination of the Servicer and not
inconsistent with the sale of the Collateral Portfolio by the Transferor to the
Borrower under the Purchase and Sale Agreement and, thereafter, the Pledge by
the Borrower to the Collateral Agent on behalf of the Secured Parties hereunder,
to collect all amounts due under any and all of the Collateral Portfolio,
including, without limitation, endorsing any of their names on checks and other
instruments representing Interest Collections and Principal Collections,
executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral Portfolio and, after the
delinquency of any of the Collateral Portfolio and to the extent permitted under
and in compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Transferor could have done
if it had continued to own such Collateral Portfolio. The Transferor, the
Borrower and the Collateral Agent on behalf of the Secured Parties shall furnish
the Servicer (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder, and shall cooperate with the
Servicer to the fullest extent in order to ensure the collectability of the
Collateral Portfolio. In no event shall the Servicer be entitled to make the
Secured Parties, the Administrative Agent, the Collateral Agent, any Lender, any
Lender Agent or any Hedge Counterparty a party to any litigation without such
party’s express prior written consent, or to make the Borrower a party to any
litigation (other than any routine foreclosure or similar collection procedure)
without the Administrative Agent’s consent.

 

(b)      After the declaration of the Facility Maturity Date, at the direction
of the Administrative Agent, the Servicer shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Collateral Portfolio; provided that, the Administrative Agent may, at any
time that an Event of Default has occurred, notify any Obligor with respect to
any Collateral Portfolio of the assignment of such Collateral Portfolio to the
Collateral Agent on behalf of the Secured Parties and direct that payments of
all amounts due or to become due be made directly to the Administrative Agent or
any servicer, collection agent or account designated by the Administrative Agent
and, upon such notification and at the expense of the Borrower, the
Administrative Agent may enforce collection of any such Collateral Portfolio,
and adjust, settle or compromise the amount or payment thereof.

 



 99 

 

 

Section 6.04     Collection of Payments; Accounts.

 

(a)      Collection Efforts, Modification of Collateral Portfolio. The Servicer
will collect, or cause to be collected, all payments called for under the terms
and provisions of the Loan Assets included in the Collateral Portfolio as and
when the same become due, all in accordance with the Servicing Standard. The
Servicer may not waive, modify or otherwise vary any provision of an item
included in the Collateral Portfolio in any manner contrary to the Servicing
Standard.

 

(b)      Acceleration. If such action is the only action and it is consistent
with the Servicing Standard, the Servicer shall accelerate or vote to
accelerate, as applicable, the maturity of all or any Scheduled Payments and
other amounts due under any Loan Asset promptly after such Loan Asset becomes
defaulted.

 

(c)      Taxes and other Amounts. The Servicer will use its best efforts to
collect all payments with respect to amounts due for Taxes, assessments and
insurance premiums relating to each Loan Asset to the extent required to be paid
to the Borrower for such application under the applicable Loan Agreement and
remit such amounts to the appropriate Governmental Authority or insurer as
required by the Loan Agreements.

 

(d)      Payments to Collection Account. On or before the applicable Cut-Off
Date, the Servicer shall have instructed all Obligors to make all payments in
respect of the Collateral Portfolio directly to the Collection Account; provided
that the Servicer is not required to so instruct any Obligor which is solely a
guarantor or other surety (or an Obligor that is not designated as the “lead
borrower” or another such similar term) unless and until the Servicer calls on
the related guaranty or secondary obligation.

 

(e)      Controlled Accounts. Each of the parties hereto hereby agrees that
(i) each Controlled Account is intended to be a “securities account” or “deposit
account” within the meaning of the UCC and (ii) except as otherwise expressly
provided herein and in the Collection Account Agreement or Unfunded Exposure
Account Agreement, as applicable, prior to the delivery of a Notice of Exclusive
Control, the Borrower, the Servicer and the Collateral Agent (acting at the
direction of the Administrative Agent) shall be entitled to exercise the rights
that comprise each Financial Asset held in each Controlled Account which is a
securities account and have the right to direct the disposition of funds in any
Controlled Account which is a deposit account; provided that after the delivery
of a Notice of Exclusive Control, such rights shall be exclusively held by the
Collateral Agent (acting at the direction of the Administrative Agent). Each of
the parties hereto hereby agrees to cause the securities intermediary that holds
any money or other property for the Borrower in a Controlled Account that is a
securities account to agree with the parties hereto that (A) the cash and other
property (subject to Section 6.04(f) below with respect to any property other
than investment property, as defined in Section 9-102(a)(49) of the UCC) is to
be treated as a Financial Asset and (B) regardless of any provision in any other
agreement, for purposes of the UCC, with respect to the Controlled Accounts, New
York shall be deemed to be the Account Bank’s jurisdiction (within the meaning
of Section 9-304 of the UCC) and the securities intermediary’s jurisdiction
(within the meaning of Section 8-110 of the UCC). All securities or other
property underlying any Financial Assets credited to the Controlled Accounts in
the form of securities or instruments shall be registered in the name of the
Account Bank or if in the name of the Borrower or the Collateral Agent, Indorsed
to the Account Bank, Indorsed in blank, or credited to another securities
account maintained in the name of the Account Bank, and in no case will any
Financial Asset credited to the Controlled Accounts be registered in the name of
the Borrower, payable to the order of the Borrower or specially Indorsed to the

 



 100 

 

 

Borrower, except to the extent the foregoing have been specially Indorsed to the
Account Bank or Indorsed in blank.

 

(f)       Loan Agreements. Notwithstanding any term hereof (or any term of the
UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent, the Collateral Custodian nor any securities intermediary shall be under
any duty or obligation in connection with the acquisition by the Borrower, or
the Pledge by the Borrower to the Collateral Agent, of any Loan Asset in the
nature of a loan or a participation in a loan to examine or evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower under the related Loan Agreements, or otherwise to examine the Loan
Agreements, in order to determine or compel compliance with any applicable
requirements of or restrictions on transfer (including without limitation any
necessary consents). The Collateral Custodian shall hold any Instrument
delivered to it evidencing any Loan Asset Pledged to the Collateral Agent
hereunder as custodial agent for the Collateral Agent in accordance with the
terms of this Agreement.

 

(g)      Adjustments. If (i) the Servicer makes a deposit into the Collection
Account in respect of an Interest Collection or a Principal Collection of a Loan
Asset and such Interest Collection or Principal Collection was received by the
Servicer in the form of a check that is not honored for any reason or (ii) the
Servicer makes a mistake with respect to the amount of any Interest Collection
or Principal Collection and deposits an amount that is less than or more than
the actual amount of such Interest Collection or Principal Collection, the
Servicer shall appropriately adjust the amount subsequently deposited into the
Collection Account to reflect such dishonored check or mistake. Any Scheduled
Payment in respect of which a dishonored check is received shall be deemed not
to have been paid.

 

Section 6.05     Realization Upon Loan Assets. The Servicer shall, consistent
with the Servicing Standard and Applicable Law, sell or otherwise transfer, or
if it deems advisable to maximize recoveries, hold or cause the Borrower to hold
any Defaulted Loan Asset, equity security or other security (so long as such
equity security or other security was received in lieu of debt previously
contracted with respect to a Loan Asset) received by the Borrower in connection
with a default, workout, restructuring or plan of reorganization or similar
event under a Loan Asset. The Servicer will remit to the Principal Collection
Account the Recoveries received in connection with the sale or disposition of
Underlying Collateral relating to a Defaulted Loan Asset.

 

Section 6.06     Servicer Compensation. As compensation for its activities
hereunder and reimbursement for its expenses, the Servicer shall be entitled to
be paid the Servicing Fee and reimbursed its reasonable out-of-pocket expenses
as provided in Section 2.04.

 

Section 6.07     Payment of Certain Expenses by Servicer. The Servicer will be
required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of its independent
accountants, Taxes imposed on the Servicer, expenses incurred by the Servicer in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower. The Servicer will be required to pay all reasonable fees and
expenses owing to any bank or trust company in connection with the maintenance
of the Controlled Accounts. The Servicer may be reimbursed for any reasonable
out-of-pocket expenses incurred hereunder (including out-of-pocket expenses paid
by the Servicer on behalf of the Borrower), subject to the availability of funds
pursuant to Section 2.04; provided, that, to the extent funds are not available

 



 101 

 

 

for such reimbursement, the Servicer shall be required to pay such expenses for
its own account and shall not be entitled to any payment therefor other than the
Servicing Fees.

 

Section 6.08     Reports to the Administrative Agent; Account Statements;
Servicer Information.

 

(a)      Notice of Borrowing; Borrowing Base Certificate. On each Advance Date
and on each reduction of Advances Outstanding pursuant to Section 2.18, the
Borrower (or the Servicer on its behalf) will provide a Notice of Borrowing or a
Notice of Reduction, as applicable, and a Borrowing Base Certificate, each
updated as of such date, to the Administrative Agent and each Lender Agent (with
a copy to the Collateral Agent). On each date that the Assigned Value of an
Eligible Loan Asset is changed, the Borrower (or the Servicer on its behalf)
will deliver an adjusted Borrowing Base Certificate to the Administrative Agent
and each Lender Agent.

 

(b)      Servicing Report. On each Reporting Date and each Advance Date, the
Servicer will provide to the Borrower, each Lender Agent, the Administrative
Agent and the Collateral Agent a monthly statement including (i) a Borrowing
Base Certificate calculated as of the most recent Determination Date, (ii) a
Loan Tape prepared as of the most recent Determination Date and (iii) if such
Reporting Date precedes a Payment Date, amounts to be remitted pursuant to
Section 2.04 to the applicable parties (which shall include any applicable
wiring instructions of the parties receiving payment) (such monthly statement, a
“Servicing Report”), with respect to related calendar month signed by a
Responsible Officer of the Servicer and the Borrower and substantially in the
form of Exhibit J.

 

(c)      Servicer’s Certificate. Together with each Servicing Report, the
Servicer shall submit to the Administrative Agent, each Lender Agent and the
Collateral Agent a certificate substantially in the form of Exhibit K (a
“Servicer’s Certificate”), signed by a Responsible Officer of the Servicer,
which shall include a certification by such Responsible Officer that no Event of
Default, Servicer Termination Event or Unmatured Event of Default has occurred.

 

(d)      Financial Statements. The Servicer will submit to the Administrative
Agent, each Lender Agent and the Collateral Agent, (i) within 60 days after the
end of each of the first three fiscal quarters of each fiscal year of Senior
Loan Fund LLC (excluding the fiscal quarter ending on the date specified in
clause (ii)), commencing March 31, 2014, consolidated unaudited financial
statements of the Transferor for the most recent fiscal quarter, and (ii) within
90 days after the end of each fiscal year, commencing with the fiscal year ended
September 30, 2014, consolidated audited financial statements of Senior Loan
Fund LLC, audited by a firm of nationally recognized independent public
accountants, as of the end of such fiscal year.

 

(e)      Obligor Financial Statements; Valuation Reports; Other Reports. The
Servicer will deliver to the Administrative Agent, the Lender Agents and the
Collateral Agent, with respect to each Obligor, (i) to the extent received by
the Borrower and/or the Servicer pursuant to the Loan Agreement, the complete
financial reporting package with respect to such Obligor and with respect to
each Loan Asset for such Obligor provided to the Borrower and/or the Servicer
quarterly by such Obligor, which delivery shall be made within 60 days after the
end of such Obligor’s fiscal quarters (excluding the last fiscal quarter of such
Obligor’s fiscal year) and within 90 days after the end of such Obligor’s fiscal
year, and (ii) asset and portfolio level monitoring reports prepared by the
Servicer with respect to the Loan Assets, which delivery shall be made within 60
days after the end of such Obligor’s fiscal quarters (excluding the last fiscal
quarter of such Obligor’s fiscal year) and within 90 days after the end of such
Obligor’s fiscal year, which reports shall include covenant and financial
covenant testing as required under the applicable Loan Agreement. The Servicer
will promptly deliver to the Administrative Agent and any Lender

 



 102 

 

 

Agent, upon reasonable request and to the extent received by the Borrower and/or
the Servicer, all other documents and information required to be delivered by
the Obligors to the Borrower with respect to any Loan Asset included in the
Collateral Portfolio.

 

(f)       Amendments to Loan Assets. The Servicer will deliver to the
Administrative Agent, the Lender Agents and the Collateral Custodian a copy of
any material amendment, restatement, supplement, waiver or other modification to
the Loan Agreement of any Loan Asset (along with any internal documents prepared
by the Servicer and provided to its investment committee in connection with such
amendment, restatement, supplement, waiver or other modification) within 10
Business Days of the effectiveness of such amendment, restatement, supplement,
waiver or other modification.

 

(g)      Website Access to Information. Notwithstanding anything to the contrary
contained herein, information required to be delivered or submitted to any
Secured Party pursuant to Section 5.03(h) and this Article VI shall be deemed to
have been delivered on the date on which such information is posted on a website
to which the Administrative Agent and Lender Agents have access or upon receipt
of such information through e-mail or another delivery method acceptable to the
Administrative Agent.

 

Section 6.09     Annual Statement as to Compliance. The Servicer will provide to
the Administrative Agent, each Lender Agent and the Collateral Agent within 90
days following the end of each calendar year of the Servicer, commencing with
the calendar year ending on December 31, 2014, a fiscal report signed by a
Responsible Officer of the Servicer certifying that (a) a review of the
activities of the Servicer, and the Servicer’s performance pursuant to this
Agreement, for the fiscal period ending on the last day of such calendar year
has been made under such Person’s supervision and (b) the Servicer has performed
or has caused to be performed in all material respects all of its obligations
under this Agreement throughout such year and no Servicer Termination Event has
occurred. Within 90 days following the end of each calendar year, commencing
with the fiscal year ending on December 31, 2014, the Borrower shall deliver an
Officer’s Certificate, in form and substance acceptable to the Lender Agents and
the Administrative Agent, providing (i) a certification, based upon a review and
summary of UCC search results, that there is no other interest in the Collateral
Portfolio perfected by filing of a UCC financing statement other than in favor
of the Collateral Agent and (ii) a certification, based upon a review and
summary of tax and judgment lien searches satisfactory to the Administrative
Agent, that there is no other interest in the Collateral Portfolio based on any
tax or judgment lien.

 

Section 6.10      Annual Independent Public Accountant’s Servicing Reports. The
Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Lender Agent and the Collateral Agent within 90
days following the end of each calendar year of the Servicer, commencing with
the calendar year ending on December 31, 2014, a report covering such calendar
year to the effect that such accountants have applied certain agreed-upon
procedures (a copy of which procedures are attached hereto as Schedule IV, it
being understood that the Servicer and the Administrative Agent will provide an
updated Schedule IV reflecting any further amendments to such Schedule IV prior
to the issuance of the first such agreed-upon procedures report, a copy of which
shall replace the then existing Schedule IV) to certain documents and records
relating to the Collateral Portfolio under any Transaction Document, compared
the information contained in the Servicing Reports and the Servicer’s
Certificates delivered during the period covered by such report with such
documents and records and that no matters came to the attention of such
accountants that caused them to believe that such servicing was not conducted in
compliance with

 



 103 

 

 

this Article VI, except for such exceptions as such accountants shall believe to
be immaterial and such other exceptions as shall be set forth in such statement.

 

Section 6.11   The Servicer Not to Resign. The Servicer shall not resign from
the obligations and duties hereby imposed on it except upon the Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Administrative Agent and each
Lender Agent. No such resignation shall become effective until a Replacement
Servicer shall have assumed the responsibilities and obligations of the Servicer
in accordance with Section 6.02.

 

ARTICLE VII.

 

EVENTS OF DEFAULT

 

Section 7.01   Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:

 

(a)    the Borrower or the Transferor defaults in making any payment required to
be made under one or more agreements for borrowed money to which it is a party
in an aggregate principal amount in excess of (x) with respect to the Borrower,
$500,000 and (y) with respect to the Transferor, $2,500,000 and, in each case,
such default is not cured within the applicable cure period, if any, provided
for under such agreement; or

 

(b)    any failure on the part of the Borrower or the Transferor duly to observe
or perform in any material respect any other covenants or agreements of the
Borrower or the Transferor set forth in this Agreement or the other Transaction
Documents (other than those specifically addressed by a separate clause under
this Section) to which the Borrower or the Transferor is a party and the same
continues unremedied (it being agreed that the sale of any Loan Asset that is
not an Eligible Loan Asset shall remedy the failure of any representation,
warranty or certification related to such Loan Asset being an Eligible Loan
Asset) for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower or the
Transferor by the Administrative Agent or Collateral Agent and (ii) the date on
which the Borrower or the Transferor acquires knowledge thereof; provided that
the delivery of a certificate or other report within 30 days which corrects any
inaccuracy contained in a previous certificate or report shall be deemed to cure
such inaccuracy as of the date of delivery of such updated certificate or report
and any and all inaccuracies arising from the continuation of such initial
inaccurate certificate or report; or

 

(c)    the occurrence of a Bankruptcy Event relating to the Transferor or the
Borrower; or

 

(d)    the occurrence of a Servicer Termination Event; or

 

(e)    (1) the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $500,000 against the Borrower and the
Borrower shall not have either (i) discharged or provided for the discharge of
any such judgment, decree or order in accordance with

 



 104 

 

 

its terms or (ii) perfected a timely appeal of such judgment, decree or order
and caused the execution of same to be stayed during the pendency of the appeal
or (2) the Borrower shall have made payments of amounts in excess of $500,000 in
the settlement of any litigation, claim or dispute (excluding payments made from
insurance proceeds); or

 

(f)     the Borrower shall fail to qualify as a bankruptcy-remote entity based
upon customary criteria such that reputable counsel could no longer render a
substantive nonconsolidation opinion with respect to the Borrower and the
Transferor; or

 

(g)    (1)     any Transaction Document, or any lien or security interest
granted thereunder, shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of the Borrower, the Transferor or the Servicer,

 

(2)      the Borrower, the Transferor or the Servicer or any other party shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Transaction Document or any lien or
security interest thereunder, or

 

(3)      any security interest securing any obligation under any Transaction
Document shall, in whole or in part, cease to be a first priority perfected
security interest except as otherwise expressly permitted to be released in
accordance with the applicable Transaction Document; or

 

(h)    a Borrowing Base Deficiency exists and has not been remedied within five
Business Days of the earlier of the Borrower or the Transferor (x) acquiring
knowledge thereof or (y) receiving notice thereof of the Administrative Agent in
accordance with Section 2.06; provided that, during the period of time that such
event remains unremedied, any payments required to be made by the Servicer on a
Payment Date shall be made under Section 2.04(c); or

 

(i)     failure on the part of the Borrower, the Transferor or the Servicer to
make any payment or deposit (including, without limitation, with respect to
bifurcation and remittance of Interest Collections and Principal Collections or
any other payment or deposit required to be made by the terms of the Transaction
Documents to any Secured Party, Affected Party or Indemnified Party) or the
Borrower, the Servicer or the Transferor fails to observe or perform any
covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral Portfolio, in each
case, required by the terms of any Transaction Document (other than
Section 2.06) within three Business Days of the day such payment or deposit is
required to be made; provided that in the case of a default in payment or
deposit resulting solely from an administrative error or omission by the
Borrower, the Transferor or the Servicer, such default continues for a period of
one or more Business Days after the earlier of (x) such party receiving written
notice or (y) such party having actual knowledge, in each case, of such
administrative error or omission (irrespective of whether the cause of such
administrative error or omission has been determined); or

 

(j)     the Borrower shall become required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act; or

 

(k)    the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower or the
Transferor and such lien shall not have been released within five Business Days,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the

 



 105 

 

 

Borrower or the Transferor and such lien shall not have been released within
five Business Days; or

 

(l)     any Borrower Change of Control shall occur; or

 

(m)   any representation, warranty or certification made by the Borrower or the
Transferor in any Transaction Document or in any certificate delivered pursuant
to any Transaction Document shall prove to have been incorrect when made, which
has a Material Adverse Effect and continues to be unremedied (it being agreed
that the sale of any Loan Asset that is not an Eligible Loan Asset shall remedy
the failure of any representation, warranty or certification related to such
Loan Asset being an Eligible Loan Asset) for a period of 30 days after the
earlier to occur of (i) the date on which written notice of such incorrectness
requiring the same to be remedied shall have been given to the Borrower or the
Transferor by the Administrative Agent or the Collateral Agent (which shall be
given at the direction of the Administrative Agent) and (ii) the date on which a
Responsible Officer of the Borrower or the Transferor acquires knowledge
thereof; provided that the delivery of a certificate or other report within 30
days which corrects any inaccuracy contained in a previous certificate or report
shall be deemed to cure such inaccuracy as of the date of delivery of such
updated certificate or report and any and all inaccuracies arising from the
continuation of such initial inaccurate certificate or report; or

 

(n)    failure to pay, on the Facility Maturity Date, the outstanding principal
of all Advances Outstanding, and all Yield and all Fees accrued and unpaid
thereon together with all other Obligations, including, but not limited to, any
Make-Whole Premium; or

 

(o)    without limiting the generality of Section 7.01(i) above, failure of the
Borrower to pay Yield or Non-Usage Fees within two Business Days of any Payment
Date or within two Business Days of when otherwise due; or

 

(p)    the Borrower ceases to have a valid, perfected ownership interest in all
of the Collateral Portfolio (provided that this clause (p) shall not apply to an
immaterial portion of the Collateral Portfolio which (x) does not meet the
criteria solely as set forth in the second sentence of clause (1) of Schedule
III, (y) does not result in a Borrowing Base Deficiency and (z) does not have a
Material Adverse Effect on the Secured Parties in the sole discretion of the
Administrative Agent); or

 

(q)    the Transferor fails to transfer to the Borrower the applicable Loan
Assets and the related Portfolio Assets on an Advance Date (provided that the
Lenders shall have funded the related Advance) unless the related Advance is
repaid in full with accrued and unpaid Yield thereon within five Business Days;
or

 

(r)     the Borrower makes any assignment or attempted assignment of its rights
or obligations under this Agreement or any other Transaction Document without
first obtaining the specific written consent of each of the Lenders and the
Administrative Agent, which consent may be withheld by any Lender or the
Administrative Agent in the exercise of its sole and absolute discretion; or

 

(s)    (i) failure of the Borrower to maintain at least one Independent
Director, (ii) the removal of any Independent Director of the Borrower without
“cause” (as such term is defined in the organizational document of the Borrower)
or without giving prior written notice to the Administrative Agent and the
Lender Agents, each as required in the organizational documents of the Borrower
or (iii) an Independent Director of the Borrower which is not provided by a
nationally recognized service reasonably acceptable to the Administrative Agent
shall be appointed without the consent of the Administrative Agent; or

 



 106 

 

 

(t)     the Servicer fails to maintain a minimum of $12,500,000 of unencumbered
liquidity, which may be maintained as a combination of (i) cash or cash
equivalents held by Senior Loan Fund LLC (exclusive of any cash or cash
equivalents held by the Borrower), and (ii) Unfunded Capital Commitments;
orfailure of the acquisition by GCBDC of the member interests of Senior Loan
Fund LLC to settle within sixty (60) days of the execution of the purchase
agreement relating thereto;

 

(u)    either (i) both Greg Robbins and David Golub for GCBDC or (ii) both Brian
Butchko and Michael Bubnis for RGA Reinsurance Company cease to provide
oversight and participate in the investment committee of the Servicer,
including, but not limited to, underwriting, the credit approval processes, and
credit monitoring activities, and, in either case, such persons are not replaced
with other individuals (from GCBDC and RGA Reinsurance Company respectively)
acceptable to the Administrative Agent (such consent not to be unreasonably
withheld) within thirty (30) days of such event; or

 

(v)    Golub Capital LLC (or an Affiliate consented to in writing by the
Administrative Agent) ceases to provide all administrative services and back
office functions (excluding investment decisions) for the Transferor pursuant to
the Administrative and Loan Services Agreement;

 

then the Administrative Agent or all of the Lenders may, by notice to the
Borrower, declare the Facility Maturity Date to have occurred; provided, that,
in the case of any event described in Section 7.01(c) above, the Facility
Maturity Date shall be deemed to have occurred automatically upon the occurrence
of such event. Upon any such declaration or automatic occurrence, (i) the
Borrower shall cease purchasing Loan Assets from the Transferor under the
Purchase and Sale Agreement or from any other third party and shall cease
originating Loan Assets, (ii) the Administrative Agent or all of the Lenders may
declare the Variable Funding Notes to be immediately due and payable in full
(without presentment, demand, protest or notice of any kind all of which are
hereby waived by the Borrower) and any other Obligations to be immediately due
and payable, and (iii) all proceeds and distributions in respect of the
Portfolio Assets shall be distributed by the Collateral Agent (at the direction
of the Administrative Agent) as described in Section 2.04(c) (provided that the
Borrower shall in any event remain liable to pay such Advances Outstanding and
all such amounts and Obligations immediately). In addition, upon any such
declaration or upon any such automatic occurrence, the Collateral Agent, on
behalf of the Secured Parties and at the direction of the Administrative Agent,
shall have, in addition to all other rights and remedies under this Agreement or
otherwise, all other rights and remedies provided under the UCC of the
applicable jurisdiction and other Applicable Law, which rights shall be
cumulative. Without limiting any obligation of the Servicer hereunder, the
Borrower confirms and agrees that the Collateral Agent, on behalf of the Secured
Parties and at the direction of the Administrative Agent (or any designee
thereof, including, without limitation, the Servicer), following an Event of
Default, shall, at its option, have the sole right to enforce the Borrower’s
rights and remedies under each Assigned Document, but without any obligation on
the part of the Administrative Agent, the Lenders, the Lender Agents or any of
their respective Affiliates to perform any of the obligations of the Borrower
under any such Assigned Document. If any Event of Default shall have occurred,
the Yield Rate shall be increased pursuant to the increase set forth in the
definition of “Applicable Spread”, effective as of the date of the occurrence of
such Event of Default, and shall apply after the occurrence of such Event of
Default. Any defaults (other than a Borrowing Base Deficiency)

 



 107 

 

 

arising from the acquisition by the Borrower of an asset that is not an Eligible
Loan Asset shall be cured by the sale by the Borrower of such asset.

 

Section 7.02      Additional Remedies of the Administrative Agent.

 

(a)          If, (i) upon the Administrative Agent’s or the Lenders’ declaration
that the Advances Outstanding hereunder are immediately due and payable pursuant
to Section 7.01 upon the occurrence of an Event of Default, or (ii) on the
Facility Maturity Date, the aggregate outstanding principal amount of the
Advances Outstanding, all accrued and unpaid Fees and Yield and any other
outstanding Obligations are not immediately paid in full, then the Collateral
Agent (acting as directed by the Administrative Agent) or the Administrative
Agent, in addition to all other rights specified hereunder, shall have the
right, in its own name and as agent for the Lenders and Lender Agents, to
immediately sell (at the Servicer’s expense) in a commercially reasonable
manner, in a recognized market (if one exists) at such price or prices as the
Administrative Agent may reasonably deem satisfactory, any or all of the
Collateral Portfolio and apply the proceeds thereof to the Obligations; provided
that the Servicer or any Affiliates thereof shall have the right of first
refusal to purchase in whole but not in part, all of the Loan Assets in the
Collateral Portfolio, in each case by paying to the Collateral Agent in
immediately available funds, an amount equal to all outstanding Obligations. If
the Servicer or any Affiliates thereof fail to exercise this purchase right by
5:00 p.m. on the tenth (10th) day following such acceleration of the Obligations
pursuant to Section 7.02(a), then such contractual rights shall be irrevocably
forfeited by the Servicer and Affiliates thereof, but nothing herein shall
prevent the Servicer or its Affiliates from bidding at any sale of such
Collateral Portfolio.

 

(b)         The parties recognize that it may not be possible to sell all of the
Collateral Portfolio on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the
Administrative Agent may elect, in its sole discretion, the time and manner of
liquidating any of the Collateral Portfolio, and nothing contained herein shall
obligate the Administrative Agent to liquidate any of the Collateral Portfolio
on the date the Administrative Agent or all of the Lender Agents declares the
Advances Outstanding hereunder to be immediately due and payable pursuant to
Section 7.01 or to liquidate all of the Collateral Portfolio in the same manner
or on the same Business Day.

 

(c)          If the Collateral Agent (acting as directed by the Administrative
Agent) or the Administrative Agent proposes to sell the Collateral Portfolio or
any part thereof in one or more parcels at a public or private sale, at the
request of the Collateral Agent or the Administrative Agent, as applicable, the
Borrower and the Servicer shall make available to (i) the Administrative Agent,
on a timely basis, all information relating to the Collateral Portfolio subject
to sale, including, without limitation, copies of any disclosure documents,
contracts, financial statements of the applicable Obligors, covenant
certificates and any other materials requested by the Administrative Agent, and
(ii) each prospective bidder, on a timely basis, all reasonable information
relating to the Collateral Portfolio subject to sale, including, without
limitation, copies of any disclosure documents, contracts, financial statements
of the applicable Obligors, covenant certificates and any other materials
reasonably requested by each such bidder.

 

(d)          Each of the Borrower and the Servicer agrees, to the full extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any of the Collateral Portfolio may be situated in order to
prevent, hinder or delay the enforcement or foreclosure of this Agreement, or
the absolute sale of



 108 

 

 

any of the Collateral Portfolio or any part thereof, or the final and absolute
putting into possession thereof, immediately after such sale, of the purchasers
thereof, and each of the Borrower and the Servicer, for itself and all who may
at any time claim through or under it, hereby waives, to the full extent that it
may be lawful so to do, the benefit of all such laws, and any and all right to
have any of the properties or assets constituting the Collateral Portfolio
marshaled upon any such sale, and agrees that the Collateral Agent, or the
Administrative Agent on its behalf, or any court having jurisdiction to
foreclose the security interests granted in this Agreement may sell the
Collateral Portfolio as an entirety or in such parcels as the Collateral Agent
(acting at the direction of the Administrative Agent) or such court may
determine.

 

(e)            Any amounts received from any sale or liquidation of the
Collateral Portfolio pursuant to this Section 7.02 in excess of the Obligations
will be applied by the Collateral Agent (as directed by the Administrative
Agent) in accordance with the provisions of Section 2.04(c), or as a court of
competent jurisdiction may otherwise direct.

 

(f)            The Administrative Agent, the Lender Agents and the Lenders shall
have, in addition to all the rights and remedies provided herein and provided by
applicable federal, state, foreign, and local laws (including, without
limitation, the rights and remedies of a secured party under the UCC of any
applicable state, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to the
Lenders at law, in equity or under any other agreement between any Lender and
the Borrower.

 

(g)            Except as otherwise expressly provided in this Agreement, no
remedy provided for by this Agreement shall be exclusive of any other remedy,
each and every remedy shall be cumulative and in addition to any other remedy,
and no delay or omission to exercise any right or remedy shall impair any such
right or remedy or shall be deemed to be a waiver of any Event of Default.

 

(h)            Each of the Borrower and the Servicer hereby irrevocably appoints
each of the Collateral Agent and the Administrative Agent its true and lawful
attorney (with full power of substitution) in its name, place and stead and at
its expense, in connection with the enforcement of the rights and remedies
provided for in this Agreement, including without limitation the following
powers: (a) to give any necessary receipts or acquittance for amounts collected
or received hereunder, (b) to make all necessary transfers of the Collateral
Portfolio in connection with any such sale or other disposition made pursuant
hereto, (c) to execute and deliver for value all necessary or appropriate bills
of sale, assignments and other instruments in connection with any such sale or
other disposition, the Borrower and the Servicer hereby ratifying and confirming
all that such attorney (or any substitute) shall lawfully do hereunder and
pursuant hereto, and (d) to sign any agreements, orders or other documents in
connection with or pursuant to any Transaction Document or Hedging Agreement.
Nevertheless, if so requested by the Collateral Agent or the Administrative
Agent, the Borrower shall ratify and confirm any such sale or other disposition
by executing and delivering to the Collateral Agent or the Administrative Agent
or all proper bills of sale, assignments, releases and other instruments as may
be designated in any such request.

 

ARTICLE VIII.

 

INDEMNIFICATION

 

Section 8.01      Indemnities by the Borrower.

 

(a)          Without limiting any other rights which the Affected Parties, the
Secured Parties, the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank, the Collateral Custodian or any of their
respective Affiliates may have hereunder

 



 109 

 

 

or under Applicable Law, the Borrower hereby agrees to indemnify the Affected
Parties, the Secured Parties, Administrative Agent, the Lenders, the Lender
Agents, the Collateral Agent, the Account Bank, the Collateral Custodian and
each of their respective Affiliates, assigns, officers, directors, employees and
agents (each, an “Indemnified Party” for purposes of this Article VIII) from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including attorneys’ fees and disbursements of (x) one outside counsel
to the Administrative Agent (and any Lender Affiliated with the Administrative
Agent) and the Lenders (subject to clause (z) below) except in the event of an
actual or potential conflict of interest between the Administrative Agent and
the Lenders, in which case one additional counsel for the Lenders, (y) one
outside counsel to the Collateral Agent, the Account Bank and the Collateral
Custodian, and (z) one counsel per foreign or local jurisdiction deemed
reasonably necessary by the Administrative Agent or the Collateral Agent, as
applicable (all of the foregoing being collectively referred to as “Indemnified
Amounts”), awarded against or actually incurred by such Indemnified Party
arising out of or as a result of this Agreement, any of the other Transaction
Documents or in respect of any of the Collateral Portfolio, excluding,
however, Indemnified Amounts to the extent resulting solely from (a) gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Party, (b) Loan Assets which are uncollectible due to the Obligor’s financial
inability to pay or (c) arising on account of Excluded Taxes. Without limiting
the foregoing, the Borrower shall indemnify each Indemnified Party for
Indemnified Amounts relating to or resulting from any of the following (to the
extent not resulting from the conditions set forth in (a) or (b) above):

 

(i)            any Loan Asset treated as or represented by the Borrower to be an
Eligible Loan Asset which is not at the applicable time an Eligible Loan Asset,
or the purchase by any party or origination of any Loan Asset which violates
Applicable Law;

 

(ii)            reliance on any representation or warranty made or deemed made
by the Borrower, the Servicer (if Senior Loan FundGC Advisors LLC or one of its
Affiliates is the Servicer) or any of their respective officers under or in
connection with this Agreement or any Transaction Document, which shall have
been false or incorrect in any respect when made or deemed made or delivered;

 

(iii)            the failure by the Borrower or the Servicer (if Senior Loan
FundGC Advisors LLC or one of its Affiliates is the Servicer) to comply with any
term, provision or covenant contained in this Agreement, any other Transaction
Document or any agreement executed in connection therewith, or with any
Applicable Law with respect to any item of Collateral Portfolio, or the
nonconformity of any item of Collateral Portfolio with any such Applicable Law;

 

(iv)            the failure to vest and maintain vested in the Collateral Agent,
for the benefit of the Secured Parties, a first priority perfected security
interest in the Collateral Portfolio, free and clear of any Lien other than
Permitted Liens, whether existing at the time of the related Advance or at any
time thereafter;

 

(v)            on each Business Day prior to the Collection Date, a Borrowing
Base Deficiency exists and has not been remedied within five Business Days;

 

(vi)            the failure to file, or any delay in filing, financing
statements, continuation statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or other Applicable Law with
respect to any Loan Assets included in the Collateral Portfolio or the other
Portfolio Assets related thereto, whether at the time of any Advance or at any
subsequent time;

 



 110 

 

 

(vii)            any dispute, claim, offset or defense (other than the discharge
in bankruptcy of an Obligor) to the payment of any Loan Asset included in the
Collateral Portfolio (including, without limitation, a defense based on such
Loan Asset (or the Loan Agreement evidencing such Loan Asset) not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim related to such Collateral
Portfolio;

 

(viii)            any failure of the Borrower or the Servicer (if Senior Loan
FundGC Advisors LLC or one of its Affiliates is the Servicer) to perform its
duties or obligations in accordance with the provisions of the Transaction
Documents to which it is a party or any failure by the Servicer, the Borrower or
any Affiliate thereof to perform its respective duties under any Collateral
Portfolio;

 

(ix)            any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Borrower or the Transferor to qualify to do
business or file any notice or business activity report or any similar report;

 

(x)            any action taken by the Borrower or the Servicer in the
enforcement or collection of the Collateral Portfolio which results in any
claim, suit or action of any kind pertaining to the Collateral Portfolio or
which reduces or impairs the rights of the Administrative Agent, any Lender
Agent or any Lender with respect to any Loan Asset or the value of any such Loan
Asset;

 

(xi)            any products liability claim or personal injury or property
damage suit or other similar or related claim or action of whatever sort arising
out of or in connection with any Underlying Collateral or Collateral Portfolio;

 

(xii)            any claim, suit or action of any kind arising out of or in
connection with Environmental Laws relating to the Borrower or the Collateral
Portfolio, including any vicarious liability;

 

(xiii)            the failure by the Borrower to pay when due any Taxes for
which the Borrower is liable, including, without limitation, sales, excise or
personal property Taxes payable in connection with the Collateral Portfolio;

 

(xiv)            any repayment by the Administrative Agent, the Lender Agents,
the Lenders or a Secured Party of any amount previously distributed in payment
of Advances or payment of Yield or Fees or any other amount due hereunder or
under any Hedging Agreement, in each case which amount the Administrative Agent,
the Lender Agents, the Lenders or a Secured Party believes in good faith is
required to be repaid;

 

(xv)            the commingling by the Borrower or the Servicer of payments and
collections required to be remitted to the Collection Account or the Unfunded
Exposure Account with other funds;

 

(xvi)            any investigation, litigation or proceeding related to this
Agreement or the other Transaction Documents, or the use of proceeds of Advances
or the Collateral Portfolio, or the administration of the Loan Assets by the
Borrower or the Servicer;

 

(xvii)            any failure by the Borrower to give reasonably equivalent
value to the Transferor (or other seller thereof) in consideration for the
transfer to the Borrower of any item of the Collateral Portfolio or any attempt
by any Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action, including, without limitation, any
provision of the Bankruptcy Code;

 



 111 

 

 

(xviii)            the use of the proceeds of any Advance in a manner other than
as provided in this Agreement and the Transaction Documents;

 

(xix)            any failure of the Borrower, the Servicer or any of their
respective agents or representatives to remit to the Collection Account, within
two Business Days of receipt, payments and collections with respect to the
Collateral Portfolio remitted to the Borrower, the Servicer or any such agent or
representative; and/or

 

(xx)            the failure by the Borrower to comply with any of the covenants
relating to the Hedging Agreement in accordance with the Transaction Documents.

 

(b)          Any amounts subject to the indemnification provisions of this
Section 8.01 shall be paid by the Borrower to the Administrative Agent on behalf
of the applicable Indemnified Party within two Business Days following the
Administrative Agent’s written demand therefor on behalf of the applicable
Indemnified Party (and the Administrative Agent shall pay such amounts to the
applicable Indemnified Party promptly after the receipt by the Administrative
Agent of such amounts). The Administrative Agent, on behalf of any Indemnified
Party making a request for indemnification under this Section 8.01, shall submit
to the Borrower a certificate setting forth in reasonable detail the basis for
and the computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(c)           If for any reason the indemnification provided above in this
Section 8.01 or Section 8.02 below is unavailable to the Indemnified Party or is
insufficient to hold an Indemnified Party harmless in respect of any losses,
claims, damages or liabilities, then the Borrower or the Servicer, as the case
may be, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, claims, damages or liabilities in such proportion as
is appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Borrower or the Servicer, as the case
may be, on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)           If the Borrower has made any payments in respect of Indemnified
Amounts to the Administrative Agent on behalf of an Indemnified Party pursuant
to this Section 8.01 and such Indemnified Party thereafter collects any of such
amounts from others, such Indemnified Party will promptly repay such amounts
collected to the Borrower, without interest.

 

(e)           The obligations of the Borrower under this Section 8.01 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Lender Agents, the Servicer, the Collateral Agent, the Account Bank or the
Collateral Custodian and the termination of this Agreement.

 

Section 8.02       Indemnities by Servicer.

 

(a)           Without limiting any other rights which any Indemnified Party may
have hereunder or under Applicable Law, the Servicer hereby agrees to indemnify
each Indemnified Party from and against any and all Indemnified Amounts, awarded
against or incurred by any Indemnified Party as a consequence of any of the
following, excluding, however, Indemnified Amounts to the extent resulting from
Excluded Taxes or gross negligence, bad faith or willful misconduct on the part
of such Indemnified Party claiming indemnification hereunder:

 

(i)            the inclusion, in any computations made by it in connection with
any Borrowing Base Certificate or other report prepared by it hereunder, of any
Loan Assets as Eligible Loan Assets which were not Eligible Loan Assets as of
the date of any such computation;

 



 112 

 

 

(ii)            reliance on any representation or warranty made or deemed made
by the Servicer or any of its officers under or in connection with this
Agreement or any other Transaction Document, any Servicing Report, Servicer’s
Certificate or any other information or report delivered by or on behalf of the
Servicer pursuant hereto, which shall have been false, incorrect or misleading
in any respect when made or deemed made or delivered;

 

(iii)          the failure by the Servicer to comply with (A) any term,
provision or covenant contained in this Agreement or any other Transaction
Document, or any other agreement executed in connection with this Agreement, or
(B) any Applicable Law applicable to it with respect to any Portfolio Assets;

 

(iv)          any litigation, proceedings or investigation against the Servicer;

 

(v)           any action or inaction by the Servicer that causes the Collateral
Agent, for the benefit of the Secured Parties, not to have a first priority
perfected security interest in the Collateral Portfolio, free and clear of any
Lien other than Permitted Liens, whether existing at the time of the related
Advance or any time thereafter;

 

(vi)          the commingling by the Servicer of payments and collections
required to be remitted to the Collection Account or the Unfunded Exposure
Account with other funds;

 

(vii)         any failure of the Servicer or any of its agents or
representatives (including, without limitation, agents, representatives and
employees of such Servicer acting pursuant to authority granted under
Section 6.01 hereof) to remit to the Collection Account payments and collections
with respect to Loan Assets remitted to the Servicer or any such agent or
representative within two Business Days of receipt;

 

(viii)        the failure by the Servicer to perform any of its duties or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document or errors or omissions related to such duties;

 

(ix)           failure or delay in assisting a successor Servicer in assuming
each and all of the Servicer’s obligations to service and administer the
Collateral Portfolio, or failure or delay in complying with instructions from
the Administrative Agent with respect thereto; and/or

 

(x)            any of the events or facts giving rise to a breach of any of the
Servicer’s representations, warranties, agreements and/or covenants set forth in
Article IV, Article V or Article VI or this Agreement.

 

(b)           Any Indemnified Amounts shall be paid by the Servicer to the
Administrative Agent, for the benefit of the applicable Indemnified Party,
within fifteen Business Days following receipt by the Servicer of the
Administrative Agent’s written demand therefor (and the Administrative Agent
shall pay such amounts to the applicable Indemnified Party promptly after the
receipt by the Administrative Agent of such amounts).

 

(c)            If the Servicer has made any indemnity payments to the
Administrative Agent, on behalf of an Indemnified Party pursuant to this
Section 8.02 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Servicer, without interest.

 

(d)           The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Loan Assets.

 



 113 

 

 

(e)            The obligations of the Servicer under this Section 8.02 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Lender Agents, the Collateral Agent, the Account Bank or the Collateral
Custodian and the termination of this Agreement.

 

(f)            Any indemnification pursuant to this Section 8.02 shall not be
payable from the Collateral Portfolio.

 

Section 8.03      Legal Proceedings. In the event an Indemnified Party becomes
involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure has a material adverse effect on the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 8.01, the first sentence of Section 8.02 or Section 8.02(d), as
applicable), the Indemnifying Party may assume the defense of the Action at its
expense with counsel reasonably acceptable to the Indemnified Party. The
Indemnified Party shall have the right to retain separate counsel in connection
with the Action, and the Indemnifying Party shall not be liable for the legal
fees and expenses of the Indemnified Party after the Indemnifying Party has done
so; provided that if the Indemnified Party determines in good faith that there
may be a conflict between the positions of the Indemnified Party and the
Indemnifying Party in connection with the Action, or that the Indemnifying Party
is not conducting the defense of the Action in a manner reasonably protective of
the interests of the Indemnified Party, the reasonable legal fees and expenses
of the Indemnified Party shall be paid by the Indemnifying Party; provided,
further, that the Indemnifying Party shall not, in connection with any one
Action or separate but substantially similar or related Actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees or expenses of more than one separate firm of attorneys (and
any required local counsel) for such Indemnified Party, which firm (and local
counsel, if any) shall be designated in writing to the Indemnifying Party by the
Indemnified Party. If the Indemnifying Party elects to assume the defense of the
Action, it shall have full control over the conduct of such defense; provided
that the Indemnifying Party and its counsel shall, as reasonably requested by
the Indemnified Party or its counsel, consult with and keep them informed with
respect to the conduct of such defense. The Indemnifying Party shall not settle
an Action without the prior written approval of the Indemnified Party unless
such settlement provides for the full and unconditional release of the
Indemnified Party from all liability in connection with the Action. The
Indemnified Party shall reasonably cooperate with the Indemnifying Party in
connection with the defense of the Action.

 

Section 8.04      After-Tax Basis. Indemnification under Section 8.01 and 8.02
shall be in an amount necessary to make the Indemnified Party whole after taking
into account any Tax consequences to the Indemnified Party of the receipt of the
indemnity provided hereunder, including the effect of such Tax or refund on the
amount of Tax measured by net income or profits that is or was payable by the
Indemnified Party.

 



 114 

 

 

ARTICLE IX.

 

THE ADMINISTRATIVE AGENT AND LENDER AGENTS

 

Section 9.01      The Administrative Agent.

 

(a)          Appointment. Each Lender Agent and each Secured Party hereby
appoints and authorizes the Administrative Agent as its agent hereunder and
hereby further authorizes the Administrative Agent to appoint additional agents
to act on its behalf and for the benefit of each Lender Agent and each Secured
Party. Each Lender Agent and each Secured Party further authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Transaction Documents as are
delegated to the Administrative Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Transaction Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or Lender Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

(b)         Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.

 

(c)          Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement or any of the other Transaction
Documents, except for its or their own gross negligence or willful misconduct.
Each Secured Party hereby waives any and all claims against the Administrative
Agent or any of its Affiliates for any action taken or omitted to be taken by
the Administrative Agent or any of its Affiliates under or in connection with
this Agreement or any of the other Transaction Documents, except for its or
their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower or the Transferor), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Borrower, the Transferor, or the
Servicer or to inspect the property (including the books and records) of the
Borrower, the Transferor, or the Servicer; (iv) shall not be responsible for the
due

 



 115 

 

 

execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of this Agreement or any of the other
Transaction Documents by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.

 

(d)            Actions by Administrative Agent. The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of the Lender Agents as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders and
Lender Agents against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Transaction Document in accordance
with a request or consent of the Lender Agents; provided, that, notwithstanding
anything to the contrary herein, the Administrative Agent shall not be required
to take any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise. In the event the
Administrative Agent requests the consent of a Lender Agent pursuant to the
foregoing provisions and the Administrative Agent does not receive a consent
(either positive or negative) from such Person within ten Business Days of such
Person’s receipt of such request, then such Lender or Lender Agent shall be
deemed to have declined to consent to the relevant action.

 

(e)            Notice of Event of Default, Unmatured Event of Default or
Servicer Termination Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default, Unmatured Event of
Default or Servicer Termination Event, unless the Administrative Agent has
received written notice from a Lender, Lender Agent, the Borrower or the
Servicer referring to this Agreement, describing such Event of Default,
Unmatured Event of Default or Servicer Termination Event and stating that such
notice is a “Notice of Event of Default,” “Notice of Unmatured Event of Default”
or “Notice of Servicer Termination Event,” as applicable. The Administrative
Agent shall (subject to Section 9.01(c)) take such action with respect to such
Event of Default, Unmatured Event of Default or Servicer Termination Event as
may be requested by the Lender Agents acting jointly or as the Administrative
Agent shall deem advisable or in the best interest of the Lender Agents.

 

(f)            Credit Decision with Respect to the Administrative Agent. Each
Lender Agent and each Secured Party acknowledges that none of the Administrative
Agent or any of its Affiliates has made any representation or warranty to it,
and that no act by the Administrative Agent hereinafter taken, including any
consent to and acceptance of any assignment or review of the affairs of the
Borrower, the Servicer, the Transferor or any of their respective Affiliates or
review or approval of any of the Collateral Portfolio, shall be deemed to
constitute any representation or warranty by any of the Administrative Agent or
its Affiliates to any Lender Agent as to any matter, including whether the
Administrative Agent has disclosed material information in its possession. Each
Lender Agent and each Secured Party acknowledges that it has, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based upon such documents and information as it has
deemed appropriate, made its own evaluation and decision to enter into this
Agreement and the other Transaction Documents to which it is a party. Each
Lender Agent and each Secured Party also acknowledges that it will,
independently and without reliance upon the Administrative Agent, or any of the
Administrative Agent’s Affiliates, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own decisions in
taking or not taking action under this Agreement and the other Transaction

 



 116 

 

 

Documents to which it is a party. Each Lender Agent and each Secured Party
hereby agrees that the Administrative Agent shall not have any duty or
responsibility to provide any Lender Agent with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower, the Servicer, the Transferor or
their respective Affiliates which may come into the possession of the
Administrative Agent or any of its Affiliates.

 

(g)            Indemnification of the Administrative Agent. Each Lender Agent
agrees to indemnify the Administrative Agent (to the extent not reimbursed by
the Borrower or the Servicer), ratably in accordance with the Pro Rata Share of
its related Lender, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any of the other Transaction Documents, or any
action taken or omitted by the Administrative Agent hereunder or thereunder;
provided that the Lender Agents shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct; provided, further, that no action taken in
accordance with the directions of the Lender Agents shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Article IX. Without limitation of the foregoing, each Lender Agent agrees to
reimburse the Administrative Agent, ratably in accordance with the Pro Rata
Share of its related Lender, promptly upon demand for any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Lender Agents or Lenders hereunder and/or thereunder
and to the extent that the Administrative Agent is not reimbursed for such
expenses by the Borrower or the Servicer.

 

(h)            Successor Administrative Agent. The Administrative Agent may
resign at any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Lender Agent and the Borrower and may be removed at any
time with cause by the Lender Agents acting jointly. Upon any such resignation
or removal, the Lender Agents acting jointly shall appoint a successor
Administrative Agent with, unless an Unmatured Event of Default or Event of
Default has occurred and in continuing, the consent of the Borrower. Each Lender
Agent agrees that it shall not unreasonably withhold or delay its approval of
the appointment of a successor Administrative Agent. If no such successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the removal of the retiring Administrative Agent, then
the retiring Administrative Agent may, on behalf of the Secured Parties, appoint
a successor Administrative Agent which successor Administrative Agent shall be
either (i) a commercial bank organized under the laws of the United States or of
any state thereof and have a combined capital and surplus of at least
$50,000,000 or (ii) an Affiliate of such a bank. Upon the acceptance of any
appointment as

 



 117 

 

 

Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article IX shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

(i)           Payments by the Administrative Agent. Unless specifically
allocated to a specific Lender Agent pursuant to the terms of this Agreement,
all amounts received by the Administrative Agent on behalf of the Lender Agents
shall be paid by the Administrative Agent to the Lender Agents in accordance
with their related Lender’s respective Pro Rata Shares in the applicable
Advances Outstanding, or if there are no Advances Outstanding in accordance with
their related Lender’s most recent Commitments, on the Business Day received by
the Administrative Agent, unless such amounts are received after 12:00 noon on
such Business Day, in which case the Administrative Agent shall use its
reasonable efforts to pay such amounts to each Lender Agent on such Business
Day, but, in any event, shall pay such amounts to such Lender Agent not later
than the following Business Day.

 

Section 9.02      The Lender Agents.

 

(a)         Authorization and Action. Each Lender, respectively, hereby
designates and appoints its related Lender Agent to act as its agent hereunder
and under each other Transaction Document, and authorizes such Lender Agent to
take such actions as agent on its behalf and to exercise such powers as are
delegated to such Lender Agent by the terms of this Agreement and the other
Transaction Documents, together with such powers as are reasonably incidental
thereto. No Lender Agent shall have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with its related Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
such Lender Agent shall be read into this Agreement or any other Transaction
Document or otherwise exist for such Lender Agent. In performing its functions
and duties hereunder and under the other Transaction Documents, each Lender
Agent shall act solely as agent for its related Lender and does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for the Borrower, the Servicer or any other Lender. No Lender
Agent shall be required to take any action that exposes such Lender Agent to
personal liability or that is contrary to this Agreement, any other Transaction
Document or Applicable Law. The appointment and authority of each Lender Agent
hereunder shall terminate upon the indefeasible payment in full of all
Obligations.

 

(b)         Delegation of Duties. Each Lender Agent may execute any of its
duties under this Agreement and each other Transaction Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Lender Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

(c)          Exculpatory Provisions. Neither any Lender Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to its related Lender for any recitals, statements, representations or
warranties made by the Borrower or the Servicer contained in Article IV, any
other Transaction

 



 118 

 

 

 

Document or any certificate, report, statement or other document referred to or
provided for in, or received under or in connection with, this Agreement or any
other Transaction Document, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement, any other
Transaction Document or any other document furnished in connection herewith or
therewith, or for any failure of the Borrower or the Servicer to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in this Agreement, or for the perfection, priority, condition, value
or sufficiency of any collateral pledged in connection herewith. No Lender Agent
shall be under any obligation to its related Lender to ascertain or to inquire
as to the observance or performance of any of the agreements or covenants
contained in, or conditions of, this Agreement or any other Transaction
Document, or to inspect the properties, books or records of the Borrower or the
Servicer. No Lender Agent shall be deemed to have knowledge of any Event of
Default or Unmatured Event of Default unless such Lender Agent has received
notice from the Borrower or its related Lender.

 

(d)            Reliance by Lender Agent. Each Lender Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Borrower),
independent accountants and other experts selected by such Lender Agent. Each
Lender Agent shall in all cases be fully justified in failing or refusing to
take any action under this Agreement or any other Transaction Document unless it
shall first receive such advice or concurrence of its related Lender as it deems
appropriate and it shall first be indemnified to its satisfaction by its related
Lender; provided that, unless and until such Lender Agent shall have received
such advice, such Lender Agent may take or refrain from taking any action, as
the Lender Agent shall deem advisable and in the best interests of its related
Lender. Each Lender Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of its related Lender, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon its related Lender.

 

(e)            Non-Reliance on Lender Agent. Each Lender expressly acknowledges
that neither its related Lender Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by such Lender Agent hereafter taken,
including, without limitation, any review of the affairs of the Borrower or the
Servicer, shall be deemed to constitute any representation or warranty by such
Lender Agent. Each Lender represents and warrants to its related Lender Agent
that it has and will, independently and without reliance upon its related Lender
Agent, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Borrower and made its own decision to enter into this Agreement, the other
Transaction Documents and all other documents related hereto or thereto.

 

(f)            Lender Agents are in their Respective Individual Capacities. Each
Lender Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrower or any Affiliate of
the Borrower as though such Lender Agent were not a Lender Agent hereunder. With
respect to Advances Outstanding pursuant to this Agreement, each Lender Agent
shall have the same rights and powers under this Agreement in its individual
capacity as any Lender and may exercise the same as though it were not a Lender
Agent, and the terms “Lender,” and “Lenders,” shall include the Lender Agent in
its individual capacity.

 



 119 

 

 

(g)            Successor Lender Agent. Each Lender Agent may, upon five days’
notice to the Borrower and its related Lender, and such Lender Agent will, upon
the direction of its related Lender resign as the Lender Agent for such Lender.
If any Lender Agent shall resign, then its related Lender during such five day
period shall appoint a successor agent. If for any reason no successor agent is
appointed by such Lender during such five day period, then effective upon the
termination of such five day period, and the Borrower shall make all payments in
respect of the Obligations due to such Lender directly to such Lender, and for
all purposes shall deal directly with such Lender. After any retiring Lender
Agent’s resignation hereunder as a Lender Agent, the provisions of Articles VIII
and IX shall inure to its benefit with respect to any actions taken or omitted
to be taken by it while it was a Lender Agent under this Agreement.

 

ARTICLE X.

 

COLLATERAL AGENT

 

Section 10.01         Designation of Collateral Agent.

 

(a)            Initial Collateral Agent. Each of the Lenders, the Lender Agents
and the Administrative Agent hereby designate and appoint the Collateral Agent
to act as its agent for the purposes of perfection of a security interest in the
Collateral Portfolio and hereby authorizes the Collateral Agent to take such
actions on its behalf and on behalf of each of the Secured Parties and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Agent by this Agreement. The Collateral Agent hereby accepts such
agency appointment to act as Collateral Agent pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Agent pursuant to the
terms hereof.

 

(b)            Successor Collateral Agent. Upon the Collateral Agent’s receipt
of a Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 10.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

 

(c)            Secured Party. The Administrative Agent, the Lender Agents and
the Lenders hereby appoint Wells Fargo, in its capacity as Collateral Agent
hereunder, as their agent for the purposes of perfection of a security interest
in the Collateral Portfolio. Wells Fargo, in its capacity as Collateral Agent
hereunder, hereby accepts such appointment and agrees to perform the duties set
forth in Section 10.02(b).

 

Section 10.02         Duties of Collateral Agent.

 

(a)           Appointment. The Lenders, the Lender Agents and the Administrative
Agent each hereby appoints Wells Fargo to act as Collateral Agent, for the
benefit of the Secured Parties. The Collateral Agent hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

 

(b)           Duties. On or before the initial Advance Date, and until its
removal pursuant to Section 10.05, the Collateral Agent shall perform, on behalf
of the Secured Parties, the following duties and obligations:

 

(i)            The Collateral Agent shall calculate amounts to be remitted
pursuant to Section 2.04 to the applicable parties and notify the Servicer and
the Administrative Agent in the event of any discrepancy between the Collateral
Agent’s calculations and the Servicing Report (such dispute to be resolved in
accordance with Section 2.05);

 

(ii)            The Collateral Agent shall promptly upon its actual receipt of a
(i) Borrowing Base Certificate from the Borrower, re-calculate the Borrowing
Base and, if the Collateral Agent’s calculation does not correspond with the
calculation provided by the

 



 120 

 

 

Borrower on such Borrowing Base Certificate, deliver such calculation to each of
the Administrative Agent, Borrower and Servicer within one (1) Business Day of
receipt by the Collateral Agent of such Borrowing Base Certificate.

 

(iii)            The Collateral Agent shall make payments pursuant to the terms
of the Servicing Report or as otherwise directed in accordance with Sections
2.04 or 2.05 (the “Payment Duties”).

 

(iv)            The Collateral Agent shall provide to the Servicer a copy of all
written notices and communications identified as being sent to it in connection
with the Loan Assets and the other Collateral Portfolio held hereunder which it
receives from the related Obligor, participating bank and/or agent bank. In no
instance shall the Collateral Agent be under any duty or obligation to take any
action on behalf of the Servicer in respect of the exercise of any voting or
consent rights, or similar actions, unless it receives specific written
instructions from the Servicer, prior to the occurrence of an Event of Default
or the Administrative Agent, after the occurrence of Event of Default, in which
event the Collateral Agent shall vote, consent or take such other action in
accordance with such instructions.

 

(v)            The Collateral Agent shall create a database (the “Collateral
Database”) with respect to the Loan Assets held by the Borrower on the Closing
Date. The Collateral Agent shall permit access to the information in the
Collateral Database by the Servicer and the Borrower. The Collateral Agent shall
update the Collateral Database promptly for Loan Assets and Permitted
Investments acquired or sold or otherwise disposed of and for any amendments or
changes to Loan Asset amounts or interest rates.

 

(vi)            The Collateral Agent shall establish the Collection Account and
the Unfunded Exposure Account in the name of the Collateral Agent under the sole
dominion and control of the Collateral Agent for the benefit of the Secured
Parties.

 

(vii)            The Collateral Agent shall track the receipt and daily
allocation of cash to the Interest Collection Account and Principal Collection
Account and any withdrawals therefrom and, on each Business Day, provide to the
Servicer daily reports reflecting such actions to the Interest Collection
Account and Principal Collection Account as of the close of business on the
preceding Business Day.

 

(viii)            The Collateral Agent shall assist and reasonably cooperate
with the independent certified public accountants in the preparation of those
reports required under Section 6.10.

 

(ix)            The Collateral Agent shall provide the Servicer with such other
information as may be reasonably requested in writing by the Servicer and as is
within the possession of the Collateral Agent

 

(c)            (i)              The Administrative Agent, each Lender Agent and
each Secured Party further authorizes the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Transaction Documents as are expressly delegated to the Collateral Agent
by the terms hereof and thereof, together with such powers as are reasonably
incidental thereto. In furtherance, and without limiting the generality of the
foregoing, each Secured Party hereby appoints the Collateral Agent (acting at
the direction of the Administrative Agent) as its agent to execute and deliver
all further instruments and documents, and take all further action that the
Administrative Agent deems necessary or desirable in order to perfect, protect
or more fully evidence the security interests granted by the Borrower hereunder,
or to enable any of them to exercise or enforce any of their respective rights
hereunder, including,

 



 121 

 

 

without limitation, the execution by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Loan Assets now
existing or hereafter arising, and such other instruments or notices, as may be
necessary or appropriate for the purposes stated hereinabove. Nothing in this
Section 10.02(c) shall be deemed to relieve the Borrower or the Servicer of
their respective obligations to protect the interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral Portfolio, including
to file financing and continuation statements in respect of the Collateral
Portfolio in accordance with Section 5.01(t).

 

(ii)            The Administrative Agent may direct the Collateral Agent to take
any such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral Agent
shall not be required to take any action hereunder at the request of the
Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Agent, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Agent to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Agent requests the consent of
the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within 10 Business
Days of its receipt of such request, then the Administrative Agent shall be
deemed to have declined to consent to the relevant action.

 

(iii)            Except as expressly provided herein, the Collateral Agent shall
not be under any duty or obligation to take any affirmative action to exercise
or enforce any power, right or remedy available to it under this Agreement
(x) unless and until (and to the extent) expressly so directed by the
Administrative Agent or (y) prior to the Facility Maturity Date (and upon such
occurrence, the Collateral Agent shall act in accordance with the written
instructions of the Administrative Agent pursuant to clause (x)). The Collateral
Agent shall not be liable for any action taken, suffered or omitted by it in
accordance with the request or direction of any Secured Party, to the extent
that this Agreement provides such Secured Party the right to so direct the
Collateral Agent, or the Administrative Agent. The Collateral Agent shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, unless a Responsible Officer of the Collateral Agent has knowledge
of such matter or written notice thereof is received by the Collateral Agent.

 

(d)            If, in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, the
Collateral Agent may request written instructions from the Administrative Agent
as to the course of action desired by it. If the Collateral Agent does not
receive such instructions within two Business Days after it has requested them,
the Collateral Agent may, but shall be under no duty to, take or refrain from
taking any such courses of action. The Collateral Agent shall act in accordance
with instructions received after such two Business Day period except to the
extent it has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on

 



 122 

 

 

the advice of legal counsel and independent accountants in performing its duties
hereunder and shall be deemed to have acted in good faith if it acts in
accordance with such advice.

 

(e)            Concurrently herewith, the Administrative Agent directs the
Collateral Agent and the Collateral Agent is authorized to enter into the
Collection Account Agreement and Unfunded Exposure Account Agreement. For the
avoidance of doubt, all of the Collateral Agent’s rights, protections and
immunities provided herein shall apply to the Collateral Agent for any actions
taken or omitted to be taken under the Collection Account Agreement and the
Unfunded Exposure Account Agreement in such capacity.

 

Section 10.03      Merger or Consolidation. Any Person (i) into which the
Collateral Agent may be merged or consolidated, (ii) that may result from any
merger or consolidation to which the Collateral Agent shall be a party, or
(iii) that may succeed to the properties and assets of the Collateral Agent
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Agent
hereunder, shall be the successor to the Collateral Agent under this Agreement
without further act of any of the parties to this Agreement.

 

Section 10.04      Collateral Agent Compensation. As compensation for its
Collateral Agent activities hereunder, the Collateral Agent shall be entitled to
the Collateral Agent Fees and Collateral Agent Expenses from the Borrower as set
forth in the Wells Fargo Fee Letter, payable to the extent of funds available
therefor pursuant to the provisions of Section 2.04. The Collateral Agent’s
entitlement to receive the Collateral Agent Fees shall cease on the earlier to
occur of: (i) its removal as Collateral Agent pursuant to Section 10.05 or
(ii) the termination of this Agreement.

 

Section 10.05      Collateral Agent Removal. The Collateral Agent may be
removed, with or without cause, by the Administrative Agent by notice given in
writing to the Collateral Agent (the “Collateral Agent Termination Notice”);
provided that, notwithstanding its receipt of a Collateral Agent Termination
Notice, the Collateral Agent shall continue to act in such capacity until a
successor Collateral Agent has been appointed and has agreed to act as
Collateral Agent hereunder; provided that the Collateral Agent shall continue to
receive compensation of its fees and expenses in accordance with Section 10.04
above while so serving as the Collateral Agent prior to a successor Collateral
Agent being appointed.

 

Section 10.06      Limitation on Liability.

 

(a)            The Collateral Agent may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Agent may rely conclusively on and shall be fully protected in
acting upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.

 

(b)            The Collateral Agent may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

 

(c)            The Collateral Agent shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for

 



 123 

 

 

anything that it may do or refrain from doing in connection herewith except in
the case of its willful misconduct or grossly negligent performance or omission
of its duties.

 

(d)           The Collateral Agent makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Agent shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

 

(e)           The Collateral Agent shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Agent. Notwithstanding any provision to the contrary
elsewhere in the Transaction Documents, the Collateral Agent shall not have any
fiduciary relationship with any party hereto or any Secured Party in its
capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Transaction
Documents or otherwise exist against the Collateral Agent. Without limiting the
generality of the foregoing, it is hereby expressly agreed and stipulated by the
other parties hereto that the Collateral Agent shall not be required to exercise
any discretion hereunder and shall have no investment or management
responsibility.

 

(f)            The Collateral Agent shall not be required to expend or risk its
own funds in the performance of its duties hereunder.

 

(g)            It is expressly agreed and acknowledged that the Collateral Agent
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral Portfolio.

 

(h)            Subject in all cases to the last sentence of Section 2.05, in
case any reasonable question arises as to its duties hereunder, the Collateral
Agent may, prior to the occurrence of an Event of Default or the Facility
Maturity Date, request instructions from the Servicer and may, after the
occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable. The Collateral Agent shall
in all events have no liability, risk or cost for any action taken pursuant to
and in compliance with the instruction of the Administrative Agent. In no event
shall the Collateral Agent be liable for special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

(i)            The Collateral Agent shall not be liable for the acts or
omissions of the Collateral Custodian under this Agreement and shall not be
required to monitor the performance of the Collateral Custodian. Notwithstanding
anything herein to the contrary, the Collateral Agent shall have no duty to
perform any of the duties of the Collateral Custodian under this Agreement.

 

(j)            In no event shall the Collateral Agent be liable for any failure
or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action (including any laws, ordinances, regulations) or the like that
delay, restrict or prohibit the providing of services by the Collateral Agent as
contemplated by this Agreement.

 



 124 

 

 

Section 10.07      Collateral Agent Resignation. The Collateral Agent may resign
at any time by giving not less than 90 days’ written notice thereof to the
Administrative Agent and with the consent of the Administrative Agent, which
consent shall not be unreasonably withheld. Upon receiving such notice of
resignation, the Administrative Agent shall promptly appoint a successor
collateral agent or collateral agents by written instrument, in duplicate,
executed by the Administrative Agent, one copy of which shall be delivered to
the Collateral Agent so resigning and one copy to the successor collateral agent
or collateral agents, together with a copy to the Borrower, Servicer and
Collateral Custodian. If no successor collateral agent shall have been appointed
and an instrument of acceptance by a successor Collateral Agent shall not have
been delivered to the Collateral Agent within 45 days after the giving of such
notice of resignation, the resigning Collateral Agent may petition any court of
competent jurisdiction for the appointment of a successor Collateral Agent.
Notwithstanding anything herein to the contrary, the Collateral Agent may not
resign prior to a successor Collateral Agent being appointed.

 

ARTICLE XI.

 

MISCELLANEOUS

 

Section 11.01      Amendments and Waivers.

 

(a)            (i) No amendment or modification of any provision of this
Agreement shall be effective without the written agreement of the Borrower, the
Servicer, the Required Lenders, the Administrative Agent and, solely if such
amendment or modification would adversely affect the rights and obligations of
the Collateral Agent, the Account Bank or the Collateral Custodian, the written
agreement of the Collateral Agent, the Account Bank or the Collateral Custodian,
as applicable; (ii) no termination or waiver of any provision of this Agreement
or consent to any departure therefrom by the Borrower or the Servicer shall be
effective without the written concurrence of the Administrative Agent and the
Required Lenders and (iii) no amendment, waiver or modification adversely
affecting the rights or obligations of any Hedge Counterparty shall be effective
without the written agreement of such Person. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)           Notwithstanding the provisions of Section 11.01(a), the written
consent of all of the Lenders shall be required for any amendment, modification
or waiver (i) reducing any Advances Outstanding, or the Yield thereon,
(ii) postponing any date for any payment of any Advance, or the Yield thereon,
(iii) modifying the provisions of this Section 11.01 or (iv) extending the
Stated Maturity Date or clause (i) of the definition of “Reinvestment Period”;
provided that the Administrative Agent may increase the BSL Limit in its sole
discretion.

 

Section 11.02      Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, at the address set forth below:

 

(i)            to the Borrower:

 

Prior to January 13, 2020:

 

Senior Loan Fund II LLC

 



 125 

 

 

666 Fifth Avenue

New York, NY 10103

Attention: Gregory A. Robbins

Facsimile: 212-750-5505

Telephone: 212-660-7274

 

With a copy to:Effective January 13, 2020:

 

Senior Loan Fund II LLC

16600 Swingley Ridge Road

Chesterfield, MO 63017

200 Park Avenue, 25th Floor

New York, NY 10166

Attention: Michael Bubnis / Brian ButchkoGregory A. Robbins

Facsimile: (636) 736-7644212-750-3756

Telephone: (636) 736-5640 / (636) 736-7244212-750-6060”

 

(ii)           to the Servicer or the Transferor:

 

Prior to January 13, 2020:

 

Senior Loan FundGC Advisors LLC

666 Fifth Avenue

New York, NY 10103

Attention: Gregory A. Robbins

Facsimile: 212-750-5505

Telephone: 212-660-7274

 

With a copy to:Effective January 13, 2020:

 

Senior Loan Fund II LLCGC Advisors LLC

16600 Swingley Ridge Road

Chesterfield, MO 63017

200 Park Avenue, 25th Floor

New York, NY 10166

Attention: Michael Bubnis / Brian ButchkoGregory A. Robbins

Facsimile: (636) 736-7644212-750-3756

Telephone: (636) 736-5640 / (636) 736-7244212-750-6060

 

(iii)          to the Administrative Agent:

 

Wells Fargo Bank, N.A.

Duke Energy Center

550 South Tryon Street, 5th Floor

MAC D1086-051

Charlotte, NC 28202

 



 126 

 

 

Attention: Matthew JensenCorporate Debt Finance

Facsimile: (704) 715-0089
Confirmation: (704) 410-2450

All electronic dissemination of Notices should be sent to

scp.mmloans@wellsfargo.comscp.mmloans@wellsfargo.com

 

(iv)          to Wells Fargo Bank, N.A., as Lender:

 

Wells Fargo Bank, N.A.

Duke Energy Center

550 South Tryon Street, 5th Floor
MAC D1086-051

Charlotte, NC 28202

Attention: Matthew JensenCorporate Debt Finance

Facsimile: (704) 715-0089
Confirmation: (704) 410-2450

All electronic dissemination of Notices should be sent to

scp.mmloans@wellsfargo.comscp.mmloans@wellsfargo.com

 

(v)           to Wells Fargo Bank, N.A., as Collateral Agent:

 

Wells Fargo Bank, N. A.

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: SAS Trust Services -– Senior Loan Fund II LLC

Fax: (443) 367-3986

Phone: (410) 884-2000

 

(vi)          to Wells Fargo Bank, N.A., as Account Bank:

 

Wells Fargo Bank, N. A.

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services -– Senior Loan Fund II LLC

Fax: (443) 367-3986

Phone: (410) 884-2000

 

(vii)         to Wells Fargo Bank, N.A., as Collateral Custodian:

 

Wells Fargo Bank, N. A.

Corporate Trust Services Division

9062 Old Annapolis Rd

Columbia, MD 21045

Attn: SAS Trust Services – Senior Loan Fund II LLC

Phone: (410) 884-2000



 



 127 

 

 

Fax: (443) 367-3986

 

or at such other address as shall be designated by such party in a written
notice to the other parties hereto. Notices and communications by facsimile and
e-mail shall be effective when sent (and shall be followed by hard copy sent by
regular mail), and notices and communications sent by other means shall be
effective when received.

 

Section 11.03      No Waiver; Remedies.No failure on the part of the
Administrative Agent, the Collateral Agent, any Lender or any Lender Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 11.04      Binding Effect; Assignability; Multiple Lenders.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Servicer, the Administrative Agent, each Lender, the Lender
Agents, the Collateral Agent, the Account Bank, the Collateral Custodian and
their respective successors and permitted assigns. With the prior written
consent of the Borrower (which consent shall not be unreasonably withheld), each
Lender and their respective successors and assigns may assign, or grant a
security interest or sell a participation interest in, (i) this Agreement and
such Lender’s rights and obligations hereunder and interest herein in whole or
in part (including by way of the sale of participation interests therein) and/or
(ii) any Advance (or portion thereof) or any Variable Funding Note (or any
portion thereof) to any Person; provided that, (w) a Lender may assign, grant a
security interest or sell a participation in, its rights and obligations
hereunder to an Affiliate or a Permitted Assignee without the prior consent of
the Borrower, (x) after an Event of Default has occurred, a Lender may assign
its rights and obligations hereunder to any Person without the prior consent of
the Borrower, (y) any Conduit Lender shall not need prior consent from the
Borrower to assign, or grant a security interest or sell a participation
interest in, any Advance (or portion thereof) to a Liquidity Bank or any
commercial paper conduit sponsored by a Liquidity Bank or an Affiliate of its
related Lender Agent and (z) any Lender may assign or participate all or a
portion of its interests hereunder or under its Variable Funding Note without
the consent of the Borrower upon such Lender’s good faith determination that
such assignment or participation is required for regulatory reasons. Any such
assignee shall execute and deliver to the Servicer, the Borrower and the
Administrative Agent a fully-executed Transferee Letter substantially in the
form of Exhibit M hereto (a “Transferee Letter”) and a fully-executed Joinder
Supplement. For the avoidance of doubt, the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof. The parties to any such assignment, grant or sale of a
participation interest shall execute and deliver to the related Lender Agent for
its acceptance and recording in its books and records, such agreement or
document as may be satisfactory to such parties and the applicable Lender Agent.
None of the Borrower, the Transferor or the Servicer may assign, or permit any
Lien to exist upon, any of its rights or obligations hereunder or under any
Transaction Document or any interest herein or in any Transaction Document
without the prior written consent of each Lender Agent and the Administrative
Agent, other than any assignment effected in connection with a transaction that
meets the requirements of Section 5.04(a). In addition, without limiting the
foregoing, this Agreement shall not be assigned within the meaning of the
Advisers Act by Senior Loan FundGC Advisors LLC without the consent of the
Borrower. Such consent

 



 128 

 

 

may be evidenced through the Borrower’s failure to object to an assignment or
intended assignment following appropriate notice to the Borrower from Senior
Loan FundGC Advisors LLC.

 

(b)            Notwithstanding any other provision of this Section 11.04, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including, without limitation, rights to payment of principal and
interest) under this Agreement to secure obligations of such Lender to a Federal
Reserve Bank, without notice to or consent of the Borrower or the Administrative
Agent; provided that no such pledge or grant of a security interest shall
release such Lender from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Lender as a party hereto.

 

(c)            Each Hedge Counterparty, each Affected Party and each Indemnified
Party shall be an express third party beneficiary of this Agreement.

 

Section 11.05      Term of This Agreement.This Agreement, including, without
limitation, the Borrower’s representations and covenants set forth in Articles
IV and V and the Servicer’s representations, covenants and duties set forth in
Articles IV, V and VI, shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrower or
the Servicer pursuant to Articles III and IV and the indemnification and payment
provisions of Article VIII, IX and Article XI and the provisions of
Section 2.10, Section 2.11, Section 11.07, Section 11.08 and Section 11.09 shall
be continuing and shall survive any termination of this Agreement.

 

Section 11.06      GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

Section 11.07      Costs, Expenses and Taxes.

 

(a)            In addition to the rights of indemnification granted to the
Indemnified Parties under Section 8.01 and Section 8.02 hereof, each of the
Borrower, the Servicer and the Transferor agrees to pay (i) with respect to the
Borrower, on the Payment Date pertaining to the Remittance Period in which such
cost is incurred and (ii) with respect to the Servicer and the Transferor, on
demand, in each case, all out-of-pocket costs and expenses of the Administrative
Agent, the Lenders, the Lender Agents, the Collateral Agent, the Account Bank
and the Collateral Custodian incurred in connection with the preparation,
execution, delivery, administration (including periodic auditing), syndication,
renewal, amendment or modification of, any waiver or consent issued in
connection with, this Agreement, the Transaction Documents and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the fees and out-of-pocket expenses of counsel for the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank and the Collateral Custodian with respect thereto and with respect
to advising the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank and the Collateral Custodian as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and all out-of-pocket costs
and expenses, if any (including counsel fees and expenses),

 



 129 

 

 

incurred by the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank or the Collateral Custodian in connection
with the enforcement or potential enforcement of this Agreement or any
Transaction Document by such Person and the other documents to be delivered
hereunder or in connection herewith.

 

(b)           The Borrower, the Servicer and the Transferor shall pay (i) with
respect to the Borrower, on the Payment Date pertaining to the Remittance Period
in which such cost is incurred and (ii) with respect to the Servicer and the
Transferor, on demand, in each case, any and all stamp, sales, excise and other
Taxes and fees payable or determined to be payable to any Governmental Authority
in connection with the execution, delivery, filing and recording of this
Agreement, the other Transaction Documents or any other document providing
liquidity support, credit enhancement or other similar support to the Lenders in
connection with this Agreement or the funding or maintenance of Advances
hereunder.

 

(c)            The Servicer and the Transferor shall pay on demand all other
out-of-pocket costs, expenses and Taxes (excluding Taxes imposed on or measured
by net income) incurred by the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Agent, the Collateral Custodian and the Account Bank,
including, without limitation, all costs and expenses incurred by the
Administrative Agent, the Lender Agents and the Lenders in connection with
periodic audits of the Borrower’s, the Transferor’s or the Servicer’s books and
records.

 

Section 11.08         No Proceedings.

 

(a)            Each of the parties hereto (other than the Administrative Agent
with the consent of the Lender Agents) and each Hedge Counterparty (by accepting
the benefits of this Agreement) agrees that it will not institute against, or
join any other Person in instituting against, the Borrower any proceedings of
the type referred to in the definition of Bankruptcy Event so long as there
shall not have elapsed one year and one day (or such longer preference period as
shall then be in effect) since the Collection Date.

 

(b)           Each of the parties hereto (other than any Conduit Lender) and
each Hedge Counterparty (by accepting the benefits of this Agreement) hereby
agrees that it will not institute against, or join any other Person in
instituting against, any Conduit Lender, the Administrative Agent, or any
Liquidity Banks any Bankruptcy Proceeding so long as any commercial paper issued
by such Conduit Lender shall be outstanding and there shall not have elapsed one
year and one day (or such longer preference period as shall then be in effect)
since the last day on which any such commercial paper shall have been
outstanding.

 

Section 11.09      Recourse Against Certain Parties.

 

(a)            No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent or any Secured Party as contained in
this Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any administrator
of any such Person or any incorporator, affiliate, stockholder, officer,
employee or director of the Administrative Agent or any Secured Party or of any
such administrator, as such, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that the agreements of each party hereto
contained in this Agreement and all of the other agreements, instruments and
documents entered into by the Administrative Agent or any Secured Party pursuant
hereto or in connection herewith are, in each case, solely the corporate
obligations of such party (and nothing in this Section 11.09 shall be construed
to diminish in any way such corporate obligations of such party), and that no
personal liability whatsoever shall attach to or be

 



 130 

 

 

incurred by any administrator of any such Person or any incorporator,
stockholder, affiliate, officer, employee or director of any such Person, under
or by reason of any of the obligations, covenants or agreements of the
Administrative Agent or any Secured Party contained in this Agreement or in any
other such instruments, documents or agreements, or are implied therefrom, and
that any and all personal liability of every such administrator of any such
Person and each incorporator, stockholder, affiliate, officer, employee or
director of any such Person or of any such administrator, or any of them, for
breaches by the Administrative Agent or any Secured Party of any such
obligations, covenants or agreements, which liability may arise either at common
law or in equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement.

 

(b)           Notwithstanding any contrary provision set forth herein, no claim
may be made by the Borrower, the Transferor or the Servicer or any other Person
against the Administrative Agent or any Secured Party or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect to any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Borrower, the Transferor and the
Servicer each hereby waives, releases, and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected.

 

(c)            No obligation or liability to any Obligor under any of the Loan
Assets is intended to be assumed by the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party under or as a result of this Agreement and
the transactions contemplated hereby.

 

(d)           Notwithstanding anything in this Agreement to the contrary, no
Conduit Lender shall have any obligation to pay any amount required to be paid
by it hereunder in excess of any amount available to such Conduit Lender after
paying or making provision for the payment of its Commercial Paper Notes. All
payment obligations of each Conduit Lender hereunder are contingent on the
availability of funds in excess of the amounts necessary to pay its Commercial
Paper Notes; and each of the other parties hereto agrees that it will not have a
claim under Section 101(5) of the Bankruptcy Code if and to the extent that any
such payment obligation owed to it by a Conduit Lender exceeds the amount
available to such Conduit Lender to pay such amount after paying or making
provision for the payment of its Commercial Paper Notes.

 

(e)           The provisions of this Section 11.09 shall survive the termination
of this Agreement.

 

Section 11.10      Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document format (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
In the event that any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including fee letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or

 



 131 

 

 

written understandings other than any fee letter delivered by the Servicer to
the Administrative Agent and the Lender Agents.

 

Section 11.11      Consent to Jurisdiction; Service of Process.

 

(a)            Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)           Each of the Borrower and the Servicer agrees that service of
process may be effected by mailing a copy thereof by registered or certified
mail, postage prepaid, to the Borrower or the Servicer, as applicable, at its
address specified in Section 11.02 or at such other address as the
Administrative Agent shall have been notified in accordance herewith. Nothing in
this Section 11.11 shall affect the right of the Lenders, the Lender Agents or
the Administrative Agent to serve legal process in any other manner permitted by
law.

 

Section 11.12      Characterization of Conveyances Pursuant to the Purchase and
Sale Agreement.

 

(a)            It is the express intent of the parties hereto that the
conveyance of the Eligible Loan Assets by the Transferor to the Borrower as
contemplated by the Purchase and Sale Agreement be, and be treated for all
purposes (other than accounting purposes and subject to the tax characterization
of the Borrower and the Advances described in Section 5.01(aa) and
Section 5.02(j) hereof) as, a sale by the Transferor of such Eligible Loan
Assets. It is, further, not the intention of the parties that such conveyance be
deemed a pledge of the Eligible Loan Assets by the Transferor to the Borrower to
secure a debt or other obligation of the Transferor. However, in the event that,
notwithstanding the intent of the parties, the Eligible Loan Assets are held to
continue to be property of the Transferor, then the parties hereto agree that:
(i) the Purchase and Sale Agreement shall also be deemed to be a security
agreement under Applicable Law; (ii) as set forth in the Purchase and Sale
Agreement, the transfer of the Eligible Loan Assets provided for in the Purchase
and Sale Agreement shall be deemed to be a grant by the Transferor to the
Borrower of a first priority security interest (subject only to Permitted Liens)
in all of the Transferor’s right, title and interest in and to the Eligible Loan
Assets and all amounts payable to the holders of the Eligible Loan Assets in
accordance with the terms thereof and all proceeds of the conversion, voluntary
or involuntary, of the foregoing into cash, instruments, securities or other
property, including, without limitation, all amounts from time to time held or
invested in the Controlled Accounts, whether in the form of cash, instruments,
securities or other property; (iii) the possession by the Borrower (or the
Collateral Custodian on its behalf) of Loan Assets and such other items of
property as constitute instruments, money, negotiable documents or chattel paper
shall be, subject to clause (iv), for purposes of perfecting the security
interest pursuant to the UCC; and (iv) acknowledgements from Persons holding
such property shall be deemed acknowledgements from custodians, bailees or
agents (as applicable) of the Borrower for the purpose of perfecting such
security interest under Applicable Law. The parties further agree that any
assignment of the interest of the Borrower pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of the Purchase and Sale Agreement. The

 



 132 

 

 

Borrower shall, to the extent consistent with this Agreement and the other
Transaction Documents, take such actions as may be necessary to ensure that, if
the Purchase and Sale Agreement was deemed to create a security interest in the
Eligible Loan Assets, such security interest would be deemed to be a perfected
security interest of first priority (subject only to Permitted Liens) under
Applicable Law and will be maintained as such throughout the term of this
Agreement.

 

(b)            It is the intention of each of the parties hereto that the
Eligible Loan Assets conveyed by the Transferor to the Borrower pursuant to the
Purchase and Sale Agreement shall constitute assets owned by the Borrower and
shall not be part of the Transferor’s estate in the event of the filing of a
bankruptcy petition by or against the Transferor under any bankruptcy or similar
law.

 

(c)           The Borrower agrees to treat, and shall cause the Transferor to
treat, for all purposes (other than accounting purposes and subject to the tax
characterization of the Borrower and the Advances described in Section 5.01(aa)
and Section 5.02(j) hereof), the transactions effected by the Purchase and Sale
Agreement as sales of assets to the Borrower. Solely to the extent the
Transferor is required to file its financial statements publicly, the Borrower
and the Servicer each hereby agree to cause the Transferor to reflect in the
Transferor’s financial records and to include a note in the publicly filed
annual and quarterly financial statements of Senior Loan Fund LLC indicating
that: (i) assets related to transactions (including transactions pursuant to the
Transaction Documents) that do not meet ASC Topic 860 requirements for
accounting sale treatment are reflected in the consolidated balance sheet of
Senior Loan Fund LLC as investments and (ii) those assets are owned by a special
purpose entity that is consolidated in Senior Loan Fund LLC’s financial
statements, the creditors of the special purpose entity have received security
interests in such assets and such assets are not intended to be available to the
creditors of Senior Loan Fund LLC (or any affiliate of Senior Loan Fund LLC).

 

Section 11.13      Confidentiality.

 

(a)            Each of the Administrative Agent, the Lenders, the Lender Agents,
the Servicer, the Collateral Agent, the Borrower, the Account Bank, the
Transferor and the Collateral Custodian shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of the Agreement and
all information with respect to the other parties, including all information
regarding the Borrower and the Servicer hereto and their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that each such party
and its officers and employees may (i) disclose such information to its external
accountants, investigators, auditors, attorneys or other agents, including any
Approved Valuation Firm engaged by such party in connection with any due
diligence or comparable activities with respect to the transactions and Loan
Assets contemplated herein and the agents of such Persons, and in the case of
the Transferor, the members of the Transferor (“Excepted Persons”); provided
that each Excepted Person shall, as a condition to any such disclosure, agree
for the benefit of the Administrative Agent, the Lenders, the Lender Agents, the
Servicer, the Collateral Agent, the Borrower, the Account Bank, the Transferor
and the Collateral Custodian that such information shall be used solely in
connection with such Excepted Person’s evaluation of, or relationship with, the
Borrower and its affiliates, (ii) disclose the existence of the Agreement, but
not the financial terms thereof, (iii) disclose such information as is required
by Applicable Law and (iv) disclose the Agreement and such information in any
suit, action, proceeding or investigation (whether in law or in equity or
pursuant to arbitration) involving any of the Transaction Documents for the
purpose of defending itself, reducing its liability, or protecting or exercising
any of its claims, rights, remedies, or interests under or in

 



 133 

 

 

connection with any of the Transaction Documents. It is understood that the
financial terms that may not be disclosed except in compliance with this
Section 11.13(a) include, without limitation, all fees and other pricing terms,
and all Events of Default, Servicer Termination Events, and priority of payment
provisions.

 

(b)           Anything herein to the contrary notwithstanding, the Borrower and
the Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Lenders, the Lender
Agents, the Account Bank, the Collateral Agent or the Collateral Custodian by
each other, (ii) by the Administrative Agent, the Lenders, the Lender Agents,
the Account Bank, the Collateral Agent and the Collateral Custodian to any
prospective or actual assignee or participant of any of them provided such
Person agrees to hold such information confidential, or (iii) by the
Administrative Agent, the Lenders, the Lender Agents, the Account Bank, the
Collateral Agent and the Collateral Custodian to any commercial paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to any Lender
or any Person providing financing to, or holding equity interests in, any
Conduit Lender, as applicable, and to any officers, directors, employees,
outside accountants and attorneys of any of the foregoing, provided each such
Person is informed of the confidential nature of such information. In addition,
the Lenders, the Lender Agents, the Administrative Agent, the Collateral Agent,
the Account Bank and the Collateral Custodian may disclose any such nonpublic
information as required pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).

 

(c)            Notwithstanding anything herein to the contrary, the foregoing
shall not be construed to prohibit (i) disclosure of any and all information
that is or becomes publicly known; (ii) disclosure of any and all information
(a) if required to do so by any applicable statute, law, rule or regulation,
(b) following a request from any government agency or regulatory body having or
claiming authority to regulate or oversee any aspect of the Lenders’, the Lender
Agents’, the Administrative Agent’s, the Collateral Agent’s, the Account Bank’s
or the Collateral Custodian’s business or that of their affiliates; provided
that to the extent permitted by Applicable Law, such Person shall use reasonable
efforts to inform the Borrower and GC Advisors LLC of such request; provided,
further, that such Person shall not be required to inform the Borrower or GC
Advisors LLC of such request if the disclosure is made to a bank examiner,
regulatory examiner or self-regulatory examiner in the course of any such
examiner’s examination or inspection of such Person, (c) pursuant to any
subpoena, civil investigative demand or similar demand or request of any court,
regulatory authority, arbitrator or arbitration to which the Administrative
Agent, any Lender, any Lender Agent, the Collateral Agent, the Collateral
Custodian or the Account Bank or an officer, director, employer, shareholder or
affiliate of any of the foregoing is a party; provided that to the extent
permitted by Applicable Law, such Person shall use reasonable efforts to inform
the Borrower and Senior Loan FundGC Advisors LLC of such request, (d) in any
preliminary or final offering circular, registration statement or contract or
other document approved in advance by the Borrower, the Servicer or the
Transferor, (e) to any affiliate, independent or internal auditor, agent,
employee or attorney of the Collateral Agent or the Collateral Custodian having
a need to know the same or (f) to any Person when required to comply with
Anti-Corruption Laws and Anti-Money Laundering Laws, provided that the
disclosing party advises such recipient of the confidential nature of the
information being disclosed; or (iii) any other disclosure authorized by the
Borrower, Servicer (so long as the Servicer is Senior Loan FundGC Advisors LLC
or an Affiliate thereof) or any Transferor.

 



 134 

 

 

Section 11.14      Non-Confidentiality of Tax Treatment. All parties hereto
agree that each of them and each of their employees, representatives, and other
agents may disclose to any and all Persons, without limitation of any kind, the
tax treatment and tax structure of the transaction and all materials of any kind
(including, without limitation, opinions or other tax analyses) that are
provided to any of them relating to such tax treatment and tax structure. “Tax
treatment” and “tax structure” shall have the same meaning as such terms have
for purposes of Treasury Regulation Section 1.6011-4; provided that with respect
to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, the provisions of this Section 11.14 shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the transactions contemplated hereby.

 

Section 11.15      Waiver of Set Off. Each of the parties hereto hereby waives
any right of setoff it may have or to which it may be entitled under this
Agreement from time to time against the Administrative Agent, the Lenders, the
Lender Agents or their respective assets.

 

Section 11.16      Headings and Exhibits. The headings herein are for purposes
of references only and shall not otherwise affect the meaning or interpretation
of any provision hereof. The schedules and exhibits attached hereto and referred
to herein shall constitute a part of this Agreement and are incorporated into
this Agreement for all purposes.

 

Section 11.17      Ratable Payments. If any Lender, whether by setoff or
otherwise, shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) on account of Advances owing to
it (other than Breakage Fees or pursuant to Section 2.10 or Section 2.11) in
excess of its ratable share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances owing to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, that, if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each Lender shall be
rescinded and such Lender shall repay to the purchasing Lender the purchase
price to the extent of such recovery together with an amount equal to such
Lender’s ratable share (according to the proportion of (i) the amount of such
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.

 

Section 11.18      Failure of Borrower or Servicer to Perform Certain
Obligations. If the Borrower or the Servicer, as applicable, fails to perform
any of its agreements or obligations under Section 5.01(t), Section 5.02(p) or
Section 5.03(e), the Administrative Agent may (but shall not be required to)
itself perform, or cause performance of, such agreement or obligation, and the
expenses of the Administrative Agent incurred in connection therewith shall be
payable by the Borrower or the Servicer (on behalf of the Borrower), as
applicable, upon the Administrative Agent’s demand therefor.

 



 135 

 

 

Section 11.19      Power of Attorney. The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral Portfolio and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral Portfolio as a financing statement in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests of the Secured Parties in the Collateral Portfolio. This appointment
is coupled with an interest and is irrevocable.

 

Section 11.20      Delivery of Termination Statements, Releases, etc. Upon
payment in full of all of the Obligations (other than unmatured contingent
indemnification obligations) and the termination of this Agreement, the
Collateral Agent shall deliver to the Borrower termination statements,
reconveyances, releases and other documents necessary or appropriate to evidence
the termination of the Pledge and other Liens securing the Obligations, all at
the expense of the Borrower.

 

Section 11.21      Customer Identification Notice. Each Lender and the
Administrative Agent (for itself and not on behalf of any other Lender) hereby
notifies the Borrower that United States law requires each United States Lender
and the Administrative Agent to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower (and certain Persons having a beneficial interest in the Borrower) and
other information that will allow such Lender and the Administrative Agent, as
applicable, to identify the Borrower.

 

ARTICLE XII.

 

COLLATERAL CUSTODIAN

 

Section 12.01      Designation of Collateral Custodian.

 

(a)            Initial Collateral Custodian. The role of Collateral Custodian
with respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 12.01. Each of the Borrower, the Lender Agents and the
Administrative Agent hereby designate and appoint the Collateral Custodian to
act as its agent and hereby authorizes the Collateral Custodian to take such
actions on its behalf and to exercise such powers and perform such duties as are
expressly granted to the Collateral Custodian by this Agreement. The Collateral
Custodian hereby accepts such agency appointment to act as Collateral Custodian
pursuant to the terms of this Agreement, until its resignation or removal as
Collateral Custodian pursuant to the terms hereof..

 

(b)            Successor Collateral Custodian. Upon the Collateral Custodian’s
receipt of a Collateral Custodian Termination Notice from the Administrative
Agent of the designation of a successor Collateral Custodian pursuant to the
provisions of Section 12.05, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder.

 

Section 12.02      Duties of Collateral Custodian.

 

(a)           Appointment. The Borrower, the Lender Agents and the
Administrative Agent each hereby appoints Wells Fargo to act as Collateral
Custodian, for the benefit of the

 



 136 

 

 

Secured Parties. The Collateral Custodian hereby accepts such appointment and
agrees to perform the duties and obligations with respect thereto set forth
herein.

 

(b)            Duties. From the Closing Date until its removal pursuant to
Section 12.05, the Collateral Custodian shall perform, on behalf of the Secured
Parties, the following duties and obligations:

 

(i)            The Collateral Custodian shall take and retain custody of the
Required Loan Documents delivered by the Borrower pursuant to
Section 3.02(a) and Section 3.04(b) hereof in accordance with the terms and
conditions of this Agreement, all for the benefit of the Secured Parties. Within
five Business Days of its receipt of any Required Loan Documents, the related
Loan Tape and a hard copy of the Loan Asset Checklist, the Collateral Custodian
shall review the Required Loan Documents to confirm that (A) such Required Loan
Documents have been executed by each party thereto (either an original or a
copy, as indicated on the Loan Asset Checklist) and have no missing or mutilated
pages, (B) filed stamped copies of the UCC and other filings (required by the
Required Loan Documents) are included, (C) each item listed in the Loan Asset
Checklist is included and verify it has been provided to the Collateral
Custodian without any missing pages or sections, and (D) the related original
balance (based on a comparison to the note or assignment agreement, as
applicable), Loan Asset number and Obligor name, as applicable, with respect to
such Loan Asset is referenced on the related Loan Tape (such items (A) through
(D) collectively, the “Review Criteria”). In order to facilitate the foregoing
review by the Collateral Custodian, in connection with each delivery of Required
Loan Documents hereunder to the Collateral Custodian, the Servicer shall provide
to the Collateral Custodian a hard copy (which may be preceded by an electronic
copy, as applicable) of the related Loan Asset Checklist which contains the Loan
Asset information with respect to the Required Loan Documents being delivered,
identification number and the name of the Obligor with respect to such Loan
Asset. Notwithstanding anything herein to the contrary, the Collateral
Custodian’s obligation to review the Required Loan Documents shall be limited to
reviewing such Required Loan Documents based on the information provided on the
Loan Asset Checklist. If, at the conclusion of such review, the Collateral
Custodian shall determine that (i) the original balance of the Loan Asset with
respect to which it has received Required Loan Documents is less than as set
forth on the Loan Tape or the Obligor name does not match, the Collateral
Custodian shall notify the Administrative Agent and the Servicer of such
discrepancy within one Business Day, or (ii) any Review Criteria is not
satisfied, the Collateral Custodian shall within one Business Day notify the
Servicer of such determination and provide the Servicer with a list of the
non-complying Loan Assets and the applicable Review Criteria that they fail to
satisfy. The Servicer shall have five Business Days after notice or knowledge
thereof to correct any non-compliance with any Review Criteria. To the extent
such non-compliance has not been cured within such time period, such Loan Asset
shall be deemed to be a Warranty Loan Asset and shall no longer be included in
the calculation of any Borrowing Base hereunder until such deficiency is cured.
In addition, if requested in writing (in the form of Exhibit L) by the Servicer
and approved by the Administrative Agent within 10 Business Days of the
Collateral Custodian’s delivery of such report, the Collateral Custodian shall
return any Loan Asset which fails to satisfy a Review Criteria to the Borrower.
Other than the foregoing, the Collateral Custodian shall not have any
responsibility for reviewing any Required Loan Documents. Notwithstanding
anything to the contrary contained herein,

 



 137 

 

 

the Collateral Custodian shall have no duty or obligation with respect to any
Loan Asset checklist delivered to it in electronic form.

 

(ii)            In taking and retaining custody of the Required Loan Documents,
the Collateral Custodian shall be deemed to be acting as the agent of the
Secured Parties; provided that the Collateral Custodian makes no representations
as to the existence, perfection or priority of any Lien on the Required Loan
Documents or the instruments therein; and provided, further, that, the
Collateral Custodian’s duties shall be limited to those expressly contemplated
herein.

 

(iii)          All Required Loan Documents shall be kept in fire resistant
vaults, rooms or cabinets at the locations specified on the address of the
Collateral Custodian in Section 11.02, or at such other office as shall be
specified to the Administrative Agent and the Servicer by the Collateral
Custodian in a written notice delivered at least 30 days prior to such change.
All Required Loan Documents shall be placed together with an appropriate
identifying label and maintained in such a manner so as to permit retrieval and
access. The Collateral Custodian shall segregate the Required Loan Documents on
its inventory system and will not commingle the physical Required Loan Documents
with any other files of the Collateral Custodian other than those, if any,
relating Senior Loan Fund LLC and its Affiliates and subsidiaries.

 

(iv)          On the Reporting Date of each month, the Collateral Custodian
shall provide a written report to the Administrative Agent and the Servicer (in
a form mutually agreeable to the Administrative Agent and the Collateral
Custodian) identifying each Loan Asset for which it holds Required Loan
Documents and the applicable Review Criteria that any Loan Asset fails to
satisfy.

 

(v)            Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Custodian shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Custodian. Without limiting the generality of the
foregoing, it is hereby expressly agreed and stipulated by the other parties
hereto that the Collateral Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management responsibility.

 

(c)        (i)          The Collateral Custodian agrees to cooperate with the
Administrative Agent and the Collateral Agent and deliver any Required Loan
Documents to the Collateral Agent or Administrative Agent (pursuant to a written
request in the form of Exhibit L), as applicable, as requested in order to take
any action that the Administrative Agent deems necessary or desirable in order
to perfect, protect or more fully evidence the security interests granted by the
Borrower hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including any rights arising with respect to
Article VII. In the event the Collateral Custodian receives instructions from
the Collateral Agent, the Servicer or the Borrower which conflict with any
instructions received by the Administrative Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Administrative Agent.

 

(ii)           The Collateral Custodian shall promptly upon its actual receipt
of a Borrowing Base Certificate from the Borrower, re-calculate the Borrowing
Base and, if the Collateral Custodian’s calculation does not correspond with the
calculation provided by the Borrower on such Borrowing Base Certificate, deliver
such calculation to each of the

 



 138 

 

 

Administrative Agent, Borrower and Servicer within one (1) day of receipt by the
Collateral Custodian of such Borrowing Base Certificate.

 

(iii)           The Administrative Agent may direct the Collateral Custodian to
take any such incidental action hereunder. With respect to other actions which
are incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within 10 Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.

 

(iv)           The Collateral Custodian shall not be liable for any action
taken, suffered or omitted by it in accordance with the request or direction of
any Secured Party, to the extent that this Agreement provides such Secured Party
the right to so direct the Collateral Custodian, or the Administrative Agent.
The Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.

 

Section 12.03      Merger or Consolidation.

 

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

 

Section 12.04      Collateral Custodian Compensation.

 

As compensation for its Collateral Custodian activities hereunder, the
Collateral Custodian shall be entitled to the Collateral Custodian Fees from the
Borrower as set forth in the Wells Fargo Fee Letter, payable pursuant to the
extent of funds available therefor pursuant to the provisions of Section 2.04.
The Collateral Custodian’s entitlement to receive the Collateral Custodian Fees
shall cease on the earlier to occur of: (i) its removal as Collateral Custodian
pursuant to Section 12.05, (ii) its resignation as Collateral Custodian pursuant
to Section 12.07 of this Agreement or (iii) the termination of this Agreement.

 

Section 12.05      Collateral Custodian Removal.

 

The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided that, notwithstanding its
receipt of a Collateral

 



 139 

 

 

Custodian Termination Notice, the Collateral Custodian shall continue to act in
such capacity until a successor Collateral Custodian has been appointed and has
agreed to act as Collateral Custodian hereunder.

 

Section 12.06      Limitation on Liability.

 

(a)           The Collateral Custodian may conclusively rely on and shall be
fully protected in acting upon any certificate, instrument, opinion, notice,
letter, telegram or other document delivered to it and that in good faith it
reasonably believes to be genuine and that has been signed by the proper party
or parties. The Collateral Custodian may rely conclusively on and shall be fully
protected in acting upon (a) the written instructions of any designated officer
of the Administrative Agent or (b) the verbal instructions of the Administrative
Agent.

 

(b)           The Collateral Custodian may consult counsel satisfactory to it
and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice or opinion of
such counsel.

 

(c)           The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties.

 

(d)           The Collateral Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Custodian shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.

 

(e)           The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.

 

(f)            The Collateral Custodian shall not be required to expend or risk
its own funds in the performance of its duties hereunder.

 

(g)           It is expressly agreed and acknowledged that the Collateral
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral
Portfolio.

 

(h)            Subject in all cases to the last sentence of Section 12.02(c)(i),
in case any reasonable question arises as to its duties hereunder, the
Collateral Custodian may, prior to the occurrence of an Event of Default or the
Facility Maturity Date, request instructions from the Servicer and may, after
the occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable. The Collateral Custodian
shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Administrative Agent.
In no event shall the Collateral Custodian be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Custodian has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 



 140 

 

 

(i)            In no event shall the Collateral Custodian be liable for any
failure or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action (including any laws, ordinances, regulations) or the like that
delay, restrict or prohibit the providing of services by the Collateral
Custodian as contemplated by this Agreement.

 

Section 12.07      Collateral Custodian Resignation.

 

Collateral Custodian may resign and be discharged from its duties or obligations
hereunder, not earlier than 90 days after delivery to the Administrative Agent
of written notice of such resignation specifying a date when such resignation
shall take effect. Upon the effective date of such resignation, or if the
Administrative Agent gives Collateral Custodian written notice of an earlier
termination hereof, Collateral Custodian shall (i) be reimbursed for any costs
and expenses Collateral Custodian shall incur in connection with the termination
of its duties under this Agreement and (ii) deliver all of the Required Loan
Documents in the possession of Collateral Custodian to the Administrative Agent
or to such Person as the Administrative Agent may designate to Collateral
Custodian in writing upon the receipt of a request in the form of Exhibit L.
Notwithstanding anything herein to the contrary, the Collateral Custodian may
not resign prior to a successor Collateral Custodian being appointed.

 

Section 12.08      Release of Documents.

 

(a)            Release for Servicer. From time to time and as appropriate for
the enforcement or servicing of any of the Collateral Portfolio, the Collateral
Custodian is hereby authorized (unless and until such authorization is revoked
by the Administrative Agent), upon written receipt from the Servicer of a
request for release of documents and receipt in the form annexed hereto as
Exhibit L, to release to the Servicer within two Business Days of receipt of
such request, the related Required Loan Documents or the documents set forth in
such request and receipt to the Servicer. All documents so released to the
Servicer shall be held by the Servicer in trust for the benefit of the
Collateral Agent, on behalf of the Secured Parties in accordance with the terms
of this Agreement. The Servicer shall return to the Collateral Custodian the
Required Loan Documents or other such documents (i) promptly upon the request of
the Administrative Agent, or (ii) when the Servicer’s need therefor in
connection with such foreclosure or servicing no longer exists, unless the Loan
Asset shall be liquidated, in which case, the Servicer shall deliver an
additional request for release of documents to the Collateral Custodian and
receipt certifying such liquidation from the Servicer to the Collateral Agent,
all in the form annexed hereto as Exhibit L.

 

(b)           Limitation on Release. The foregoing provision with respect to the
release to the Servicer of the Required Loan Documents and documents by the
Collateral Custodian upon request by the Servicer shall be operative only to the
extent that the Administrative Agent has consented to such release. Promptly
after delivery to the Collateral Custodian of any request for release of
documents, the Servicer shall provide notice of the same to the Administrative
Agent. Any additional Required Loan Documents or documents requested to be
released by the Servicer may be released only upon written authorization of the
Administrative Agent. The limitations of this paragraph shall not apply to the
release of Required Loan Documents to the Servicer pursuant to the immediately
succeeding subsection.

 

(c)            Release for Payment. Upon receipt by the Collateral Custodian of
the Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit L (which certification shall include a statement to the effect
that all amounts received in connection

 



 141 

 

 

with such payment or repurchase have been credited to the Collection Account as
provided in this Agreement), the Collateral Custodian shall promptly release the
related Required Loan Documents to the Servicer.

 

Section 12.09      Return of Required Loan Documents.

 

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Required Loan Document (a) delivered to the Collateral
Custodian in error or (b) released from the Lien of the Collateral Agent
hereunder pursuant to Section 2.16, in each case by submitting to the Collateral
Custodian and the Administrative Agent a written request in the form of
Exhibit L hereto (signed by both the Borrower and the Administrative Agent)
specifying the Collateral Portfolio to be so returned and reciting that the
conditions to such release have been met (and specifying the Section or Sections
of this Agreement being relied upon for such release). The Collateral Custodian
shall upon its receipt of each such request for return executed by the Borrower
and the Administrative Agent promptly, but in any event within five Business
Days, return the Required Loan Documents so requested to the Borrower.

 

Section 12.10      Access to Certain Documentation and Information Regarding the
Collateral Portfolio; Audits of Servicer.

 

The Collateral Custodian shall provide to the Administrative Agent and each
Lender Agent access to the Required Loan Documents and all other documentation
regarding the Collateral Portfolio including in such cases where the
Administrative Agent and each Lender Agent is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two Business Days’ prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
and the Collateral Custodian’s normal security and confidentiality procedures.
Prior to the Closing Date and periodically thereafter at the discretion of the
Administrative Agent and each Lender Agent, the Administrative Agent and each
Lender Agent may review the Servicer’s collection and administration of the
Collateral Portfolio in order to assess compliance by the Servicer with the
Servicing Standard, as well as with this Agreement and may conduct an audit of
the Collateral Portfolio, and Required Loan Documents in conjunction with such a
review. Such review shall be (subject to Section 5.03(d)(ii)) reasonable in
scope and shall be completed in a reasonable period of time. Without limiting
the foregoing provisions of this Section 12.10, from time to time on request of
the Administrative Agent, the Collateral Custodian shall permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct,
at the expense of the Borrower, a review of the Required Loan Documents and all
other documentation regarding the Collateral Portfolio.

 

Section 12.11      Bailment.

 

The Collateral Custodian agrees that, with respect to any Required Loan
Documents at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent and bailee of the Collateral Agent, for
the benefit of the Secured Parties, for purposes of perfecting (to the extent
not otherwise perfected) the Collateral Agent’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.

 



 142 

 

 

[Signature pages to follow.]

 



 143 

 





 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER: SENIOR LOAN FUND II LLC       By: Senior Loan Fund LLC, its
designated manager           By:       Name: Gregory Robbins     Title: GCBDC
Representative         By:       Name: Nathan Harnetiaux     Title:

United RGA Reinsurance Company



      Representative

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

Senior Loan Fund II LLC

 

Loan and Servicing Agreement

 



 



 

THE SERVICER:  

SENIOR LOAN FUNDGC ADVISORS LLC

          By:       Name: Gregory Robbins     Title: GCBDC Representative      
By:       Name: Nathan Harnetiaux     Title: United Representative

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

Senior Loan Fund II LLC

Loan and Servicing Agreement 



 





 

 

 



THE TRANSFEROR:   SENIOR LOAN FUND LLC           By:       Name: Gregory Robbins
    Title: GCBDC Representative       By:       Name: Nathan Harnetiaux    
Title:

United RGA Reinsurance Company Representative

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

Senior Loan Fund II LLC

Loan and Servicing Agreement

 





 

 

THE ADMINISTRATIVE AGENT: WELLS FARGO BANK, N.A.           By:       Name:    
Title:

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Senior Loan Fund II LLC

Loan and Servicing Agreement

 





 

 

INSTITUTIONAL LENDER WELLS FARGO BANK, N.A.           By:       Name:     Title:

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

Senior Loan Fund II LLC

Loan and Servicing Agreement 



 





 

 

THE COLLATERAL AGENT: WELLS FARGO BANK, N. A.           By:       Name:    
Title:

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

Senior Loan Fund II LLC

Loan and Servicing Agreement



 





 

 

THE ACCOUNT BANK: WELLS FARGO BANK, N. A.           By:       Name:     Title:

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

Senior Loan Fund II LLC

Loan and Servicing Agreement

 





 

 

THE COLLATERAL CUSTODIAN: WELLS FARGO BANK, N. A.           By:       Name:    
Title:

 

 

Senior Loan Fund II LLC

Loan and Servicing Agreement

 





 

 

SCHEDULE I

 

CONDITIONS PRECEDENT DOCUMENTS

 

As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Administrative Agent and the Lender Agents prior to the
effectiveness of the Agreement:

 

(a)            A copy of this Agreement duly executed by each of the parties
hereto;

 

(b)            A certificate of the Secretary or Assistant Secretary of each of
the Borrower, the Servicer and the Transferor, dated the date of this Agreement,
certifying (i) the names and true signatures of the incumbent officers of such
Person authorized to sign on behalf of such Person the Transaction Documents to
which it is a party (on which certificate the Administrative Agent, the Lenders
and the Lender Agents may conclusively rely until such time as the
Administrative Agent and the Lender Agents shall receive from the Borrower, the
Servicer or the Transferor, as applicable, a revised certificate meeting the
requirements of this paragraph (b)(i)), (ii) that the copy of the certificate of
formation of such Person, as applicable, is a complete and correct copy and that
such certificate of formation have not been amended, modified or supplemented
and are in full force and effect, (iii) that the copy of the limited liability
company agreement of such Person is a complete and correct copy, and that such
limited liability company agreement has not been amended, modified or
supplemented and are in full force and effect, and (iv) the resolutions of the
board of directors of such Person approving and authorizing the execution,
delivery and performance by such Person of the Transaction Documents to which it
is a party;

 

(c)            A good standing certificate, dated as of a recent date for each
of the Borrower, the Servicer and the Transferor issued by the Secretary of
State of such Person’s State of formation or organization, as applicable;

 

(d)            Duly executed Powers of Attorney from the Borrower and the
Servicer;

 

(e)            Duly executed Variable Funding Note(s);

 

(f)            Financing statements (the “Facility Financing Statements”)
describing the Collateral Portfolio, and (i) naming the Borrower as debtor and
the Collateral Agent, on behalf of the Secured Parties, as secured party,
(ii) naming the Transferor as debtor, the Borrower as assignor and the
Collateral Agent, on behalf of the Secured Parties, as secured party/total
assignee and (iii) other, similar instruments or documents, as may be necessary
or, in the opinion of the Administrative Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the Collateral
Agent’s, on behalf of the Secured Parties, interests in all Collateral
Portfolio;

 

(g)            Financing statements, if any, necessary to release all security
interests and other rights of any Person in the Collateral Portfolio previously
granted by the Transferor;

 

(h)            Copies of tax and judgment lien searches in all jurisdictions
reasonably requested by the Administrative Agent and requests for information
(or a similar UCC search report certified

 





 

 

by a party acceptable to the Administrative Agent), dated a date reasonably near
to the Closing Date, and with respect to such requests for information or UCC
searches, listing all effective financing statements which name the Borrower
(under its present name and any previous name) and the Transferor (under its
present name and any previous name) as debtor(s) and which are filed in the
jurisdiction of Delaware, as applicable, together with copies of such financing
statements (none of which shall cover any Collateral Portfolio);

 

(i)            One or more favorable Opinions of Counsel of counsel to the
Borrower, acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Lenders, the Lender Agents and the Collateral Agent,
with respect to such matters as the Administrative Agent may reasonably request
(including an opinion, with respect to the first priority perfected security
interest of the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral Portfolio);

 

(j)            One or more favorable Opinions of Counsel of counsel to the
Borrower, acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Lenders, the Lender Agents and the Collateral Agent,
with respect to the true sale of the Collateral Portfolio under the Purchase and
Sale Agreement and that the Borrower would not be substantively consolidated
with the Transferor in a proceeding under the Bankruptcy Code;

 

(k)            One or more favorable Opinions of Counsel of counsel to the
Borrower, acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Lenders, the Lender Agents and the Collateral Agent,
with respect to, among other things, the due authorization, execution and
delivery of, and enforceability of, this Agreement and the other Transaction
Documents to which the Borrower is a party;

 

(l)            One or more favorable Opinions of Counsel of counsel to the
Servicer, acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Lenders, the Lender Agents and the Collateral Agent,
with respect to, among other things, the due authorization, execution and
delivery of, and enforceability of, this Agreement and the other Transaction
Documents to which the Servicer is a party;

 

(m)            One or more favorable Opinions of Counsel of counsel to the
Transferor, acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Lenders, the Lender Agents and the Collateral Agent,
with respect to, among other things, the due authorization, execution and
delivery of, and enforceability of, this Agreement and the other Transaction
Documents to which the Transferor is a party;

 

(n)            One or more favorable Opinions of Counsel of New York counsel to
the Borrower, acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Lenders, the Lender Agents and the Collateral Agent,
with respect to, all matters under New York law regarding the due authorization,
execution and delivery of, and enforceability of each of the Transaction
Documents, not covered by above;

 

(o)            One or more favorable Opinions of Counsel of New York counsel to
the Servicer, acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Lenders, the Lender Agents and the Collateral Agent,
with respect to, all matters under New York law

 



 Sch. I-2 

 

 

regarding the due authorization, execution and delivery of, and enforceability
of each of the Transaction Documents, not covered by above;

 

(p)            One or more favorable Opinions of Counsel of New York counsel to
the Transferor, acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Lenders, the Lender Agents and the Collateral Agent,
with respect to, all matters under New York law regarding the due authorization,
execution and delivery of, and enforceability of each of the Transaction
Documents, not covered by above;

 

(q)            Duly completed copies of IRS Form W-9 (or any successor forms or
other certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Law) for the Borrower;
and

 

(r)            A copy of each of the other Transaction Documents duly executed
by the parties thereto.

 



 Sch. I-3 

 

 

SCHEDULE II

 

APPROVED REPLACEMENT SERVICER

 

Any entity listed below (or an Affiliate thereof) shall be an Approved
Replacement Servicer:

 

[Reserved]

 

AEA Middle Market Debt Management LP

 

Ivy Hill Asset Management L.P.

 

Ares Capital Corporation

 

Audax Management Company (NY), LLC

 

Fortress Investment Group LLC

 

GSO/Blackstone Debt Funds Management LLC

 

Madison Capital Funding LLC

 

NewStar Financial Inc.

 

NXT Capital, LLC

 





 

 

SCHEDULE III

 

ELIGIBILITY CRITERIA

 

The representations and warranties set forth in this Schedule III (other than
any individual clause listed below that the Administrative Agent in its sole
discretion has, prior to the applicable Cut-Off Date, waived in writing with
respect to such Loan Asset, which waiver shall solely be for the specific fact
or circumstance that existed at the time of such waiver) are made by the
Borrower and the Servicer under the Loan and Servicing Agreement and the
Transferor under the Purchase and Sale Agreement, with respect to all Loan
Assets which are designated as being Eligible Loan Assets on any Borrowing Base
Certificate or are otherwise represented to the Administrative Agent, the
Lenders or the Lender Agents as being Eligible Loan Assets, or are included as
Eligible Loan Assets in any calculation set forth in the Agreement to which this
Schedule III is attached.

 

1.            Each such Loan Asset is a Middle Market Loan or Broadly Syndicated
Loan evidenced by a note or a credit document and (other than in the case of any
Loan Asset acquired or funded directly by the Borrower at origination) an
assignment document in the form specified in the applicable credit agreement or,
if no such specification, on the LSTA assignment form. Each such Loan Asset and
the Portfolio Assets related thereto is subject to a valid, subsisting and
enforceable first priority perfected security interest (subject only to
Permitted Liens) in favor of the Collateral Agent, on behalf of the Secured
Parties, and the Borrower has good and marketable title to such Loan Asset and
the Portfolio Assets related thereto, free and clear of all Liens other than any
Permitted Liens.

 

2            The Obligor with respect to each such Loan Asset is organized under
the laws of the United States or any state thereof or Canada.

 

3.            Each such Loan Asset is denominated in United States dollars.

 

4.            No such Loan Asset is Margin Stock.

 

5.            The acquisition of such Loan Asset does not cause the Borrower or
the assets constituting the Collateral Portfolio to be required to be registered
as an investment company under the 1940 Act.

 

6.            No such Loan Asset is a financing by a debtor-in-possession in any
Bankruptcy Proceeding.

 

7.            No such Loan Asset is principally secured by real estate.

 

8.            Each such Loan Asset constitutes a legal, valid, binding and
enforceable obligation of the Obligor thereunder and each guarantor thereof,
enforceable against each such Person in accordance with its terms, subject to
usual and customary bankruptcy, insolvency and equity limitations and there are
no conditions precedent to the enforceability or validity of the Loan Asset that
have not been satisfied or validly waived.

 

9.            Each such Loan Asset is in the form of, and is treated as,
indebtedness for federal income tax purposes.

 



 Sch. III-1 

 

 

10.            As of the related Cut-Off Date and at any time prior to the
related Cut-Off Date (i) such Loan Asset is and has been current on all interest
and principal payments under the terms of the related Loan Agreement and
(ii) there has been no (a) “event of default” (as defined in the related Loan
Agreement) or (b) any other default, breach, violation or event permitting
acceleration (provided that the existence of any financial default shall be
determined as of the most recent financial report provided by the applicable
Obligor) under the terms of any such Loan Asset (of which the Transferor has
actual knowledge) that, in each of the foregoing cases, has not been cured or
waived, unless otherwise approved by the Administrative Agent in writing.

 

11.            As of the related Cut-Off Date, the acquisition of each such Loan
Asset by the Borrower, and the Pledge of each such Loan Asset, has been approved
by the Administrative Agent in its sole and absolute discretion.

 

12.            The Obligor with respect to each such Loan Asset is not an
Affiliate of the Servicer or the Transferor with respect to such Loan Asset.

 

13.            The acquisition of any such Loan Asset by the Borrower or the
Pledge thereof would not, in the Administrative Agent’s commercially reasonable
judgment, (i) violate any Applicable Law or (ii) cause the Administrative Agent,
the Lenders or the Lender Agents to fail to comply with any request or directive
(whether or not having the force of law) from any banking or other Governmental
Authority having jurisdiction over the Administrative Agent, the Lenders or the
Lender Agents.

 

14.            No such Loan Asset contravenes any Applicable Law and no part
thereof is in violation of any Applicable Law.

 

15.            Pursuant to the Loan Agreement with respect to such Loan Asset,
either (i) such Loan Asset is freely assignable to the Borrower and able to be
Pledged to the Collateral Agent, on behalf of the Secured Parties, without the
consent of the Obligor or (ii) (a) all consents necessary for assignment of such
Loan Asset to the Borrower and Pledge to the Collateral Agent for the benefit of
the Secured Parties have been obtained and (b) the Loan Agreement provides that
any consents necessary for future assignments shall not be unreasonably withheld
by the applicable Obligor and/or agent, and the rights to enforce rights and
remedies in respect of the same under the applicable Loan Agreement inure to the
benefit of the holder of such Loan Asset (subject to the rights of any
applicable agent or other lenders).

 

16.            The funding obligations for each such Loan Asset and the Loan
Agreement under which such Loan Asset was created have been fully satisfied and
all sums available thereunder have been fully advanced, or if such Loan Asset is
a Revolving Loan Asset or Delayed Draw Loan Asset, either (i) the Borrower shall
have or have caused to be, at the time of the sale of such Loan Asset to the
Borrower, deposited into the Unfunded Exposure Account an amount in United
States dollars equal to the Unfunded Exposure Equity Amount or (ii) the Unfunded
Exposure Equity Amount with respect to such Loan Asset shall not create a
Borrowing Base Deficiency.

 

17.            No such Loan Asset is the subject of any assertions in respect of
any litigation, right of rescission, set-off, counterclaim or defense, including
the defense of usury, by the related Obligor, nor will the operation of any of
the terms of the Loan Agreements, or the exercise of any

 



 Sch. III-2 

 

 

right thereunder, render the Loan Agreements unenforceable in whole or in part,
or subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury, and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto, and the Loan
Agreements with respect to the Loan Asset provide for an affirmative waiver by
the related Obligor of all rights of rescission, set-off and counterclaim
against the Transferor and its assignees.

 

18.            With respect to each such Loan Asset acquired by the Borrower
from the Transferor under the Purchase and Sale Agreement, by the Cut-Off Date
on which such Loan Asset is Pledged under the Loan and Servicing Agreement and
on each day thereafter, the Transferor will have caused its master computer
records relating to such Loan Asset to be clearly and unambiguously marked to
show that such Loan Asset has been sold to the Borrower.

 

19.            No such Loan Asset has been repaid, prepaid, satisfied or
rescinded, in each case, in full.

 

20.            No such Loan Asset has been sold, transferred, assigned or
pledged by the Borrower to any Person other than the Collateral Agent for the
benefit of the Secured Parties.

 

21.            Such Loan Asset is not subject to withholding tax unless the
Obligor thereon is required under the terms of the related Loan Agreement to
make “gross-up” payments that cover the full amount of such withholding tax on
an after-tax basis in the event of a Change of Tax Law. The transfer, assignment
and conveyance of such Loan Asset (and the other Portfolio Assets related
thereto) from the Transferor to the Borrower pursuant to the Purchase and Sale
Agreement, is not subject to and will not result in any fee or governmental
charge (other than income taxes) payable by the Borrower to any federal, state
or local government.

 

22.            The Obligor with respect to such Loan Asset (and any guarantor of
such Obligor’s obligations thereunder), had full legal capacity to execute and
deliver the Loan Agreement which creates such Loan Asset and any other documents
related thereto.

 

23.            The Obligor of each such Loan Asset is not a Government
Authority.

 

24.            Each such Loan Asset which was acquired by the Transferor (i) was
originated or acquired by the Transferor in the ordinary course of the
Transferor’s business and, to the extent required by Applicable Law, the
Transferor has all necessary licenses and permits to originate or acquire such
Loan Asset in the State where the Obligor was located (to the extent required by
Applicable Law), and (ii) was sold by the Transferor to the Borrower under the
Purchase and Sale Agreement and, to the extent required by Applicable Law, the
Borrower has all necessary licenses and permits to purchase and own such Loan
Assets and enter into Loan Agreements pursuant to which such Loan Asset was
created, in the State where the Obligor is located (to the extent required by
Applicable Law).

 

25.            There are no proceedings pending or, to the Borrower’s knowledge,
threatened (i) asserting insolvency of the Obligor of such Loan Asset, or
(ii) wherein the Obligor of such Loan Asset, any other obligated party or any
governmental agency has alleged that such Loan Asset or the Loan Agreement which
creates such Loan Asset is illegal or unenforceable.

 



 Sch. III-3 

 

 

26.            Each such Loan Asset requires the related Obligor to pay all
maintenance, repair, insurance and taxes, together with all other ancillary
costs and expenses, with respect to the related Underlying Collateral.

 

27.            To the knowledge of the Borrower, the Underlying Collateral
related to each such Loan Asset has not, and will not, be used by the related
Obligor in any manner or for any purpose which would result in any material risk
of liability being imposed upon the Transferor, the Borrower or the Lenders
under any federal, state, local or foreign laws, common laws, statutes, codes,
ordinances, rules, regulations, permits, judgments, agreements or order related
to addressing the environment, health or safety.

 

28.            Each such Loan Asset has an original term to maturity of not
greater than seven (7) years.

 

29.            Each such Loan Asset does not contain confidentiality
restrictions that would prohibit the Lenders, the Lender Agents or the
Administrative Agent from accessing all necessary information (as required to be
provided pursuant to the Transaction Documents) with regards to such Loan Asset
so long as the Lenders, the Lender Agents or the Administrative Agent, as
applicable, have agreed to maintain the confidentiality of such information in
accordance with the provisions of such Loan Agreements.

 

30.            (i) Each such Loan Asset has a current cash coupon payable at
least quarterly and (ii) each such Loan Asset (other than a Broadly Syndicated
Loan) has a current cash coupon of at least (x) 3.00% if such Loan Asset is a
floating rate Loan Asset or (y) 7.00% if such Loan Asset is a fixed rate Loan
Asset.

 

31.            Each such Loan Asset (i) was originated and underwritten, or
purchased and re-underwritten, by the Servicer including, without limitation,
the completion of a due diligence and, if applicable, a collateral assessment
and (ii) is being serviced by the Servicer in accordance with the Servicing
Standard.

 

32.            All of the (x) Required Loan Documents (other than the Transferor
Agented Required Loan Documents) and the Loan Asset Checklist, acceptable to the
Administrative Agent and the Transferor, with respect to such Loan Asset have
been, or will be, delivered to the Collateral Custodian within five Business
Days of the applicable Cut-Off Date and (y) the Transferor Agented Required Loan
Documents will be in the possession of the Collateral Custodian within thirty
days of any related Cut-Off Date as to any Loan Assets, and all Servicing Files
are being or shall be maintained at the principal place of business of the
Servicer in accordance with documented safety procedures approved by the
Administrative Agent.

 

33.            Each such Loan Asset is not an extension of credit by the
Transferor to the Obligor for the purpose of (i) making any past due principal,
interest or other payments due on such Loan Asset, (ii) preventing such Loan
Asset or any other loan to the related Obligor from becoming past due or
(iii) preventing such Loan Asset from becoming defaulted.

 

34.            The Obligor with respect to such Loan Asset, on the applicable
date of determination, (i)  is a business organization (and not a natural
person) duly organized and validly existing under the laws of its jurisdiction
of organization; (ii) is a legal operating entity or holding

 



 Sch. III-4 

 

 

company; (iii) has not entered into the Loan Asset primarily for personal,
family or household purposes; and (iv) is not the subject of a Bankruptcy Event,
and, as of the related Cut-Off Date, such Obligor is not in financial distress
and has not experienced a material adverse change in its condition, financial or
otherwise, in each case, as determined by the Servicer in its reasonable
discretion unless approved in writing by the Administrative Agent.

 

35.            All information provided by the Borrower or the Servicer to the
Administrative Agent in writing with respect to such Loan Asset is true and
correct in all material respects as of the date such information is provided;
provided that, solely with respect to written or electronic information from an
Obligor, such information need only be accurate, true and correct to the
knowledge of the Borrower; provided, further, that the foregoing proviso shall
not apply to any information presented in a Servicer’s Certificate, Servicing
Report, Notice of Borrowing or Borrowing Base Certificate, it being understood
that any Senior Leverage Ratio or Interest Coverage Ratio included in a
Servicing Report which is calculated by the Servicer in good faith using
information from and calculations consistent with the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the related Loan Agreement shall be deemed to be true
and correct in all material respects for purposes of this representation.

 

36.            Each such Loan Asset is not an Equity Security and does not
provide for the conversion into an Equity Security at any time on or after the
date it is included as part of the Collateral Portfolio.

 

37.            No selection procedure adverse to the interests of the Secured
Parties was utilized by the Borrower in the selection of such Loan Asset for
inclusion in the Collateral Portfolio.

 

38.            Each Broadly Syndicated Loan is not a PIK Loan Asset.

 

39.            Each such Loan Asset is not a participation interest in all or a
portion of a loan (for the avoidance of doubt, a syndication or co-lending
interest which is not documented as a participation interest shall not be deemed
a participation interest).

 

40.            Immediately after giving effect to the acquisition by the
Borrower of such Loan Asset, the aggregate amount of all unfunded commitments
associated with the Eligible Loan Assets of the Borrower shall not exceed the
greater of (i) 10% of the sum of (x) the aggregate Adjusted Borrowing Value plus
(y) any amounts on deposit in the Principal Collection Account or
(ii) $11,250,000; provided that solely for purposes of this clause 40, any
Revolving Loan Asset shall be deemed to be fully unfunded.

 

41.            After giving effect to such purchase or reclassification, the
aggregate Adjusted Borrowing Value of all Eligible Loan Assets included in the
Collateral Portfolio that are Broadly Syndicated Loans shall not exceed 30.0% of
the aggregate Adjusted Borrowing Value of all Eligible Loan Assets (the “BSL
Limit”); provided that the BSL Limit may be increased in the sole discretion of
the Administrative Agent.

 



 Sch. III-5 

 

 

SCHEDULE IV

 

AGREED-UPON PROCEDURES FOR
INDEPENDENT PUBLIC ACCOUNTANTS

 

In accordance with Section 6.10 of the Loan and Servicing Agreement, the
Servicer will cause a firm of nationally recognized independent public
accountants to furnish in accordance with attestation standards established by
the American Institute of Certified Public Accountants a report to the effect
that such accountants have either verified, compared, or recalculated each of
the following accounts in the Servicing Report to applicable system or records
of the Servicer:

 

·Loan Tape:

 

oSenior Leverage Ratio for such Loan Asset for the most recent Relevant Test
Period

 

oInterest Coverage Ratio as of the applicable Cut-Off Date for such Loan and for
the most recent Relevant Test Period

 

oDays delinquent

 

oScheduled maturity date

 

oRate of interest (and reference rate)

 

oOutstanding Balance

 

oIndustry Classification

 

oPar amount

 

oAdjusted Borrowing Value

 

·Borrowing Base

 

·Advances Outstanding

 

·Compare Principal Collections, Interest Collections and amounts on deposit in
the Unfunded Exposure Account to the actual balances reflected by the Account
Bank

 

·Discretionary Sales Calculations, Substitution Calculations, Lien Release
Dividend Calculations

 

At the discretion of the nationally recognized independent public accountant,
three random Servicing Reports from the fiscal year will be chosen and reviewed.

 

The report provided by the accountants may be in a format such typically
utilized for a report of this nature, however it will consist of at a minimum,
(i) a list of deviations from the Servicing Report and (ii) discuss with the
Servicer the reason for such deviations, and set forth the findings in such
report.

 





 

 

SCHEDULE V

 

LOAN TAPE

 

For each Loan Asset, the Borrower shall provide, as applicable, the following
information and the applicable Loan Tape:

 

(a)            Loan Asset Number

 

(b)            Obligor Name

 

(c)            Loan Asset Type (Broadly Syndicated or Middle Market)

 

(d)            Calculation of the Senior Leverage Ratio as of the applicable
Cut-Off Date for such Loan Asset and for the most recent Relevant Test Period

 

(e)            Calculation of the Total Leverage Ratio for the most recent
Relevant Test Period for such Loan Asset

 

(f)            Calculation of the Interest Coverage Ratio as of the applicable
Cut-Off Date for such Loan and for the most recent Relevant Test Period

 

(g)            Trailing twelve month EBITDA

 

(h)            Days delinquent

 

(i)            Scheduled maturity date

 

(j)            Rate of interest (and reference rate)

 

(k)            LIBOR floor (if applicable)

 

(l)            Outstanding Balance

 

(m)            Any Unfunded Exposure Amount (if applicable)

 

(n)            Par amount

 

(o)            Assigned Value

 

(p)            Adjusted Borrowing Value

 

(q)            Industry classification

 

(r)            Whether such Loan Asset has been subject to a Value Adjustment
Event (and of what type)

 

(s)            Whether such Loan Asset has been subject to a Material
Modification

 





 

 

(t)            The Cut-Off Date for such Loan Asset

 

(u)            PIK Percentage

 

(v)            Applicable Percentage

 

(w)            Cash taxes (as of the most recent fiscal year-end)

 

(x)            Maintenance capital expenditures (as of the most recent fiscal
year-end)

 

(y)            Cash used in the Senior Leverage Ratio and Total Leverage Ratio
calculations

 

(z)            Gross total debt for the most recent Relevant Test Period

 

(aa)         Most recent fiscal year end

 



 Sch. V-2 

 

 

ANNEX A

 

Conduit Lender Commitment         Institutional Lender Commitment Wells Fargo
Bank, N.A. $104,700,000

 



 Annex A-1 

 